Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

ARTICLE I

SUMMARY AND DEFINITION OF BASIC TERMS

 

This Agreement of Purchase and Sale and Joint Escrow Instructions (the
"Agreement"), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between ACTH II LLC, a Delaware
limited liability company ("Buyer"), and COHU, INC., a Delaware corporation
("Seller"). The terms set forth below shall have the meanings set forth below
when used in the Agreement.

 

TERMS OF AGREEMENT
(first reference in the Agreement)

 

DESCRIPTION

        1.

Effective Date 
(Introductory Paragraph):

 

The date upon which Escrow Holder has received fully-executed counterparts of
this Agreement from Buyer and Seller.

        2.

Building
(Recital A):

 

The building located on the Land situated in the City of Poway (the "City"),
County of San Diego (the "County"), California, and commonly known as 12367
Crosthwaite Circle, Poway, California.

        3.

Broker
(Section 15):

 

CBRE (Louay Alsadek).

        4.

Buyer's Notice Address
(Section 14):

 

ACTH II LLC

c/o CT Realty Corporation

65 Enterprise

Aliso Viejo, CA 92656

Attn: Dominic Petrucci and Steven J. Provencio

Fax No.: (949) 330-5771

Email: dpetrucci@ctrinvestors.com / sprovencio@ctrinvestors.com


With a copy to:


CT Realty Corporation

65 Enterprise

Aliso Viejo, CA 92656

Attn: Michael W. Traynham, Esq.

Fax No.: (949) 330-5771

Email: mtraynham@ctrinvestors.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.

Purchase Price
(Section 2.1):

 

$34,250,000.00.

        6.

Initial Deposit
(Section 2.1.1):

 

$250,000.00.

        7.

Additional Deposit
(Section 2.1.1)

 

$250,000.00.

        8.

Escrow Holder
(Section 3):

 

Chicago Title Company
2365 Northside Drive, Suite 600
San Diego, CA 92108
Attn: Annemarie LoCoco
Fax No.: (619) 640-9635

Email: lococoa@ctt.com

        9.

Contingency Date
(Section 4.1):

 

Thirty (30) days following the Effective Date.

        10.

Closing Date
(Section 3.2):

 

Thirty (30) days following the Contingency Date, subject to extension as
provided in Section 3.2.

        11.

Title Company
(Section 4.2):

 

Chicago Title Company

2365 Northside Drive, Suite 500

San Diego, CA 92108

Attn: Tom Votel & Ken Cyr

Fax No.: (619) 521-3608

Email: VotelT@CTT.com/Ken.Cyr@ctt.com

        12.

Seller's Representative
(Section 11.3):

 

John Allen, Jeffrey Jones and Gary Ingoglia.

 

ARTICLE II

RECITALS

 

A.     Seller owns that certain parcel of land more particularly described on
Exhibit "A" attached hereto (the "Land"), which land is improved with the
Building.

 

B.     Seller desires to sell and convey to Buyer and Buyer desires to purchase
and acquire from Seller the following:

 

i.     The Land and all of Seller's right, title and interest in all rights,
privileges, easements and appurtenances benefiting the Land and/or the
Improvements, including, without limitation, Seller's interest, if any, in all
mineral and water rights and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the Land
and/or the Improvements (the Land, the Improvements and all such rights,
privileges, easements and appurtenances are sometimes collectively hereinafter
referred to as the "Real Property");

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

ii.     The Building, associated parking and landscaped areas and all other
improvements located on the Land (the "Improvements");

 

iii.     The personal property, equipment, supplies and fixtures (collectively,
the "Personal Property") owned by Seller and used or useful in the operation of
the Real Property and specifically identified on the attached Exhibit "J", if
any; and

 

iv.     To the extent assignable, all of Seller's right, title and interest in
any intangible property used or useful in connection with the foregoing,
contract rights, warranties, guaranties, licenses, permits, entitlements,
governmental approvals and certificates of occupancy which benefit the Real
Property, the Improvements, and/or the Personal Property (the "Intangible
Personal Property"). The Real Property, the Improvements, the Personal Property,
and the Intangible Personal Property are sometimes collectively hereinafter
referred to as the "Property."

 

C.     Prior to the Contingency Date, Buyer will have the opportunity to conduct
all due diligence with regard to the Property as set forth in Sections 4.1 and
4.2 below (collectively, the "Due Diligence Investigations").

 

ARTICLE III

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

 

1.     Purchase and Sale; Leaseback; Leases. Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, the Property upon the terms and conditions
set forth in this Agreement. Notwithstanding anything to the contrary contained
herein, Seller shall lease the Property back from Buyer pursuant to, and in
accordance with, the terms and conditions of the Lease in the form attached
hereto as Exhibit "I" ("Leaseback Agreement"), which Leaseback Agreement will be
executed and delivered by Buyer and Seller through escrow at Closing. For
purposes of clarity, the parties hereby acknowledge and agree that a party's
failure to execute and deliver the Leaseback Agreement, in the form attached
hereto as Exhibit "I", through escrow at Closing as required by Section 5 below,
shall constitute a material default under this Agreement by such party. In
addition, Seller is not conveying or assigning to Buyer, and Seller is retaining
all right, title and interest as lessor in and to, the following leases in
effect as of the Effective Date (collectively, the "Leases"): (i) that certain
Lease between Seller, as landlord, and Broadcast Microwave Services, Inc., as
tenant, dated June 10, 2015 (together with all amendments and modifications
thereto made prior to the Effective Date, collectively, the "BMS Lease"); (ii)
that certain Lease between Seller, as landlord, and Sirius Acquisition, LLC, as
tenant, dated June 3, 2014 (together with all amendments and modifications
thereto prior to the Effective Date, collectively, the "Sirius Lease"); and
(iii) that certain Lease between Seller, as landlord, and Alex Machining
Corporation, as tenant, dated March 29, 2013 (together with all amendments and
modifications thereto prior to the Effective Date, collectively, the "AMC
Lease"). The tenants, licensees and/or occupants of the Property under the
Leases are referred to herein collectively as the "Tenants" and individually as
a "Tenant". The Tenants shall become subtenants of Seller for the remainder of
the respective terms of the Leases from and after Closing.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

2.     Purchase Price.

 

2.1     Purchase Price. Buyer shall pay the Purchase Price for the Property as
hereinafter provided in this Section 2.

 

2.1.1     Initial Deposit. Within two (2) Business Days after the Effective
Date, Buyer shall deliver to Escrow Holder the Initial Deposit by cashier's
check or wire transfer of immediately available funds. If Buyer fails to deliver
the Initial Deposit to Escrow Holder strictly as and when contemplated herein,
Seller shall have the right to terminate this Agreement by delivering written
notice thereof to Buyer at any time prior to Escrow Holder's receipt of the
Initial Deposit, and in the event of such termination Buyer shall be responsible
for and shall pay any and all title and escrow cancellation fees and charges.
The Initial Deposit shall remain fully refundable to Buyer until Buyer's
delivery of Buyer's Approval Notice pursuant to Section 4.1.4 below. If Buyer
fails to deliver Buyer's Approval Notice by the time specified in Section 4.1.4
below, this Agreement shall terminate and the Initial Deposit, together with
interest accrued thereon, shall be returned to Buyer, without the need for, and
despite any contrary instructions received from, Seller, and thereafter neither
party shall have any further rights or obligations hereunder except for Seller's
and Buyer's obligations and indemnities under this Agreement that by their terms
expressly survive the termination of this Agreement.

 

2.1.2     Additional Deposit. Within one (1) Business Day after the Property
Approval Period, and provided Buyer shall have delivered Buyer's Approval Notice
(and therefore shall have not elected (or deemed to have elected) to terminate
this Agreement pursuant to Section 4.1.4 below), Buyer shall deliver to Escrow
Holder the Additional Deposit (the Initial Deposit, together with the Additional
Deposit, if and when made by Buyer, and all interest that accrues on the Initial
Deposit and the Additional Deposit while such amounts are held by Escrow Holder
may be referred to herein collectively as the "Deposit"). Buyer's failure to
timely deliver the Additional Deposit after delivering Buyer's Approval Notice
shall constitute a material default by Buyer under this Agreement. If Buyer
delivers Buyer's Approval Notice pursuant to Section 4.1.4 below, then, after
the Contingency Date, the Deposit shall be: (i) applied and credited toward
payment of the Purchase Price at the Close of Escrow, or (ii) retained by Seller
as liquidated damages in accordance with the terms and conditions of Section
16.1 below unless this Agreement is terminated (or deemed terminated) by Buyer
pursuant to an express termination right in favor of Buyer under this Agreement.

 

2.1.3     Interest Bearing Account. The Deposit shall be deposited by Escrow
Holder in an interest-bearing account at a federally insured institution as
Escrow Holder, Buyer and Seller deem appropriate and consistent with the timing
requirements of this Agreement. The interest on the Deposit (while held by
Escrow Holder) shall accrue to the benefit of the party receiving the Deposit
pursuant to the terms of this Agreement, and Buyer and Seller hereby acknowledge
that there may be penalties or interest forfeitures if the applicable instrument
is redeemed prior to its specified maturity. Any interest earned on the Deposit
shall be deemed to be a part of the Deposit for the purposes of this Agreement.
Buyer agrees to provide its Federal Tax Identification Number to Escrow Holder
upon the opening of Escrow.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

2.1.4     Cash Balance. On or before one (1) Business Day prior to the Closing
Date, Buyer shall deposit with Escrow Holder cash by means of a confirmed wire
transfer through the Federal Reserve System the amount of the balance of the
Purchase Price, as adjusted for any applicable closing costs and prorations
allocated to Buyer pursuant to Sections 7 and 8 below.

 

2.2     Independent Contract Consideration. Concurrently with Buyer's delivery
of the Deposit to Escrow Holder, Buyer shall deliver to Escrow Holder the sum of
$100.00 (the "Independent Contract Consideration"), which shall be immediately
released by Escrow Holder to Seller, and shall be accepted by Seller as the
independent contract consideration for Seller's execution and delivery of this
Agreement and the rights extended to Buyer hereunder. The Independent Contract
Consideration is earned as of the execution hereof by Buyer and Seller, and is
nonrefundable under all circumstances.

 

3.     Escrow and Title.

 

3.1     Opening of Escrow. Buyer and Seller shall promptly deliver a fully
executed copy of this Agreement to Escrow Holder, and the date of Escrow
Holder's receipt thereof is referred to as the "Opening of Escrow". Escrow
Holder shall promptly notify Buyer and Seller of the date of Opening of Escrow.
Seller and Buyer shall execute and deliver to Escrow Holder any additional or
supplementary instructions as may be reasonably necessary to implement the terms
of this Agreement and close the transactions contemplated hereby, provided such
instructions are consistent with and merely supplement this Agreement and shall
not in any way modify, amend or supersede this Agreement. Such supplementary
instructions, together with the escrow instructions set forth in this Agreement,
as they may be amended from time to time by the parties, shall collectively be
referred to as the "Escrow Instructions." The Escrow Instructions may be amended
and supplemented by such standard terms and provisions as the Escrow Holder may
request the parties hereto to execute; provided, however, that the parties
hereto and Escrow Holder acknowledge and agree that in the event of a conflict
between any provision of such standard terms and provisions supplied by the
Escrow Holder and the Escrow Instructions, the Escrow Instructions shall
prevail.

 

3.2     Close of Escrow/Closing. For purposes of this Agreement, the "Close of
Escrow" or the "Closing" shall mean the date on which the Deed (as defined in
Section 5.1.1 below) is recorded in the Official Records of the County where the
Land is located (the "Official Records"). The Close of Escrow shall occur on the
Closing Date. Notwithstanding the foregoing, Buyer shall have a one-time right
to extend the Closing Date for up to an additional thirty (30) days, which right
shall be exercised, if at all, by: (i) Buyer's delivery of written notice to
Seller no later than three (3) Business Days prior to the original scheduled
Closing Date, and (ii) concurrently therewith, Buyer's delivery of an additional
$200,000.00 deposit with Escrow Holder (which additional sum shall not be
considered part of the Deposit under this Agreement and as such not applicable
to the Purchase Price at Closing and shall not be refundable to Buyer unless
this Agreement is terminated by Buyer pursuant to Section 16.1 due to a Seller
default).

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

3.3     Title Insurance. At the Close of Escrow, and as a condition thereto, the
Title Company shall be prepared to issue to Buyer an ALTA extended coverage
Owner's Policy of Title Insurance (the "Title Policy") with liability in the
amount of the Purchase Price, showing title to the Property vested in Buyer,
subject only to (i) the preprinted standard exceptions in such Title Policy,
(ii) exceptions approved or deemed approved by Buyer pursuant to Section 4.2,
(iii) the rights and interests, as tenants only, of the Tenants under the Leases
and Seller under the Leaseback Agreement, (iv) non-delinquent real property
taxes and special assessments, (v) any exceptions arising from Buyer's actions,
and (vi) any matters which would be disclosed by an accurate survey or readily
apparent from a reasonable visual inspection of the Property (collectively, the
"Permitted Exceptions"). The Property Approval Period and Close of Escrow shall
not be extended due to Buyer's Title Policy requirements, including without
limitation the need to obtain an updated ALTA survey. Notwithstanding the
foregoing, if Buyer elects not to pay for the additional premium for the ALTA
extended coverage policy, or if Buyer does not timely provide Title Company with
an updated ALTA survey in form sufficient for Title Company to issue such ALTA
extended coverage policy at the Close of Escrow, then the Title Policy to be
issued on the Close of Escrow shall be a standard coverage ALTA Owner's Policy
of Title Insurance which may include, in addition to the Permitted Exceptions, a
general survey exception.

 

4.     Contingencies; Conditions Precedent to the Close of Escrow.

 

4.1     Buyer's Review.

 

4.1.1     Delivery of Due Diligence Materials by Seller. To the extent within
the possession or control of Seller and within three (3) Business Days following
the Effective Date, Seller shall deliver to Buyer or make available to Buyer and
Buyer's representatives on a CBRE website for inspection, the documents and
materials identified on the attached Exhibit "K" (collectively, the "Due
Diligence Items"). In addition, following reasonable prior telephonic or written
notice from Buyer, Seller agrees to allow Buyer, its authorized agents or
representatives, at Buyer's expense, to inspect and make copies of such other
documents and property records relating to the ownership, operation and
maintenance of the Property, which are not provided to Buyer as part of the Due
Diligence Items and which are reasonably requested by Buyer, at Seller's
offices. In addition, Seller shall promptly deliver to Buyer any additional
material instruments and documents relating to the Property, except for Excluded
Information, that Seller's Representative first discovers or obtains after the
Effective Date; provided, however, that neither Seller nor Seller's
Representative shall have any obligation whatsoever to undertake any search,
investigation or inquiry for any such instruments and documents. Notwithstanding
the foregoing, the Due Diligence Items shall not include, and Seller shall not
be obligated to provide to Buyer, any confidential or privileged materials, any
appraisals or other financial analysis prepared by or on behalf of Seller or any
other proprietary materials of Seller (collectively, "Excluded Information".
Except as expressly provided herein, Seller makes no representations or
warranties regarding the accuracy of the Due Diligence Items or that the Due
Diligence Items are complete copies of the same. Buyer acknowledges and
understands that all such materials made available by Seller are only for
Buyer's convenience in making its own examination and determination prior to the
Contingency Date as to whether it wishes to purchase the Property, and, in so
doing, Buyer shall, except as expressly provided herein or in any Other Document
(defined below) and rely exclusively upon its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

4.1.2     Inspection. Commencing upon the Effective Date and continuing until
5:00 p.m. (Pacific Time) on the Contingency Date (the "Property Approval
Period"), Buyer shall have the right to review and investigate the Due Diligence
Items, the physical and environmental condition of the Property, the character,
quality, value and general utility of the Property, the zoning, land use,
environmental and building requirements and restrictions applicable to the
Property, the state of title to the Property, and any other factors or matters
relevant to Buyer's decision to purchase the Property. Buyer, in Buyer's sole
and absolute discretion, may determine whether or not the Property is acceptable
to Buyer within the Property Approval Period and whether Buyer can secure
appropriate financing thereon. Buyer shall provide Seller with at least one (1)
Business Day's prior written notice of its desire to enter upon the Real
Property for tenant interviews, inspection and/or testing and any such tenant
interviews, inspections or testing shall be conducted at a time and manner
reasonably approved by Seller and to minimize disruption or interference with
any tenants. Seller shall have the right to be present at any such tenant
interviews, inspections or testings. Prior to conducting any inspections or
testing, Buyer or its consultants, shall deliver to Seller a certificate of
insurance naming Seller as additional insured (on a primary, non-contributing
basis) evidencing commercial general liability and property damage insurance
with limits of not less than $2,000,000.00 in the aggregate for liability
coverage and not less than $2,000,000.00 in the aggregate for property damage.
Notwithstanding the foregoing, Buyer shall not be permitted to undertake any air
sampling or any intrusive or destructive testing of the Property, including,
without limitation, a "Phase II" environmental assessment (collectively, the
"Intrusive Tests"), without in each instance first obtaining Seller's prior
written consent thereto, which consent shall not be unreasonably withheld,
conditioned or delayed if such Intrusive Tests are recommended by Buyer's "Phase
I" Environmental Assessment. Buyer shall repair any damage to the Property
caused by Buyer or its consultant's entry on the Property such that the affected
areas of the Property are restored to the same condition in which it was found
prior to such entry immediately after any and all testing and inspections
conducted by or on behalf of Buyer, provided, however, that Buyer shall not be
required to repair any damage (i) not caused by Buyer or its consultant's or
(ii) that results solely from Buyer's or Buyer's consultant's mere discovery of
any conditions on the Property. Buyer hereby indemnifies and holds Seller,
Seller Parties and the Property harmless from any and all costs, loss, damages
or expenses of any kind or nature actually incurred or suffered by Seller or any
of the Seller Parties and arising out of or resulting from any entry and/or
activities upon the Property by Buyer and/or Buyer's agents, employees,
contractors or consultants (together, "Buyer Parties"); provided, however, such
indemnification obligation shall not be applicable to Buyer's mere discovery of
any pre-existing adverse physical condition at the Property. Buyer's
indemnification obligations under this section shall survive the Close of Escrow
or any termination of this Agreement. Without limiting the foregoing, Section
25359.7 of the California Health and Safety Code requires owners of
non-residential real property who know, or have reasonable cause to believe,
that any release of hazardous substance has come to be located on or beneath the
real property to provide written notice of such to a buyer of the real property.
Notwithstanding anything to the contrary contained herein, Buyer (i) hereby
acknowledges Buyer's receipt of the foregoing notice given pursuant to Section
25359.7 of the California Health and Safety Code; (ii) has, or will have prior
to the expiration of the Property Approval Period, fully investigated the
condition of the Property; and (iii) after receiving advice of Buyer's legal
counsel, waives any and all rights Buyer may have to assert that Seller has not
complied with the requirements of Section 25359.7 of the California Health and
Safety Code. For the purposes of this Agreement, "Seller Parties" shall mean
Seller's affiliates, subsidiaries, property manager, asset manager, and their
respective officers, directors, members, trustees, employees, consultants,
attorneys, agents, representatives, contractors and subcontractors. Buyer's
repair and indemnity obligations under this Section 4.1.1 shall survive the
termination of this Agreement.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

4.1.3     Reserved.

 

4.1.4     Termination. Buyer shall have the right, exercisable in Buyer's sole
and absolute discretion at any time prior to the expiration of the Property
Approval Period by written notice to Seller, to terminate this Agreement. If
Buyer fails, prior to 5:00 p.m. (Pacific time) on the Contingency Date, to
deliver written notice ("Buyer's Approval Notice") to Seller and Escrow Holder
of Buyer's approval of the Property in the form attached hereto as Exhibit "D",
Buyer shall be deemed to have disapproved the Property and this Agreement shall
automatically terminate. If Buyer timely delivers Buyer's Approval Notice as
provided in this Section 4.1.4, then Buyer shall be deemed to have elected to
waive its right to terminate this Agreement pursuant to this Section 4.1.4 and
proceed to Closing in accordance with the terms and conditions of this
Agreement.

 

4.1.5     Due Diligence Materials. In the event Buyer does not purchase the
Property for any reason other than a Seller Default, within five (5) Business
Days after the date this Agreement is terminated Buyer shall return to Seller
all documents, information and other materials supplied by Seller to Buyer, and,
at Seller's written request, without warranty or representation of any kind, any
inspection reports, studies, surveys, and other reports and/or test results
(collectively, "Third-Party Reports") (provided the same do not restrict such
delivery to a third party) relating to the Property which were prepared by
third-party consultants retained by Buyer in contemplation of this Agreement and
in Buyer's possession or control and, if so requested by Seller, Seller shall
reimburse Buyer for the cost of all such Third-Party Reports. Buyer's and
Seller's obligations under this Section 4.1.4 shall survive the termination of
this Agreement.

 

4.2     Title Report and Additional Title Matters.

 

4.2.1     Title Report. Within five (5) Business Days after the Effective Date,
Seller shall obtain and deliver to Buyer a preliminary title report for the
Property prepared by Title Company (the "PTR"), together with copies of all
underlying title documents described in the PTR and the most current ALTA survey
of the Property in Seller's possession ("Survey"). Buyer shall have until ten
(10) Business Days prior to the Contingency Date (the "Title Notice Date") to
provide written notice (the "Title Notice") to Seller and Escrow Holder of any
matters shown by the PTR or Survey which are not satisfactory to Buyer. If
Seller has not received the Title Notice from Buyer by the Title Notice Date,
that shall be deemed, subject to Section 4.1.4 above, Buyer's unconditional
approval of the condition of title to the Property and the Survey, except that
prior to the Closing Date, Seller shall be required to remove any and all liens
secured by deeds of trust securing loans made to Seller and delinquent real
property taxes and assessments and remove or endorse over (to Buyer's reasonable
satisfaction) any mechanics' liens relating to work contracted for by Seller and
any judgment liens against Seller (herein "Monetary Liens"). Except as expressly
provided herein, Seller shall have no obligation whatsoever to expend or agree
to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any title objections other than Monetary
Liens. To the extent Buyer timely delivers a Title Notice, then Seller shall
deliver, no later than five (5) Business Days after receipt of Buyer's Title
Notice, written notice to Buyer and Escrow Holder identifying which disapproved
items Seller shall undertake to cure or not cure ("Seller's Response"); however,
Seller must cure the Monetary Liens. If Seller does not deliver a Seller's
Response prior to such date, Seller shall be deemed to have elected to not
remove or otherwise cure any exceptions disapproved by Buyer. If Seller elects,
or is deemed to have elected, not to remove or otherwise cure an exception
disapproved in Buyer's Title Notice, Buyer shall have until 5:00 p.m. (Pacific
time) on the Contingency Date to (i) deliver Buyer's Approval Notice to Seller
and Escrow Holder thereby waiving any objection to the PTR or the Survey other
than Monetary Liens and exceptions that Seller has elected to cure prior to
Closing, or (ii) terminate this Agreement and the Escrow by not timely
delivering Buyer's Approval Notice, in which case Escrow Holder shall return to
Buyer the Deposit. Notwithstanding anything to the contrary contained herein,
Buyer's delivery of Buyer's Approval Notice shall be deemed Buyer's affirmative
approval of the actual or deemed Seller Response. If Seller and Escrow Holder
have not received Buyer's Approval Notice from Buyer by the Contingency Date,
that shall be deemed Buyer's disapproval of the Seller Response and election to
terminate the Agreement and Escrow. In addition, if Buyer delivers a Buyer's
Approval Notice, all matters (except for Monetary Liens) shown in the PTR and
the Survey with respect to which Buyer fails to give a Title Notice on or before
5:00 p.m. (Pacific Time) on the Title Notice Date shall be deemed to be approved
by Buyer.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

4.2.2     Additional Title Matters. In the event Title Company issues any
amendment or supplement to the PTR after the Title Notice Date showing any
additional exception to title that is not included in the PTR (a "New
Exception"), Buyer shall be entitled to object to any such New Exception by
delivering a Title Notice to Seller and Escrow Holder on or before the date that
is three (3) Business Days after Buyer's receipt of written notice of the New
Exception from Title Company; provided, however, Buyer may not object to (and
shall be deemed to have approved) any New Exception (i) caused by the acts or
omissions of Buyer or Buyer Parties, or (ii) resulting from Buyer's delivery of
a new survey or an update to the Survey to Title Company after the Title Notice
Date. If Buyer fails to deliver a Title Notice objecting to a New Exception
(other than a Monetary Lien) within such three (3) Business Day period, Buyer
shall be deemed to have accepted such New Exception. Seller shall have three (3)
Business Days after receipt of the Title Notice to provide a Seller's Response.
Seller shall be deemed to have elected not to remove or cure the New Exception
if Seller fails deliver a Seller's Response within such three (3) Business Days.
If Seller elects or is deemed to have elected not to remove or cure such New
Exception, Buyer shall have two (2) Business Days after the date of Seller's
Response, or two (2) Business Days after the expiration of the three (3)
Business Day period for Seller to deliver a Seller's Response if Seller fails to
deliver a Seller's Response within such three (3) Business Day period, to give
Seller and Escrow Holder written notice that Buyer either waives Buyer's prior
objection to the New Exception, or that Buyer elects to terminate this
Agreement, in which case Escrow Holder shall return to Buyer the Deposit. Except
with respect to Monetary Liens, if Buyer fails to timely deliver any such
notice, Buyer shall be deemed to have waived its prior objection to such New
Exception. If necessary, the Closing Date shall automatically be extended to
allow for the running of the notice and cure periods described in this
paragraph. Notwithstanding the foregoing to the contrary, Buyer need give no
notice of its disapproval of any New Exception which constitutes a Monetary
Lien, all of which Seller shall remove or endorse over (to Buyer's satisfaction)
at or before Closing.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

4.3     Buyer's Conditions Precedent to Closing: The Close of Escrow and Buyer's
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction or waiver of the following conditions:

 

4.3.1     Title Policy. On or before the Closing Date, Title Company shall have
unconditionally and irrevocably committed to issue to Buyer the Title Policy
described in Section 3.3, subject only to the payment of the applicable premium
pursuant to Section 7 below.

 

4.3.2     Seller's Performance. On or before the Closing Date, Seller shall have
duly performed in all material respects each and every material covenant of
Seller hereunder including without limitation, Seller's timely delivery of the
items specified to be delivered by Seller in Section 5.1 below.

 

4.3.3     Accuracy No Breach of Representations and Warranties. All
representations and warranties made by Seller in Section 11.1 shall be true and
correct in all material respects as of the Closing Date as if made on and as of
the Closing Date, subject to Section 11.2.

 

4.3.4     Tenant Estoppel Certificates. On or before the Closing, Buyer shall
have received estoppel certificates (collectively, "Estoppel Certificates" and
individually, an "Estoppel Certificate") reasonably satisfactory to Buyer, which
Seller shall use its good faith efforts to obtain, duly executed by Broadcast
Microwave Services, Inc., Alex Machining Corporation and Sirius Acquisition, LLC
(the "Existing Tenants"), dated not earlier than forty-five (45) days prior to
the original Closing Date set forth in this Agreement (i.e., without extension
thereof). The Estoppel Certificates shall be in the form of Exhibit "G" attached
hereto or such other form as is required by or is otherwise consistent in all
material respects with the requirements of the applicable Lease. Seller shall
deliver to Buyer, for Buyer's approval, executed Estoppel Certificates promptly
after Seller's receipt of the same. Buyer's failure to disapprove an executed
Estoppel Certificate within five (5) Business Days following Buyer's receipt
thereof shall be deemed to constitute Buyer's approval thereof; provided,
however, that Buyer shall not have the right to disapprove an executed Estoppel
Certificate satisfying the criteria above (or terminate this Agreement based
thereon after the Contingency Date) unless it: (a) discloses material adverse
economic terms of the applicable Lease that were not disclosed to Buyer (whether
in the applicable Lease, this Agreement or any other document delivered to
Buyer) prior to the date which is five (5) Business Days prior to the expiration
of the Property Approval Period, (b) alleges a material default of Seller (as
landlord) under the applicable Lease, (c) discloses a material dispute between
the Seller (as landlord) and the Tenant in connection with the applicable Lease,
or (d) contains any material adverse modification or qualification or the
insertion therein of any other materially adverse information by the Tenant;
provided, however, and notwithstanding the foregoing, Buyer shall not have the
right to disapprove any Estoppel Certificate or to terminate this Agreement
after the expiration of the Property Approval Period based upon (i) any matter
disclosed in writing to Buyer prior to the date which is five (5) Business Days
prior to the expiration of the Property Approval Period, or (ii) any matter
disclosed in writing to Buyer after the Property Approval Period which is not
disapproved in writing by Buyer to Seller within five (5) Business Days after
Buyer receives written notice thereof (which disapproval notice shall constitute
Buyer's election to terminate this Agreement). If Seller has been unable to
timely obtain an Estoppel Certificate from a Tenant as provided herein, Seller
may deliver its own certificate to Buyer ("Seller's Lease Certificate") in the
form attached hereto as Exhibit "H" for such Tenants that did not deliver an
Estoppel Certificate so as to provide Estoppel Certificates and Seller Lease
Certificates that, taken together, shall satisfy this condition. In the event
that after delivery of a Seller's Lease Certificate Seller receives an Estoppel
Certificate from any Tenant for whom Seller previously delivered a Seller's
Lease Certificate, Seller may deliver such Estoppel Certificate to Buyer and the
corresponding Seller's Lease Certificate shall be automatically canceled upon
Buyer's approval thereof (with Buyer's right to disapprove such Estoppel
Certificate governed by the provisions set forth above). The immediately
preceding sentence shall survive the Close of Escrow. Notwithstanding the
foregoing, Buyer shall not be required to accept Seller's Lease Certificates for
more than twenty (20%) of the leased rentable square footage of the Property or
any Tenant occupying more than 50,000 rentable square feet at the Property. In
addition, Seller will reasonably cooperate with Buyer and Buyer's lender, at no
cost to Seller, to deliver to all Tenants a Subordination, Non-Disturbance and
Attornment Agreement ("SNDAs"), in the form required by Buyer's lender in
connection with its acquisition of the Property. The failure of Buyer or Buyer's
lender to obtain an executed SNDAs shall not be a contingency to the Closing and
shall not extend the Closing Date.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

4.3.5     No Casualty or Condemnation. No casualty or condemnation shall have
occurred pursuant to which Buyer has elected to terminate the Agreement in
accordance with Section 13 below.

 

4.4     Failure of Conditions Precedent to Buyer's Obligations; Extension of
Closing Date. Buyer's obligations with respect to the transactions contemplated
by this Agreement are subject to the satisfaction of the conditions precedent to
such obligations for Buyer's benefit set forth in Section 4.3 (collectively,
"Buyer's Closing Conditions"). If Buyer (i) fails to deliver the Buyer's
Approval Notice to Escrow Holder or (ii)  terminates this Agreement by written
notice to Seller because of the failure of any such condition precedent, then
Escrow Holder shall return the Deposit to Buyer in accordance with Buyer's
written instructions within five (5) Business Days following the effective date
of such termination, Seller and Buyer shall each pay one-half (1/2) of any
Escrow cancellation fees or charges, and except for Seller's and Buyer's
indemnity and confidentiality obligations under the Agreement which expressly
survive termination of the Agreement, the parties shall have no further rights
or obligations to one another under this Agreement. Notwithstanding any term or
provision contained in this Agreement to the contrary, if Seller is unable to
timely satisfy the conditions precedent to Buyer's obligation to effect the
Closing under Section 4.3 above (other than Seller's timely delivery of any of
the items specified to be delivered by Seller in Section 5.1 below), then,
following written notice delivered to Buyer no later than five (5) Business Days
prior to the Closing Date, Seller may, at its election, extend the Closing Date
for one or more periods not to exceed fifteen (15) days, in the aggregate, in
connection with Seller's satisfaction of any such Buyer's Closing Condition
under Section 4.3 above. If, after any such extension, the conditions precedent
to Buyer's obligation to effect the Closing under Section 4.3 above continue not
to be satisfied (and Buyer has not waived the same in writing), or if Seller
does not elect to extend the Closing Date as provided hereunder, and, in either
case, such failure of condition precedent is not the direct result of Buyer's
default hereunder, then Buyer shall, within five (5) Business Days following the
expiration of the foregoing applicable period (or in the event Seller elects not
to extend the Closing Date as provided hereunder), have the right to terminate
this Agreement by written notice thereof to Seller, or waive Seller's failure to
satisfy such condition precedent and proceed to Closing on or before the
expiration of the applicable period for Seller's satisfaction of such condition,
it being further provided that Buyer's failure to deliver a written notice
electing to waive Seller's failure to satisfy such condition precedent and
proceed to Closing on or before the expiration of the applicable period for
Seller's satisfaction of such condition shall be deemed Buyer's election to
terminate this Agreement. If this Agreement is so terminated, then Buyer shall
be entitled to the return of the Deposit and neither party shall have any
further obligations hereunder, except those expressly stated to survive the
termination hereof. Notwithstanding the foregoing, in the event that the failure
of any such Buyer's Closing Condition also constitutes a default hereunder by
Seller, Buyer also shall be entitled to pursue its rights and remedies under
Section 16.1 hereof.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

4.5     Conditions Precedent to Seller's Obligations. The Close of Escrow and
Seller's obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions:

 

4.5.1     Buyer's Performance. Buyer shall have duly performed in all material
respects each and every material covenant of Buyer hereunder, including without
limitation, Buyer's timely delivery of the Purchase Price pursuant to the
provisions of Section 2 above; and

 

4.5.2     Accuracy No Breach of Representations and Warranties. Buyer's
representations and warranties set forth in Section 11.2 of this Agreement shall
be true and correct in all material respects as of the Closing Date as if made
on and as of the Closing Date.

 

Notwithstanding the foregoing, in the event that the failure of any such
condition also constitutes a default hereunder by Buyer, Seller also shall be
entitled to pursue its rights and remedies under Section 16.2 hereof.

 

5.     Deliveries to Escrow Holder.

 

5.1     Seller's Deliveries. Seller hereby covenants and agrees to deliver or
cause to be delivered to Escrow Holder at least one (1) Business Day prior to
the Closing Date (or other date specified) the following instruments and
documents, the delivery of each of which shall be a condition to the Close of
Escrow:

 

5.1.1     Deed. A Grant Deed (the "Deed") in the form of Exhibit "B" attached
hereto, duly executed and acknowledged in recordable form by Seller, conveying
Seller's interest in the Real Property to Buyer;

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

5.1.2     Non-Foreign Certifications. FIRPTA and California 593-C Certificates
duly executed by Seller in the forms prepared by Escrow Holder or otherwise
reasonably required by Buyer (the "Tax Certificates");

 

5.1.3     Leaseback Agreement. Two (2) counterparts of the Leaseback Agreement
duly executed by Seller;

 

5.1.4     Bill of Sale. Two (2) counterparts of a Bill of Sale ("Bill of Sale")
duly executed by Seller in the form attached hereto as Exhibit "E" conveying
Seller's right, title and interest in and to the Personal Property;

 

5.1.5     General Assignment. Two (2) counterparts of a General Assignment duly
executed by Seller in the form of Exhibit "F" attached hereto (the "General
Assignment");

 

5.1.6     Notice of Sirius Lease Termination. A notice to Sirius Acquisition,
LLC, terminating the Sirius Lease as required by the Leaseback Agreement.

 

5.1.7     Insurance Certificates. Copies of the insurance certificates (the
"Tenant Insurance Certificates") required to be delivered by Seller as the
tenant under the Leaseback Lease;

 

5.1.8     Proof of Authority. Such proof of Seller's authority and authorization
to enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company;

 

5.1.9     Title Company Documents. A standard title company owners' affidavit,
closing statement(s) and such other documents that may reasonably be required by
the Title Company and/or Escrow Holder to issue the Title Policy and close the
purchase and sale of the Property in accordance with this Agreement, each in a
form reasonably acceptable to Seller; and

 

5.1.10     Miscellaneous. To the extent in Seller's possession, originals of the
warranties assigned to Buyer and all keys, security codes, maintenance records,
plans, permits, certificates of occupancy, surveys and building specifications
pertaining to the Property, provided that, at Seller's election, these documents
may be delivered outside of Escrow on or within a reasonable period of time
after the Closing (not to exceed five (5) Business Days).

 

5.2     Buyer's Deliveries. Buyer hereby covenants and agrees to deliver or
cause to be delivered to Escrow Holder at least one (1) Business Day prior to
the Closing Date the following funds, instruments and documents, the delivery of
each of which shall be a condition to the Close of Escrow:

 

5.2.1     Buyer's Funds. The Purchase Price, plus such additional funds, if any,
necessary to comply with Buyer's obligations hereunder regarding prorations,
credits, costs and expenses, less the Deposit;

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

5.2.2     Leaseback Agreement. Two (2) counterparts of the Leaseback Agreement
duly executed by Buyer;

 

5.2.3     General Assignment. Two (2) counterparts of the General Assignment
duly executed by Buyer;

 

5.2.4     Reserved.

 

5.2.5     Bill of Sale. Two (2) counterparts of the Bill of Sale duly executed
by Buyer; and

 

5.2.6     Proof of Authority. Such proof of Buyer's authority and authorization
to enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

 

6.     Deliveries Upon Close of Escrow. Upon the Close of Escrow, Escrow Holder
shall promptly undertake all of the following:

 

6.1     Tax Filings. The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder.

 

6.2     Prorations. Prorate all matters referenced in Section 8 based upon the
statement delivered into Escrow signed by the parties;

 

6.3     Recording. Cause the Deed and any other documents which the parties
hereto may direct, to be recorded in the Official Records in the order directed
by the parties;

 

6.4     Buyer Funds. Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including, without limitation, the
Purchase Price) chargeable to the account of Buyer pursuant hereto in payment of
such items and costs and disburse the balance of such funds, if any, to Buyer;

 

6.5     Documents to Seller. Deliver to Seller counterpart originals of the
Leaseback Agreement and the General Assignment executed by Buyer and a conformed
recorded copy of the recorded Deed;

 

6.6     Documents to Buyer. Deliver to Buyer an original of the Tax Certificates
and Bill of Sale, the Tenant Insurance Certificates and counterpart originals of
the Leaseback Agreement and the General Assignment executed by Seller, a
conformed recorded copy of the Deed, and, when issued, the Title Policy;

 

6.7     Title Policy. Direct the Title Company to issue the Title Policy to
Buyer; and

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

6.8     Seller Funds. Deduct all items chargeable to the account of Seller
pursuant to Section 7. If, as the result of the net prorations and credits
pursuant to Section 8, amounts are to be charged to the account of Seller,
deduct the total amount of such charges (unless Seller elects to deposit
additional funds for such items in Escrow); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller's instructions, at Close of Escrow. Disburse the net proceeds of the
Purchase Price to Seller, or as otherwise directed by Seller, promptly upon the
Close of Escrow in accordance with Seller's wire transfer instructions.

 

7.     Costs and Expenses. Seller shall pay (i) that portion of the Title Policy
premium for ALTA owner's standard coverage and all costs related to the removal
or cure of title exceptions that Seller has agreed or is required to remove or
cure pursuant to Section 4.2 above, (ii) all documentary transfer taxes assessed
by the County and City, and (iii) one-half (½) of the Escrow Holder's fee. In
addition Seller shall pay outside of Escrow all legal and professional fees and
costs of attorneys and other consultants and agents retained by Seller. Buyer
shall pay through Escrow (x) all document recording charges, (y) the additional
Title Policy premium for ALTA extended coverage and any title endorsements
requested by Buyer, and (z) one-half (½) of the Escrow Holder's fee. Buyer shall
pay outside of Escrow all costs and expenses related to the Due Diligence
Investigations, charges for any new survey or updates to the Survey requested by
Buyer and all legal and professional fees and costs of attorneys and other
consultants and agents retained by Buyer. All other costs and charges, if any,
shall be charged to Seller or Buyer as customarily charged to sellers and buyers
in accordance with common escrow practices in the County.

 

8.     Prorations. The following prorations between Seller and Buyer shall be
made by Escrow Holder computed as of the Close of Escrow:

 

8.1     Taxes and Assessments. In light of Seller's obligations as tenant under
the Leaseback Agreement, there shall be no pro-ration of real estate taxes and
assessments. Seller shall be responsible for all delinquent and non-delinquent
real property taxes and assessments on the Property accrued as of the Closing.

 

8.2     Excise, Transfer and Sales Taxes. Buyer and Seller agree that no portion
of the Purchase Price will be allocated to the Personal Property or Intangible
Personal Property, and each party will reflect such allocation in any tax of
similar filings. Therefore, there will be no excise, transfer and use taxes
imposed with respect to the conveyance of any personal property contemplated by
this Agreement.

 

8.3     Operating Expenses. Any common area maintenance, elevator maintenance,
taxes other than real estate taxes such as rental taxes, other expenses incurred
in operating the Property that Seller pays on an estimated or other basis, and
any other costs incurred in the ordinary course of business or the management
and operation of the Property, shall be prorated on an accrual basis. Seller
shall pay all such expenses that accrue prior to the Close of Escrow and Buyer
shall pay all such expenses accruing on the Close of Escrow and thereafter.
Seller and Buyer shall obtain billings as of the Close of Escrow to aid in such
prorations. In light of Seller's obligations as tenant under the Leaseback
Agreement, there shall be no proration of utilities as of the Closing. Seller
shall be responsible for all utility charges accruing prior to and, subject to
and as provided in the Leaseback Agreement, following the Closing.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

8.4     Base Rent; Security Deposit. At Closing, Seller shall, as the tenant
under the Leaseback Agreement, pay, or Buyer shall be credited, for (i) "Base
Rent" payable under the Leaseback Agreement for the month in which the Closing
occurs as provided in the Leaseback Agreement; and (ii) the "Security Deposit"
required under the Leaseback Agreement.

 

At least two (2) Business Days prior to the Close of Escrow, the parties shall
agree upon all of the prorations to be made and submit a statement to Escrow
Holder setting forth the same. In the event that any prorations, apportionments
or computations made under this Section 8 shall require final adjustment, then
the parties shall make the appropriate adjustments promptly when accurate
information becomes available and either party hereto shall be entitled to an
adjustment to correct the same, but in no event shall such final adjustment
occur later than two hundred seventy (270) days following the Close of Escrow.
Any corrected adjustment or proration shall be paid in cash to the party
entitled thereto. The provisions of this Section 8 shall survive the Close of
Escrow.

 

9.     Covenants of Seller. Seller hereby covenants with Buyer, as follows:

 

9.1     Contracts. Following the Effective Date, Seller shall not enter into any
new contract pertaining to the Property, which by its terms cannot be terminated
on or before the Closing, without the express written approval of Buyer, which
approval shall not be unreasonably delayed, conditioned or withheld, provided
that following the Contingency Date, Buyer shall have the right to withhold such
consent in its sole and absolute discretion. Buyer's consent to such new
contract shall be deemed to have been given if Buyer does not notify Seller to
the contrary in writing within five (5) Business Days after Seller provides
written notice to Buyer of such new contract.

 

9.2     Leases. Between the Effective Date and the Closing Seller will not enter
into any new Leases that are for a period which will survive Closing or
otherwise affect the use, operation or enjoyment of the Property after Closing
(collectively, "New Leases") without Buyer's prior written consent, which
consent following the Contingency Date, Buyer shall have the right to withhold
in its sole and absolute discretion. Seller will provide Buyer with copies of
all lease proposals and letters of intent upon the delivery or receipt thereof.

 

9.3     Operation in the Ordinary Course. Subject to Sections 9.1 and 9.2 above,
from the Effective Date until the Close of Escrow, Seller shall (i) operate and
manage the Property in the ordinary course and consistent with Seller's past
practices, (ii) maintain all present services and amenities, (iii) maintain the
Property in good condition, repair and working order, excepting normal wear and
tear and casualty damage (and Seller shall not be required to make capital
improvements), and (iv) keep on hand sufficient materials, supplies, equipment
and other personal property for the efficient operation and management of the
Property. None of the Personal Property shall be removed from the Real Property,
unless replaced by unencumbered personal property of equal or greater utility
and value. Without limitation of the foregoing, Seller will keep in full force
and effect all existing insurance policies affecting the Property or any portion
thereof through the Close of Escrow. Seller shall remain responsible for all
charges, bills and invoices for utilities, labor, goods, materials and services
of any kind relating to the Property for the period prior to the Closing Date
and Seller shall not, directly or indirectly, (x) take action so as to cause the
further encumbrance of the Property, or (y) take action so as to cause the
recording of any lien thereon.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

10.     AS-IS Sale and Purchase.

 

10.1     Buyer's Acknowledgment. As a material inducement to Seller to enter
into this Agreement and to convey the Property to Buyer, Buyer hereby
acknowledges and agrees that:

 

10.1.1     AS-IS. Except as otherwise expressly set forth in this Agreement, and
subject to Seller's representation and warranties set forth in this Agreement
and/or in any Other Document, Buyer is purchasing the Property in its existing
condition, "AS-IS, WHERE-IS, WITH ALL FAULTS," and upon the Closing Date has
made or has waived all inspections and investigations of the Property and its
vicinity which Buyer believes are necessary to protect its own interest in, and
its contemplated use of, the Property.

 

10.1.2     No Representations. Other than the express representations and
warranties of Seller contained in this Agreement and/or in any Other Document,
neither Seller, nor any Seller Parties have made any representation, warranty,
inducement, promise, agreement, assurance or statement, oral or written, of any
kind to Buyer upon which Buyer is relying, or in connection with which Buyer has
made or will make any decisions concerning the Property or its vicinity
including, without limitation, its use, condition, value, compliance with
"Governmental Regulations," the existence or absence of Hazardous Substances, or
the permissibility, feasibility, or convertibility of all or any portion of the
Property for any particular use or purpose, including, without limitation, its
present or future prospects for sale, lease, development, occupancy or
suitability as security for financing. As used herein, the term "Governmental
Regulations" means any laws (including Environmental Laws), ordinances, rules,
requirements, resolutions, policy statements and regulations (including, without
limitation, those relating to land use, subdivision, zoning, Hazardous
Substances, occupational health and safety, the Americans with Disabilities Act,
water, earthquake hazard reduction, and building and fire codes) of any
governmental or quasi-governmental body or agency claiming jurisdiction over the
Property. As used in this Agreement, the following definitions shall apply:
"Environmental Laws" shall mean all federal, state and local laws, ordinances,
rules and regulations now or hereafter in force, as amended from time to time,
and all federal and state court decisions, consent decrees and orders
interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq., and
any similar law of the State of California. "Hazardous Substances" shall mean
any substance or material that is described as a toxic or hazardous substance,
waste or material or a pollutant or contaminant, or words of similar import, in
any of the Environmental Laws, and includes asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based paint, mold,
fungi or bacterial matter, polychlorinated biphenyls, urea formaldehyde, radon
gas, radioactive matter, medical waste, and chemicals which may cause cancer or
reproductive toxicity.

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

10.1.3     No Implied Warranties. Excluding any express representation or
warranty set forth herein or in any Other Document, Seller hereby specifically
disclaims: (a) all warranties implied by law arising out of or with respect to
the execution of this Agreement, any aspect or element of the Property, or the
performance of Seller's obligations hereunder including, without limitation, all
implied warranties of merchantability, habitability and/or fitness for a
particular purpose; and (b) any warranty, guaranty or representation, oral or
written, past, present or future, of, as to, or concerning (i) the nature and
condition of the Property or other items conveyed hereunder, including, without
limitation, the water, soil, and geology, the suitability thereof and of the
Property or other items conveyed hereunder for any and all activities and uses
which Buyer may elect to conduct thereon, the existence of any environmental
hazards or conditions thereon (including but not limited to the presence of
asbestos or other Hazardous Substances) or compliance with applicable
Environmental Laws; (ii) the nature and extent of any right-of-way, lease,
possession, lien, encumbrance, license, reservation, condition or otherwise; and
(iii) the compliance of the property or other items conveyed hereunder or its
operation with any governmental regulations.

 

10.1.4     Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as expressly contained in this Agreement, the Seller has
made no representation or warranty of any nature concerning the accuracy or
completeness of any documents delivered or made available for inspection by
Seller to Buyer, including, without limitation, the Due Diligence Items, and
that Buyer has undertaken such inspections of the Property as Buyer deems
necessary and appropriate and that, subject to Seller's representation and
warranties set forth in this Agreement and/or in any Other Document, Buyer is
relying solely upon such investigations and not on any of the Due Diligence
Items or any other information provided to Buyer by or on behalf of Seller. As
to the Due Diligence Items, Buyer specifically acknowledges that they may have
been prepared by third parties with whom Buyer has no privity and Buyer
acknowledges and agrees that, except as expressly provided herein, no warranty
or representation, express or implied, has been made, nor shall any be deemed to
have been made, to Buyer with respect thereto, either by the Seller Parties or
by any third parties that prepared the same.

 

10.1.5     Release. As of the Close of Escrow, Buyer on behalf of itself and on
behalf of the Buyer Parties hereby forever, fully and irrevocably release Seller
and Seller Parties from any and all claims that Buyer or Buyer Parties may have
or thereafter acquire against Seller or Seller Parties for any cost, loss,
liability, damage, expense, demand, action or cause of action ("Claims") arising
from or related to any matter of any nature relating to, and condition of, the
Property including any latent or patent construction defects, errors or
omissions, compliance with law matters, Hazardous Substances and other
environmental matters within, under or upon, or in the vicinity of the Property,
any statutory or common law right Buyer or Buyer Parties may have to receive
disclosures from Seller or Seller Parties, including, without limitation, any
disclosures as to the Property's location within areas designated as subject to
flooding, fire, seismic or earthquake risks by any federal, state or local
entity, the need to obtain flood insurance, the certification of water heater
bracing and/or the advisability of obtaining title insurance, the energy use of
the Property, or any other condition or circumstance affecting the Property, its
financial viability, use or operation, or any portion thereof. This release
includes Claims of which Buyer or Buyer Parties are presently unaware or which
Buyer or Buyer Parties do not presently suspect to exist in its favor which, if
known by Buyer or Buyer Parties, would materially affect Buyer's or Buyer
Parties' release of Seller or Seller Parties. In connection with the general
release set forth in this Section 10.1.5, Buyer specifically waives on its
behalf and behalf of Buyer Parties the provisions of California Civil Code
Section 1542, which provides as follows:

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

 

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) Fraud (as defined
below), (ii) any Claims arising from a breach of Seller's express
representations or warranties set forth in this Agreement or in any Other
Document, (iii) any other breach by Seller of an express obligation of Seller
under this Agreement which by its terms survives the Close of Escrow, under the
Leaseback Agreement or under any Other Document, or (iv) injuries to persons or
property during Seller's ownership of the Property to the extent that the same
are covered by insurance maintained by Seller (herein collectively the
""Excluded Claims"). The term "Fraud" means a final judicial determination by a
court of competent jurisdiction that Seller deliberately and intentionally
concealed or affirmatively misrepresented in writing any material, adverse facts
relative to the Property as of Closing that (a) would be reasonably likely to be
expected to cause Buyer to terminate the Escrow had such facts been disclosed to
Buyer prior to Closing, and (b) are or were known by Seller prior to Closing.

 

Buyer also agrees never to commence, aid in any way, participate in, or
prosecute against Seller or Seller Parties any action or other proceeding based
upon any losses, liabilities, damages, claims, demands, causes of action, costs
and expenses covered in this Section 10.1.5 (other than the Excluded Claims).

 

10.1.6     Natural Hazard Disclosure. Buyer and Seller acknowledge that Seller
is required to disclose if any of the Property lies within the following natural
hazard areas or zones: (i) a special flood hazard area designated by the Federal
Emergency Management Agency; (ii) an area of potential flooding; (iii) a very
high fire hazard severity zone; (iv) a wild land area that may contain
substantial forest fire risks and hazards; (v) an earthquake fault or special
studies zone; or (vi) a seismic hazard zone. Buyer acknowledges that Seller will
employ the services of Disclosure Source ("Natural Hazard Expert") to examine
the maps and other information specifically made available to the public by
government agencies and to report the results of its examination to Buyer in
writing. The written report prepared by the Natural Hazard Expert regarding the
results of its examination fully and completely discharges Seller from its
disclosure obligations referred to herein, and, for the purposes of this
Agreement, the provisions of Civil Code Section 1103.4 regarding the
non-liability of Seller for errors and/or omissions not within its personal
knowledge shall be deemed to apply, and the Natural Hazard Expert shall be
deemed to be an expert dealing with matters within the scope of its expertise
with respect to the examination and written report regarding the natural hazards
referred to above.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

10.1.7     Energy Performance Disclosure Waiver. Buyer acknowledges that Seller
may be required to disclose certain information concerning the energy
performance of the Property pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the "Energy
Disclosure Requirements"). Buyer hereby waives any rights under the Energy
Disclosure Requirements and further waives any right to receive the Disclosure
Summary Sheet, Statement of Energy Performance, Data Checklist, and Facility
Summary, all as defined in the Energy Disclosure Requirements (collectively, the
"Energy Disclosure Information"). Buyer, on its behalf and on behalf of Buyer
Parties, hereby forever releases Seller and Seller Parties of any liability
under the Energy Disclosure Requirements, including, without limitation, any
liability of Seller or Seller Parties' arising as a result of Seller's or Seller
Parties' failure to provide to Buyer the Energy Disclosure Information. Buyer's
approval of the condition of the Property pursuant to the terms of this
Agreement shall be deemed to be Buyer's approval of the energy performance of
the Property. The terms of this Section shall survive the recordation of the
Deed or earlier termination of this Agreement.

 

11.     Seller's Representations and Warranties.

 

11.1     Representations and Warranties. Seller represents and warrants to Buyer
as of the Effective Date as follows:

 

11.1.1     Formation; Authority. Seller is duly formed, validly existing, and in
good standing under laws of the state of its formation. Seller has full power
and authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. All requisite action
has been taken by Seller in connection with the entering into of this Agreement
and the instruments referenced herein and the consummation of the transactions
contemplated hereby. The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

 

11.1.2     No Conflict. The execution, delivery and performance of this
Agreement and the Closing hereunder will not conflict with any agreement,
contract or law applicable to Seller nor constitute a default under any
agreement or instrument to which Seller is a party or by which Seller or the
Property are bound.

 

11.1.3     Options. Seller has not entered, with any other party, into any
existing or pending written contracts of sale, leases, options to purchase or
rights of first refusal (or the like) with respect to the Property.

 

11.1.4     Leases. Subject to Seller's right to enter into New Leases pursuant
to Section 9.2 above with Buyer's written consent, and other than the Leases
identified in Section 1 above and the Leaseback Agreement, Seller has not
entered into any other written leases, licenses or other similar occupancy
agreements with respect to the leasing or occupancy of the Property. The copies
of the Leases delivered or to be delivered to Buyer pursuant to this Agreement
are or will be true, correct, and complete copies of all of the Leases in effect
with respect to the Property as of the date of their delivery and at Closing
there will be no unpaid tenant improvements, leasing concessions or brokerage
commission due that have not been disclosed to Buyer in writing. Seller has not
received any written notice of any default by Seller that is uncured under any
Lease.

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

11.1.5     Contracts. To Seller's knowledge, and except as provided in the Due
Diligence Items or as shown in the PTR, Seller is not currently a party to any
management, service, supply, security, maintenance or other similar contracts or
agreements, oral or written, that will affect the Property after Closing. The
copies of the contracts delivered or to be delivered to Buyer pursuant to this
Agreement are or will be true, correct, and complete copies of all of the
contracts to which Seller is a party and in effect with respect to the Property
as of the date of their delivery. Seller has not received any written notice of
any default by Seller that is uncured under any contract.

 

11.1.6     Code Compliance. Except as otherwise disclosed in the Due Diligence
Items or any other written information delivered by Seller to Buyer within three
(3) Business Days after the Effective Date, Seller has not received any written
notice from any governmental agency that the Property or any condition existing
thereon or any present use thereof violates any law or regulations applicable to
the Property, including, without limitation, any environmental law, ordinance or
regulation and/or the Americans with Disabilities Act.

 

11.1.7     Litigation. Except as otherwise disclosed in the Due Diligence Items
or any other written information delivered to Buyer within three (3) Business
Days after the Effective Date, Seller has not received written notice of any
litigation, arbitration or other legal or administrative suit, action,
proceeding or investigation of any kind pending or threatened against or
involving Seller relating to the Property or any part thereof, including, but
not limited to, any condemnation action relating to the Property or any part
thereof, which has not been adjudicated or dismissed prior to the Effective
Date.

 

11.1.8     Foreign Person. Seller is not a "foreign person" as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.

 

11.1.9     Hazardous Substances. Seller has provided Buyer with a true and
complete copy of the most current Phase 1 environmental site assessment report
pertaining to the Property in Seller's possession and except as otherwise
disclosed in such Phase 1 environmental site assessment report, the other Due
Diligence Items or any other written information delivered by Seller to Buyer
within three (3) Business Days after the Effective Date, Seller has not received
written notice of any release of Hazardous Substances has come to be located
upon or under the Property. Except as otherwise disclosed in the Due Diligence
Items or any other written information delivered by Seller to Buyer within three
(3) Business Days after the Effective Date, Seller has not received written
notice of any proceeding or inquiry by any governmental authority with respect
to the presence of Hazardous Materials upon or under the Property or the
migration thereof from or to other property.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

11.1.10     Due Diligence Items. To Seller's knowledge, the copies of the Due
Diligence Items delivered or made available to Buyer pursuant to Section 4.1.1
above constitute true and complete copies of such documents in Seller's
possession. The schedule of Building-related expenses for the Property delivered
or to be delivered to Buyer were prepared by or for Seller in the ordinary
course of its business. Other than the Excluded Information, Seller's
Representative has not intentionally elected to withhold materials, reports or
other written information known to Seller concerning the Property in the nature
of the Due Diligence Items on the grounds that it contains information which
would have a materially adverse impact on the value or use of the Property.

 

11.1.11     Insolvency. No attachments, execution proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, whether voluntary or involuntary, are pending or to Seller's
knowledge, threatened against Seller, nor are any of such proceedings
contemplated by Seller.

 

11.1.12     OFAC. Seller is not a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control ("OFAC") of the Department of the Treasury (including
those named on OFAC's Specially Designated Nationals and Blocked Persons List)
or under any statute or executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism).

 

11.2     Subsequent Changes. If, after Effective Date, Seller first becomes
aware of any fact or circumstance which would result in any of its
representations or warranties contained herein being untrue or incorrect, then
Seller will promptly give notice of such changed fact or circumstance to Buyer.
Upon Buyer becoming actually aware of any fact or circumstance which would
result in a breach of one of Seller's representations or warranties contained
herein, Buyer, as its sole remedy, shall have the option of (i) waiving the
breach of the representation or warranty and proceeding with the Close of
Escrow, or (ii) terminating this Agreement, in which event the Deposit and any
other funds deposited by Buyer into the Escrow and all interest earned thereon
shall be returned to Buyer and, if (x) the representation and warranty was
untrue when made as of the Effective Date, or (y) the failure of such
representation and warranty to be true also constitutes, or was otherwise
caused, a breach by Seller of any of its obligations under this Agreement (e.g.,
prior to the Effective Date, Seller had received written notice of an uncured
release of Hazardous Substances under the Property and failed to include such
notice in the Due Diligence Documents) or was otherwise caused by the
affirmative acts or omissions of Seller in violation of a specific obligation
expressly set forth in this Agreement, then Buyer may also pursue its remedies
under Section 16.1 hereof. Any such election shall be made by Buyer not later
than the earlier to occur of the Scheduled Closing Date or the date which is
seven (7) days after the expiration of the notice and cure period set forth in
Section 16.5 below. If Buyer does not so timely elect to terminate this
Agreement pursuant to this Section 11.2, then Buyer shall be deemed to have
elected to waive its rights to terminate this Agreement by reason of the
existence of such fact or circumstance, elected to acquire the Property on the
terms set forth in this Agreement, and waived all remedies at law or in equity
with respect to any representations or warranties resulting from the facts or
circumstances disclosed by Seller in its notice to Buyer.

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

11.3     Seller's Knowledge. Whenever phrases such as "to Seller's knowledge",
"known to Seller" or "Seller has no knowledge" or similar phrases are used
herein, they will be deemed to refer exclusively to matters within the current
actual (as opposed to constructive) knowledge of the Seller's Representative. No
duty of inquiry or investigation on the part of Seller or Seller's
Representative will be required or implied by the making of any representation
or warranty which is so limited to matters within Seller's actual knowledge, and
Buyer agrees and acknowledges that in no event shall Seller's Representative
have any personal liability therefor. Seller represents and warrants to Buyer
that Seller's Representative is a person who has significant knowledge of the
matters described in the representations and warranties in this Agreement which
are limited by the knowledge of Seller.

 

11.4     Survival. All of the representations and warranties of Seller contained
herein, and any representations and warranties of Seller contained in any
document delivered to Buyer at Closing, shall not be deemed to have merged with
the Deed and will survive Closing for a period of nine (9) months after the
Closing Date ("Survival Period"). No claim for a breach of any representation or
warranty of Seller will be actionable or payable if (i) Buyer does not notify
Seller in writing of such breach and commence a "legal action" thereon within
the Survival Period, or (ii) the breach in question results from or is based on
a condition, state of facts or other matter which was actually known to Buyer
prior to Closing.

 

12.     Buyer's Representations and Warranties. Buyer represents and warrants to
Seller as of the Effective Date, and as of the Closing Date, as follows:

 

12.1     Formation; Authority. Buyer is duly formed, validly existing and in
good standing under laws of the state of its formation. Buyer has full power and
authority to enter into this Agreement and has, or prior to Closing will have,
full power and authority to consummate the Closing under this Agreement. The
execution, delivery and, performance of this Agreement by Buyer have been duly
and validly authorized by all necessary action on the part of Buyer and all
required consents and approvals have been duly obtained. Subject to the
preceding provisions of this Section 12.1, all requisite action has been taken
by Buyer in connection with the entering into of this Agreement and the
instruments referenced herein and the consummation of the transactions
contemplated hereby. The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.

 

12.2     No Conflicts. Neither the execution of this Agreement nor the
consummation of the transactions contemplated in this Agreement will constitute
a violation of, be in conflict with, or constitute a default under (or with the
passage of time or delivery of notice, or both, would constitute a default
under) any term or provision of Buyer's operating agreement or any other
agreement or other instrument to which Buyer is bound.

 

12.3     Funds. Buyer has (or shall have at Closing) the requisite funds in cash
or cash equivalents to pay the Purchase Price and any other sums due and owing
from Buyer under this Agreement; it being agreed and acknowledged that in no
event shall this Agreement or the Close of Escrow be contingent or conditioned
upon Buyer obtaining financing or other funds necessary to pay the Purchase
Price and any other sums due and owing from Buyer under this Agreement.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

12.4     OFAC. Buyer is not a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the OFAC
(including those named on OFAC's Specially Designated Nationals and Blocked
Persons List) or under any statute or executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism).

 

12.5     Survival. All of the representations and warranties of Buyer contained
herein, and any representations and warranties of Buyer contained in any
document delivered to Seller at Closing, shall not be deemed to have merged with
the Deed and will survive Closing for the Survival Period. No claim for a breach
of any representation or warranty of Buyer will be actionable or payable if
(i) Seller does not notify Buyer in writing of such breach and commence a "legal
action" thereon within the Survival Period, or (ii) the breach in question
results from or is based on a condition, state of facts or other matter which
was actually known to Seller prior to Closing.

 

13.     Casualty and Condemnation.

 

13.1     Material Casualty. In the event that prior to the Close of Escrow the
Real Property, or any material portion thereof, is destroyed or materially
damaged, Buyer shall have the right, exercisable by giving written notice to
Seller within ten (10) Business Days after receipt of written notice from Seller
of such damage or destruction, either (i) to terminate this Agreement in which
event the Deposit shall be immediately returned to Buyer, any other money or
documents in Escrow shall be returned to the party depositing the same, and
thereafter neither party shall have any further rights or obligations hereunder
except for Seller's and Buyer's obligations and indemnities under this Agreement
that by their terms expressly survive the termination of this Agreement, or (ii)
to accept the Real Property in its then condition and to proceed with the
consummation of the transaction contemplated by this Agreement, with an
abatement or reduction in the Purchase Price in the amount of the deductible for
the applicable insurance coverage, and to receive a full assignment of all of
Seller's rights to any insurance proceeds payable by reason of such damage or
destruction. If Buyer elects to proceed under clause (ii) above, Seller shall
not compromise, settle or adjust any claims to such proceeds without Buyer's
prior written consent.

 

13.2     Non-Material Casualty. In the event that prior to the Close of Escrow
there is any non-material damage to the Real Property, or any part thereof,
Seller may repair or replace such damage prior to the Close of Escrow. However,
in the event Seller elects not to repair or replace such damage, Seller shall
notify Buyer in writing of such fact (the "Non-Repair Notice") and Buyer shall
thereafter accept the Real Property in its then condition, and proceed with the
transaction contemplated by this Agreement and Buyer shall receive an abatement
or reduction in the Purchase Price in the amount of the deductible for the
applicable insurance coverage, and Buyer shall be entitled to a full assignment
of all of Seller's rights to any insurance proceeds payable by reason of such
damage or destruction. In the event Seller does not repair or replace such
damages, Seller shall not compromise, settle or adjust any claims to such
proceeds without Buyer's prior written consent.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

13.3     Material Condemnation. In the event that prior to the Close of Escrow,
all or any material portion of the Real Property is subject to a taking by a
public or governmental authority, Buyer shall have the right, exercisable by
giving written notice to Seller within ten (10) Business Days after receiving
written notice of such taking, either (i) to terminate this Agreement, in which
event the Deposit shall be immediately returned to Buyer, any other money or
documents in Escrow shall be returned to the party depositing the same, and
(ii) to accept the Real Property in its then condition, without a reduction in
the Purchase Price, and to receive a full assignment of all of Seller's rights
to any condemnation award or proceeds payable by reason of such taking. If Buyer
elects to proceed under clause (ii) above, Seller shall not compromise, settle
or adjust any claims to such award without Buyer's prior written consent.

 

13.4     Non-Material Condemnation. In the event that prior to the Close of
Escrow, any non-material portion of the Real Property is subject to a taking by
any public or governmental authority, Buyer shall accept the Real Property in
its then condition and proceed with the consummation of the transaction
contemplated by this Agreement, in which event Buyer shall be entitled to a full
assignment of all of Seller's rights to any award or proceeds payable in
connection with such taking. In the event of any such non-material taking,
Seller shall not compromise, settle or adjust any claims to such award without
Buyer's prior written consent.

 

13.5     Materiality Standard. For purposes of this Section 13, damage to the
Real Property or a taking of a portion thereof shall be deemed to involve a
material portion thereof if (i) the estimated cost of restoration or repair, as
estimated by Buyer and Seller in their reasonable discretion, of such damage
shall exceed Five Hundred Thousand Dollars ($500,000), (ii) the amount of the
condemnation award with respect to such taking shall exceed Five Hundred
Thousand Dollars ($500,000), or (iii) there is any actual or threatened
condemnation or eminent domain action of any direct or indirect material access
to the Property or that would result in the Property being non-conforming under
current zoning.

 

13.6     Notice of Casualty and Condemnation. Seller agrees to give Buyer prompt
written notice of any taking of, proposed taking of, damage to or destruction of
the Real Property and, as soon thereafter as reasonably practicable, the
estimated cost of restoration or repair.

 

13.7     Uninsured Casualty. Notwithstanding anything in this Section 13 to the
contrary, in the event that prior to the Close of Escrow the Real Property, or
any portion thereof, is damaged or destroyed and the damage or destruction
arises out of an uninsured risk and (i) Buyer has not elected to terminate this
Agreement pursuant to Section 13.1 above, or (ii) if the value of the Property
destroyed or damaged is equal to or less than Five Hundred Thousand Dollars
($500,000.00), then Seller shall advise Buyer, by written notice within ten (10)
days of the occurrence of such damage or destruction, whether or not Seller will
agree to close the transaction contemplated hereby with a reduction of the
Purchase Price equal to the costs of repairing the Property, as reasonably
estimated by an engineer engaged by Seller and reasonably acceptable to Buyer.
If Seller fails to agree to provide such credit, Buyer shall have the right to
terminate this Agreement by delivery of written notice to Seller within five (5)
Business Days following Buyer's receipt of such written notice from Seller.

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

14.     Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be personally delivered (including by
means of professional messenger service or reputable air express service
utilizing receipts) or sent by telecopy, receipt confirmed, or email
transmission and shall be deemed received upon the date of receipt thereof if
received prior to 5:00 p.m. Pacific time, and if not so received, shall be
deemed received upon the following Business Day; provided that any notice sent
by email transmission must be either (i) followed by a confirmatory notice sent
by national overnight delivery service or personal delivery within two (2)
Business Days thereafter, or (ii) acknowledged as being received by the party to
whom notice is given.

 

 

To Seller:

Cohu, Inc.
12367 Crosthwaite Circle

Poway, California 92064
Attn: John H. Allen
Fax No.: (858) 848-8185

E-mail: jallen@cohu.com

 

 

and:

Crosbie Gliner Schiffman Southard & Swanson LLP
12750 High Bluff Drive, Suite 250
San Diego, California 92130
Attn: Thomas B. Crosbie, Esq.
Fax No.: (858) 345-1991
E-mail: tcrosbie@cgs3.com  

 

 

To Buyer:

At Buyer's Notice Address set forth in the Summary and Definitions of Basic
Terms.

 

 

To Escrow Holder:

At Escrow Holder's Address set forth in the Summary and Definitions of Basic
Terms.

 

Notice of change of address shall be given by written notice in the manner
detailed in this Section 14.

 

15.     Broker Commissions. Upon the Close of Escrow, Seller shall pay a real
estate brokerage commission to Broker with respect to this Agreement in
accordance with Seller's separate agreement with Broker. Seller represents and
warrants to Buyer, and Buyer represents and warrants to Seller, that no other
broker or finder has been engaged by it, respectively, in connection with any of
the transactions contemplated by this Agreement, or to its knowledge is in any
way connected with any of such transactions. In the event of any additional
claims for brokers' or finders' fees or commissions in connection with the
negotiation, execution or consummation of this Agreement, then as a covenant
which shall survive the termination of this Agreement or the Close of Escrow,
Buyer shall protect, defend, indemnify and hold Seller harmless from and against
such claims if they shall be based upon any statement or representation or
agreement by Buyer, and Seller shall protect, defend, indemnify and hold Buyer
harmless if such claims shall be based upon any statement, representation or
agreement made by Seller.

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

16.     Default.

 

16.1     Default by Seller. In the event that the Close of Escrow does not occur
as herein provided by reason of any material default of Seller and provided
Buyer is not otherwise in default, Buyer may, at its option and as its exclusive
remedy, either (i) terminate this Agreement by giving written notice of
termination to Seller whereupon Escrow Holder will return to Buyer the Deposit,
Seller shall reimburse Buyer for all costs and expenses incurred by Buyer in
connection with the transactions contemplated by this Agreement, including,
without limitation, attorney's fees and expenses, costs incurred as part of due
diligence reviews and the performance of Buyer's obligations hereunder and any
fees or deposits forfeited to Buyer's lender up to a maximum aggregate amount of
One Hundred Thousand Dollars ($100,000.00) (collectively, "Transaction Costs"),
and both Buyer and Seller will be relieved of any further obligations or
liabilities hereunder, except for those obligations which expressly survive any
termination hereof, or (ii) Buyer may seek specific performance of this
Agreement. If Buyer elects the remedy in subsection (ii) above, Buyer must
commence and file such specific performance action in the appropriate court not
later than forty-five (45) days following the scheduled Closing Date. If Buyer
timely brings an action for specific performance under and pursuant to the terms
of subsection (ii) above and the remedy of specific performance is not available
because Seller conveyed the Property to another party or Seller subjected the
Property to a Monetary Lien in an amount greater than the Purchase Price, in
each case prior to the date that is thirty (30) days after the date upon which
Buyer or Seller has delivered written notice of termination of this Agreement to
the other, then Buyer shall have the right to bring a claim against Seller to
recover Buyer's full actual damages arising from Buyer's inability to purchase
the Property. Except as specifically set forth in this Section 16.1, Buyer does
hereby specifically waive any right to pursue any other remedy at law or equity
for such default of Seller, including, without limitation, any right to seek,
claim or obtain damages, punitive damages or consequential damages; provided,
however, that nothing herein shall vitiate or limit any right or remedy Buyer
may have with respect to claims of Seller against Buyer to the extent based upon
Seller’s Fraud.

 

16.2     Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR AS
HEREIN PROVIDED BY REASON OF ANY MATERIAL DEFAULT OF BUYER (A "BUYER DEFAULT")
AND PROVIDED SELLER IS NOT OTHERWISE IN DEFAULT, BUYER AND SELLER AGREE THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT OF A
BUYER DEFAULT IS AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT; AND, AS SELLER'S
SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), SAID AMOUNT SHALL BE
PAID TO SELLER AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR A BUYER DEFAULT,
ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES IN RESPECT OF A BUYER DEFAULT
BEING HEREIN EXPRESSLY WAIVED BY SELLER. SUCH PAYMENT IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. NOTHING CONTAINED IN THIS
SECTION SHALL LIMIT SELLER'S RIGHT TO RECEIVE REIMBURSEMENT FOR COSTS AND
EXPENSES PURSUANT TO SECTION 18.5 BELOW, NOR WAIVE OR AFFECT BUYER'S INDEMNITY
AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

 

 

 

 

 

 

 

SELLER'S INITIALS

 

BUYER'S INITIALS

 

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

16.3     Indemnities; Defaults after Closing or Termination. The limitations on
the parties' remedies set forth in Sections 16.1 and 16.2 will not be deemed to
prohibit either party from (i) specifically seeking indemnification from the
other for any matter with respect to which such other party has agreed hereunder
to provide indemnification or from seeking damages from such other party in the
event it fails or refuses to provide such indemnification; (ii) subject to the
terms, conditions and limitations of this Agreement, seeking damages incurred
during the period of time after Closing that a representation or warranty by the
other party hereunder survives Closing, for the other party's breach of such
representation or warranty discovered after such Closing; or (iii) subject to
the terms, conditions and limitations of this Agreement, seeking damages or such
equitable relief as may be available for the other party's failure to perform
after any termination of this Agreement any obligation hereunder which expressly
survives such termination; provided, however, that, except as expressly set
forth in Sections 16.1 and/or 16.2 above, in no event whatsoever will either
party be entitled to recover from the other any punitive, special, consequential
or speculative damages.

 

 

 

 

 

 

 

SELLER'S INITIALS

 

BUYER'S INITIALS

 

 

16.4     Limited Liability. Notwithstanding anything to the contrary herein,
Buyer on its own behalf and on behalf of Buyer Parties hereby agrees that in no
event or circumstance shall any of the Seller Parties have any personal
liability under this Agreement. Buyer on its own behalf and on behalf of Buyer
Parties agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement and the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller Parties with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby; provided, however, to the extent that
Buyer obtains a final non-appealable judgment against Seller, and Seller does
not have sufficient assets to satisfy such judgment because Seller distributed
assets to any of the Seller Parties, Buyer may proceed against any such Seller
Parties, but only to the extent of assets distributed to any such Seller Parties
and subject to the Cap Amount (as defined below). Notwithstanding anything to
the contrary contained herein: (a) the maximum aggregate liability of Seller or
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer or Buyer Parties (including, without limitation, for any
breach of any representation, warranty and/or covenant of Seller) under this
Agreement or the Exhibits attached hereto (collectively, the "Other Documents")
shall, under no circumstances whatsoever, exceed One Million Two Hundred Fifty
Thousand Dollars ($1,250,000.00) (the "CAP Amount"); (b) Buyer shall notify
Seller in writing of any claim of any breach of any representation, warranty
and/or covenant of Seller under the Agreement or the Other Documents and
commence a "legal action" thereon within the Survival Period; and (c) no claim
by Buyer alleging a breach by Seller of any representation, warranty and/or
covenant of Seller contained herein or any of the Other Documents may be made,
and Seller shall not be liable for any judgment in any action based upon any
such claim, unless and until such claim, either alone or together with any other
claims by Buyer alleging a breach by Seller of any such representation, warranty
and/or covenant, is for an aggregate amount in excess of $25,000.00 (the "Floor
Amount"), in which event Seller's liability respecting any final judgment
concerning such claim or claims shall be for the entire amount thereof, subject
to the CAP Amount set forth in clause (a) above; provided, however, that if any
such final judgment is for an amount that is less than or equal to the Floor
Amount, then Seller shall have no liability with respect thereto.
Notwithstanding the foregoing or anything contained in this Agreement to the
contrary, nothing shall vitiate or limit any right or remedy Buyer may have with
respect to claims of Seller against Buyer to the extent based upon Seller's
Fraud. Seller covenants that during the Survival Period it shall (i) at all
times be and remain in good standing under the laws of the state of its
formation, and (ii) retain sufficient funds following the Closing to satisfy all
of Seller's post-closing obligations under this Agreement and/or under any Other
Document. Seller's obligations under this Section 16.4 shall survive the
Closing.

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

16.5     Notice and Opportunity to Cure. Neither party shall be deemed to be in
default hereunder unless the party claiming such default shall have given
written notice to the party claimed to be in default and the party claimed to be
in default shall not have cured such notice of default within five (5) Business
Days after receipt of notice of default; provided, however, in no event shall
(i) the provisions of this Section 16.5 apply to the failure by Buyer to timely
deliver the Additional Deposit, the extension payment required by Section 3.2
above, or the Purchase Price, or (ii) the Closing be extended or delayed to
permit the cure of a default pursuant to this Section 16.5.

 

17.     Assignment. Buyer may not assign, transfer or convey its rights and
obligations under this Agreement without the prior written consent of Seller,
which consent shall be granted or withheld in Seller's sole and absolute
discretion; provided that Buyer shall have the right, without Seller's consent,
to assign its rights and obligations under this Agreement to any entity in which
Buyer or its sole member has an interest or in the name of one or more
institutional investors for which Buyer, its sole member or one of their
respective affiliates, is then acting as investment, development or construction
manager. No such assignment shall relieve Buyer from its liability under this
Agreement, unless and until the Closing (at which time the original Buyer
hereunder shall be deemed released), and any assignee shall assume all of
Buyer's obligations hereunder and succeed to all of Buyer's rights and remedies
hereunder. Any assignment and assumption must be in writing and a copy of such
writing shall be delivered to Seller at least five (5) Business Days prior to
the Closing Date. As used herein, "control" (and all variations thereof) shall
mean the ownership, directly or indirectly, of at least fifty percent (50%) or
more of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty percent (50%) or more of
the voting interest in, any person or entity.

 

18.     Miscellaneous.

 

18.1     Governing Law. The parties hereto expressly agree that this Agreement
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State of California.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

18.2     Partial Invalidity. If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision or portion thereof to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

 

18.3     Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

18.4     Successors and Assigns. Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

 

18.5     Professional Fees. In the event of the bringing of any action or suit
by a party hereto against another party hereunder by reason of any breach of any
of the covenants, agreements or provisions on the part of the other party
arising out of this Agreement, then in that event the prevailing party shall be
entitled to have and recover of and from the other party all costs and expenses
of the action or suit and any appeals therefrom, and enforcement of any judgment
in connection therewith, including actual attorneys' fees, accounting and
engineering fees, and any other professional fees resulting therefrom.

 

18.6     Entire Agreement. This Agreement (including all Exhibits attached
hereto) is the final expression of, and contains the entire agreement between,
the parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.
This Agreement may be executed in one or more counterparts, each of which shall
be an original, and all of which together shall constitute a single instrument.
The parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the parties hereto.

 

18.7     Time of Essence/Business Days. Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable (but waivable) default
under this Agreement by the party so failing to perform. Unless the context
otherwise requires, all periods terminating on a given day, period of days, or
date shall terminate at 5:00 p.m. (Pacific time) on such date or dates, and
references to "days" shall refer to calendar days except if such references are
to "Business Days" which shall refer to days which are not Saturday, Sunday or a
legal holiday under the laws of the United States. Notwithstanding the
foregoing, if any event is specified to occur, or any period is scheduled to
terminate, on a Saturday, Sunday or a legal holiday under the laws of the United
States, such event or termination of such period shall occur on the next
succeeding Business Day.

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

18.8     Construction. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a Business Day, the action
shall be taken on the next succeeding Business Day.

 

19.     Exchange. Upon the request of a party hereto (the "Requesting Party"),
the other party (the "Cooperating Party") shall cooperate with the Requesting
Party in Closing the sale of the Property in accordance with this Agreement so
as to qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange.

 

20.     Confidentiality. Buyer agrees that (a) except as otherwise provided or
required by valid law (including any Seller obligation to disclose the
transactions contemplated by this Agreement pursuant to the rules and
regulations of the Securities and Exchange Commission) or court order, (b)
except to the extent Buyer considers such documents or information reasonably
necessary to prosecute and/or defend any claim made with respect to the Property
or this Agreement, (c) except to the Title Company and/or Escrow Holder, (d)
except to the extent that such information is a matter of public record, and (d)
except to the extent reasonably necessary to deliver such documents or
information to the Buyer's and Buyer's Parties' respective employees,
paralegals, attorneys, consultants potential lenders and/or financing sources in
connection with Buyer's evaluation or financing of this transaction, Buyer,
Buyer's Parties and Buyer Parties' agents and consultants (collectively, the
"Buyer's Representatives"), shall keep and maintain the contents of (x) any
non-public materials, reports, documents, data, test results, and other
information related to the transaction contemplated hereby, including, without
limitation, the Due Diligence Items and all information regarding Buyer's
acquisition or ownership of the Property strictly confidential, (y) this
Agreement, including, without limitation, the amount of consideration being paid
by Buyer for the Property strictly confidential (collectively, the "Confidential
Information"). In addition Buyer and Buyer's Representatives and Seller and the
Seller Parties shall refrain from generating or participating in any publicity
or press release regarding this transaction without the prior written consent of
the other party, except that if the transaction contemplated by this Agreement
closes, Buyer and the Buyer Parties shall have the right, without obtaining the
consent of Seller, to issue a press release regarding the acquisition of the
Property, without referring to Seller or any of its affiliates and without
including the terms of this Agreement. Buyer acknowledges that significant
portions of the Due Diligence Items are proprietary in nature and that Seller
would suffer significant and irreparable harm in the event of the misuse or
disclosure of the Due Diligence Items. Without affecting any other rights or
remedies that either party may have, Buyer acknowledges and agrees that Seller
shall be entitled to seek the remedies of injunction, specific performance and
other equitable relief for any breach, threatened breach or anticipatory breach
of the provisions of this Section 20 by Buyer or any of Buyer's Representatives.
Notwithstanding the foregoing, the parties agree that the term "Confidential
Information" does not include information which (i) is or becomes generally
available to the public other than as a result of wrongful disclosure by Buyer;
(ii) prior to or subsequent to disclosure by Buyer hereunder is lawfully
received from a third party having the right to disseminate the information,
without notice of any restriction against its further disclosure; or (iii) is
generated independently by Buyer from sources other than the Confidential
Information without violating any of the obligations under this Agreement. The
provisions of this Section 20 shall survive any termination of this Agreement
but shall not survive the Closing except for Buyer's covenant in clause (y)
hereof and Buyer and Seller's covenants regarding press releases, which
covenants shall survive the Closing.

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

20.1     Counterparts. This Agreement may be executed in counterparts, each of
which when executed shall be deemed an original and all of which counterparts
taken together shall constitute but one and the same instrument. Signature pages
may be detached from the counterparts and attached to a single copy of this
Agreement to form one document.

 

20.2     Electronic Signatures. Signatures to this Agreement transmitted by
facsimile or by electronic transmission shall be valid and effective to bind the
party so signing. Each party agrees to promptly deliver an execution original of
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own telecopied or
scanned signature and shall accept the telecopied or scanned signature of the
other party to this Agreement.

 

[Signature page follows]

 

 

 
-32-

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year hereinabove written.

 

 

"SELLER" COHU, INC.,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Jones

 

 

Name:

Jeffrey D. Jones

 

 

Title:

V.P. Finance and CFO

 

 

 

"BUYER" ACTH II LLC,  

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dominic J. Petrucci

 

 

Name:

Dominic J. Petrucci

 

 

Title:

Authorized Signatory

 

 

 

 
-33-

--------------------------------------------------------------------------------

 

  

JOINDER BY ESCROW HOLDER

 

Escrow Holder (as defined in Section 8 of Article I above) hereby acknowledges
that it has received this Agreement executed by the Seller and Buyer and accepts
the obligations of and instructions for the Escrow Holder set forth herein.
Escrow Holder agrees to disburse and/or handle the Deposit, the Purchase Price
and all closing documents in accordance with this Agreement.

  

Dated: _________, 2015 CHICAGO TITLE COMPANY,  

 

a California corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:

 

 

  

 

 
-34-

--------------------------------------------------------------------------------

 

 

EXHIBIT "A"

 

LEGAL DESCRIPTION

 

That certain real property located in the City of Poway, County of San Diego,
State of California, described as follows:

 

[ex10-1img001.gif] 

EXHIBIT "A" 

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "B"

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

 

 

 

 

 

 

 

 

   

  

(Above Space For Recorder's Use Only)

 

GRANT DEED

 

The undersigned grantor(s) declare(s):

 

Documentary Transfer Tax: $______________.
☒ Computed on full value of property conveyed.

  

City of ______________
County of ___________

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
____________________________________, a _______________________________, hereby
GRANTS to ____________________________________, a __________________________,
that certain real property which is more particularly described on Exhibit "A"
which is attached hereto.

 

Subject to:

 

1.     Nondelinquent taxes and assessments; and

 

2.     All matters of record recorded in the Official Records of San Diego
County or that would be readily visible from a reasonable inspection of the
property or which an accurate ALTA survey of the property would disclose.

 

Dated: __________, 201_

 

,

  a            

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

EXHIBIT "B"

 

 
-1-

--------------------------------------------------------------------------------

 

  

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

State of California                                            )

County of ______________________     )

 

On

 

, before me,

 

,

 

 

 

(insert name of notary)

 

 

Notary Public, personally appeared      , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature                                                                                               
        (Seal)

 

EXHIBIT "B"

 

 
-2-

--------------------------------------------------------------------------------

 

  

EXHIBIT "A" TO GRANT DEED

 

LEGAL DESCRIPTION

 

That certain real property located in the City of _______________, County of
_______________, State of California, described as follows:

 

[TO BE PROVIDED]

 

 EXHIBIT "B"


 
-3-

--------------------------------------------------------------------------------

 

  

EXHIBIT "C"

 

RESERVED

  
EXHIBIT "C"

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "D"

 

FORM OF BUYER'S APPROVAL NOTICE

 

[TO BE PLACED ON BUYER LETTERHEAD]

 

__________________________
__________________________
__________________________
Attn: ______________________

 

 

Re:

Buyer's Approval Notice (this "Notice"); Agreement of Purchase and Sale and
Joint Escrow Instructions by and between [___________________] ("Seller") and
[_______________] ("Buyer") dated as of [______], 201__ (the "Agreement")

 

Gentlemen:

 

This letter shall serve as Buyer's Approval Notice pursuant to Section 4.1.4 of
the Agreement and notice of Buyer's election to proceed with the transaction
contemplated in the Agreement past the expiration of the Property Approval
Period. Buyer has waived its right to terminate the Agreement under Sections
4.1.4 and 4.2.1 of the Agreement. Additionally, Buyer hereby acknowledges that,
in accordance with the terms of Section 4.2 of the Agreement, except for the
Monetary Liens and any objection set forth in the Title Notice which Seller has
elected to cure in Seller's Response, all matters shown in the PTR and the
Survey are hereby approved by Buyer. All capitalized terms used herein shall
have the meaning given such terms in the Agreement unless otherwise expressly
provided herein.

 

Sincerely,

 

[________________]

 

By:                                    
Name:                               
Its:                                    

 

EXHIBIT "D"

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "E"

 

BILL OF SALE

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, ______________________________________, a
_____________________________, ("Seller"), does hereby GRANT, SELL, CONVEY,
TRANSFER AND DELIVER to ____________________, a ________________________
("Buyer"), without any warranty of any kind, any and all of Seller's right,
title and interest in and to the personal property owned and utilized by Seller
in connection with the operation and management of, and located at, the real
property described in Exhibit "A" attached hereto and made a part hereof (the
"Property"). Notwithstanding the foregoing, Seller hereby represents and
warrants that Seller has not previously conveyed, assigned or encumbered by
financing lien any such personal property.

 

IN WITNESS WHEREOF, this Bill of Sale has been executed as of this ___ day of
__________, 201__.

 

SELLER:

  ,   a                     

BUYER:

  ,   a    

 

EXHIBIT "E" 

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "F"

 

GENERAL ASSIGNMENT

 

This General Assignment is made as of the ____ day of ______________, 201__
("Assignment Date"), by ______________________________________, a
_____________________________, (the "Assignor"), and __________________________,
a _________________________ (the Assignee").

 

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of ______________, 201__ (the "Purchase Agreement"),
Assignee has this day acquired from Assignor the Property. Capitalized terms
used herein shall have the meanings ascribed to them in the Purchase Agreement.

 

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.     Assignment. Assignor hereby assigns, transfers and sets over unto
Assignee, without representation or warranty of any kind, and Assignee hereby
accepts from Assignor, any and all of Assignor's right, title and interest in
and to (i) all freely transferable warranties and guaranties (the "Warranties
and Guaranties"), if any, with respect to the Property, (ii) all freely
transferable consents, authorizations, variances or waivers, licenses, permits
and approvals and certificates of occupancy ("Approvals") from any governmental
or quasi-governmental agency, department, board, commission, bureau or other
entity or instrumentality of any nature relating solely to the Property, and
(iii) all other intangible rights and property owned by Seller and used in
connection with the Property (the "Other Intangible Property"). Assignor
warrants to Assignee that Assignor owns all right, title and interest in the
property being assigned and conveyed pursuant to this Assignment, free and clear
of any lien, security interest or adverse claim.

 

2.     Further Assurances. Assignor hereby covenants that Assignor will, at any
time and from time to time upon written request therefor, execute and deliver to
Assignee, Assignee's successors, nominees or assigns, at no cost or expense to
Assignor, such documents as Assignee or they may reasonably request in order to
fully assign and transfer to and vest in Assignee or Assignee's successors,
nominees and assigns the property being assigned and conveyed pursuant to this
Assignment.

 

3.     Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, and all of which shall taken together be
deemed one document.

 

4.     Survival. This Assignment and the provisions hereof shall inure to the
benefit of and be binding upon the parties to this Assignment and their
respective successors, heirs and permitted assigns.

 

5.     No Third Party Beneficiaries. Except as otherwise expressly set forth
herein, Assignor and Assignee do not intend, and this Assignment shall not be
construed, to create a third-party beneficiary status or interest in, nor give
any third-party beneficiary rights or remedies to, any other person or entity
not a party to this Assignment.

 

EXHIBIT "F"

 

 
-1-

--------------------------------------------------------------------------------

 

 

6.     Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforceable in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the date above-written.

 

"Assignor"

  ,   a                    

"Assignee"

  ,   a    

 
EXHIBIT "F"

 

 
-2-

--------------------------------------------------------------------------------

 

  

EXHIBIT "G"

 

FORM OF TENANT ESTOPPEL CERTIFICATE

  

 

[Name of Buyer]
_________________________
_________________________
Attn: ____________________

 

Re:      [Address of Property]     Suite: ______________
Tenant: [Name of Tenant]

 

Gentlemen:

 

You are hereby advised that the undersigned is the Tenant and present occupant
of a portion of those certain premises comprising real property and improvements
thereon commonly known as ____________________________ located in
__________________, California (the "Premises"). The undersigned hereby
certifies:

 

1.     The Premises are leased under the provisions of a lease agreement dated
___________ __, _____ between Tenant and ___________________ ("Landlord"). The
lease agreement is valid and in full force and effect and has not been modified
except by document(s) dated ________ __, _____; true, complete and correct
copy(ies) of the Lease and all such amendments are attached hereto, and the same
contain all of the understandings and agreements between Landlord and Tenant
(herein collectively referred to as the "Lease"). Tenant's leased Premises
contain _________ rentable square feet.

 

2.     The commencement date of the term of the Lease is _______________ ___,
_____ and the expiration date is __________________, 20__; and the undersigned's
obligation to pay rent has commenced.

 

3.     The Lease provides for an option to renew the Lease term as follows:
_____________________________________________________________________________,
at a rental rate of $__________.

 

4.     The Lease provides for rent payable as follows:

 

a.     Current minimum fixed monthly rent: $__________ with future escalations
as follows: __________ ______________________________________________.

 

b.     No rent has been paid by Tenant in advance under the Lease except for the
minimum monthly rent that became due for the current month. The minimum rent has
been paid through __________ ___, 20____.

 

c.     The Lease provides for the Tenant to pay its pro rata share of property
operating expenses, including but not limited to insurance and real property
taxes.

 

EXHIBIT "G"

 

 
-1-

--------------------------------------------------------------------------------

 

 

d.     The Lease provides for the payment of percentage rent as follows:
_____________________________________________________________________________.

 

5.     The Lease contains no first right of refusal, right of first offer,
option to expand, option to terminate, or exclusive business or use rights,
except as follows: __________________________
____________________________________________________________________________________________________________________________________________.

 

6.     The Lease contains no options to purchase or right of first offer, right
of first refusal, right of first negotiation or any other preferential right to
purchase all or any part of the Premises or all or any part of the building or
project of which the Premises are a part.

 

7.     Landlord is holding a security deposit of $__________ and, to Tenant's
knowledge, no portion thereof has been applied by Landlord.

 

8.     The improvements and space required to be furnished according to the
Lease have been duly delivered by Landlord and accepted by the Tenant; except as
follows: _______________________. Landlord's obligations to pay for or construct
tenant improvements or common area, if any, have been satisfied in full; except
as follows ______________________________________________________.

 

9.     The undersigned has no known rights of setoffs or defenses against
Landlord or any rents payable under the Lease, nor does the undersigned assert
or allege any claim against Landlord for any failure of performance of any of
the terms of said Lease. There are no known defaults by Landlord, including,
without limitation, defaults relating to the design, construction, condition and
tenant uses of the Premises or the building or project of which the Premises are
a part. Tenant knows of no event or condition which, with the passage of time,
the giving of notice, or both, would constitute a default by Landlord under the
Lease. Tenant is not in default under the Lease and, to Tenant's knowledge, no
events or conditions exist which, with the passage of time or giving of notice
or both, would constitute a default by Tenant under the Lease.

 

10.     The undersigned has not entered into any sublease, assignment or any
other agreement transferring any of its interest in the Lease or the Premises
except as follows:
___________________________________________________________________________________________________________________________________________________________.

 

11.     Tenant has not filed (and does not currently intend to file) any form of
bankruptcy petition and Tenant is not subject to any bankruptcy, insolvency,
creditors' rights or similar proceeding in any federal, state or other court or
jurisdiction. Tenant is not insolvent.

 

12.     Tenant has not used, generated, released, discharged, stored or disposed
of any Hazardous Substances on, under, in or about the Premise or the building
or land in or on which the Premises are located, other than Hazardous Substances
used in the ordinary and commercially reasonable course of Tenant's business in
compliance with all applicable laws. As used herein , "Hazardous Substance"
means any substance, material or waste (including petroleum and petroleum
products) which is designated, classified or regulated as being "toxic" or
"hazardous" or a "pollutant" or which is similarly designated, classified or
regulated, under any federal, state or local law, regulation or ordinance.

 

EXHIBIT "G"

 

 
-2-

--------------------------------------------------------------------------------

 

 

The undersigned makes this statement for your (and your assignee's) benefit and
protection, and for the benefit and protection of any lender making a loan to be
secured, in whole or in part, by a lien on the Premises, with the understanding
that (i) you (and any assignee of your right to purchase the Property) intend to
rely upon this statement in connection with your intended purchase of the
above-described Premises from Landlord and (ii) any such lender intends to rely
upon this statement in connection with such lender's making of a loan to you (or
your assignee) for the purchase the Premises.

 

 

Dated: __________ ___, 20____

 

 

 

 

 

 

 

 

   

 

 

 

"TENANT"

 

       

 

 

 

 

    (Signature)                       (Title)  

  

EXHIBIT "G"

 

 
-3-

--------------------------------------------------------------------------------

 

 

EXHIBIT "H"

 

FORM OF SELLER'S LEASE CERTIFICATE

 

[Name of Buyer]

 

_________________________

 

_________________________

 

Attn: ____________________

  

 

Re:      [Address of Property]     Suite: ______________

 

Tenant: __________________ ("Tenant")

  

 

Gentlemen:

 

You are hereby advised that Tenant (defined above) is the tenant and present
occupant of a portion of those certain premises comprising real property and
improvements thereon commonly known as ____________________________ located in
__________________, California (the "Premises"). The undersigned hereby
certifies, to the undersigned's knowledge (as defined below), as follows:

 

1.     The Premises are leased under the provisions of a lease agreement dated
___________ __, _____ between Tenant and the undersigned ("Landlord"). The lease
agreement is valid and in full force and effect and has not been modified except
by document(s) dated ________ __, _____; true, complete and correct copy(ies) of
the Lease and all such amendments are attached hereto, and the same contain all
of the understandings and agreements between Landlord and Tenant (herein
collectively referred to as the "Lease"). Tenant's leased Premises contain
_________ rentable square feet.

 

2.     The commencement date of the term of the Lease is _______________ ___,
_____ and the expiration date is __________________, 20__; and the undersigned's
obligation to pay rent has commenced.

 

3.     The Lease provides for an option to renew the Lease term as follows:
_____________________________________________________________________________,
at a rental rate of $__________.

 

4.     The Lease provides for rent payable as follows:

 

(a) Current minimum fixed monthly rent: $__________ with future escalations as
follows: __________ ______________________________________________.

 

EXHIBIT "H"

 

 
-1-

--------------------------------------------------------------------------------

 

 

(b)     No rent has been paid by Tenant in advance under the Lease except for
the minimum monthly rent that became due for the current month. The minimum rent
has been paid through __________ ___, 20____.

 

(c)     The Lease provides for the Tenant to pay its pro rata share of property
operating expenses, including but not limited to insurance and real property
taxes.

 

(d)     The Lease provides for the payment of percentage rent as follows:
__________________
______________________________________________________________________.

 

(e)     No future free rent periods or other concessions of any kind or nature
have been granted to Tenant under the Lease, except as follows:
_______________________________
__________________________________________________________________________________________________________________________________________________________.

 

5.     The Lease contains no first right of refusal, right of first offer,
option to expand, option to terminate, or exclusive business or use rights,
except as follows: __________________________
_____________________________________________________________________________________________________________________________________________________________.

 

6.     The Lease contains no options to purchase or right of first offer, right
of first refusal, right of first negotiation or any other preferential right to
purchase all or any part of the Premises or all or any part of the building or
project of which the Premises are a part, except as follows:
_______________________________________________________________________________________________________________________________________________________________.

 

7.     Landlord is holding a security deposit of $__________ and no portion
thereof has been applied by Landlord.

 

8.     The improvements and space required to be furnished according to the
Lease have been duly delivered by Landlord and accepted by the Tenant; except as
follows: _______________________. Landlord's obligations to pay for or construct
tenant improvements or common area, if any, have been satisfied in full; except
as follows ______________________________________________________.

 

9.     Tenant has no rights of setoffs or defenses against Landlord or any rents
payable under the Lease, nor does the undersigned assert or allege any claim
against Landlord for any failure of performance of any of the terms of said
Lease. There are no defaults by Landlord, including, without limitation,
defaults relating to the design, construction, condition and tenant uses of the
Premises or the building or project of which the Premises are a part. No event
or condition exists which, with the passage of time, the giving of notice, or
both, would constitute a default by Landlord under the Lease. Tenant is not in
default under the Lease and Landlord knows of no events or conditions exist
which, with the passage of time or giving of notice or both, would constitute a
default by Tenant under the Lease.

 

EXHIBIT "H"

 

 
-2-

--------------------------------------------------------------------------------

 

 

10.     Tenant has not entered into any sublease, assignment or any other
agreement transferring any of its interest in the Lease or the Premises except
as follows: ___________________
______________________________________________________________________________________________________________________________________________________________.

 

11.     Tenant has not filed (and to Landlord's knowledge, does not currently
intend to file) any form of bankruptcy petition and Tenant is not subject to any
bankruptcy, insolvency, creditors' rights or similar proceeding in any federal,
state or other court or jurisdiction. Tenant is not insolvent.

 

12     Tenant has not generated, used, stored, spilled, disposed or released any
Hazardous Substances at, on or in the Premises or any other portion of the
building or project of which the Premises is a part in violation of any
applicable law. "Hazardous Substances" means any flammable, explosive, toxic,
carcinogenic, mutagenic or corrosive substance, material, chemical or waste,
including, but not limited to, any substance, chemical, waste or other material
which is listed, defined or otherwise identified as "hazardous" or "toxic" under
any federal, state, local or administrative agency, ordinance, law, ruling,
regulation or decision including, without limitation, formaldehyde, urea,
polychlorinated biphenyls, petroleum, petroleum products or byproducts, crude
oil, natural gas, methane, liquefied natural gas, synthetic gas usable for fuel
or mixture thereof, radon, asbestos, solvents or any nuclear substances or
materials.

 

Landlord makes this statement for your (and your assignee's) benefit and
protection, and for the benefit and protection of any lender making a loan to be
secured, in whole or in part, by a lien on the Premises, with the understanding
that (i) you (and any assignee of your right to purchase the Property) intend to
rely upon this statement in connection with your intended purchase of the
above-described Premises from Landlord and (ii) any such lender intends to rely
upon this statement in connection with such lender's making of a loan to you (or
your assignee) for the purchase the Premises. Where in this certificate a
statement is made or limited to the knowledge of Landlord or the knowledge of
Landlord is referred to herein, such statement (1) is deemed to be limited to
the current, actual knowledge of the Seller's Representative (as defined in that
certain Agreement of Purchase and Sale and Joint Escrow Instructions dated as of
______________, 201__, by and between you, as buyer, and Landlord, as seller (as
amended, the "Purchase Agreement"), and (2) shall in no event or circumstance
impose upon Landlord or Seller's Representative any duty or obligation to
verify, inquire or make any independent inquiry or investigation of any such
statement, or to otherwise investigate the facts or circumstances relating or
otherwise pertinent thereto. Buyer further acknowledges and agrees that Seller's
Representative shall not be personally liable for, or otherwise have any
personal liability under or in connection with, this certificate, including
without limitation, in connection with any statement made in connection with, or
pursuant to, this certificate. Notwithstanding the foregoing, in the event
Landlord delivers to Buyer an Estoppel Certificate (as defined in the Purchase
Agreement) executed by Tenant that does not conflict in any material, adverse
manner with the statements set forth in this certificate, then this certificate
shall automatically be canceled ab initio and of no further force of effect. In
addition, this certificate shall automatically be canceled ab initio and of no
further force of effect on upon the expiration of the Survival Period (as
defined in the Purchase Agreement) unless Buyer commences suit against Landlord
with respect to any alleged breach prior to the expiration of the Survival
Period (and, in the event any such suit is timely commenced by Buyer against
Landlord, shall survive thereafter only insofar as the subject matter of the
alleged breach specified in such suit is concerned). If suit is not timely
commenced by Buyer prior to the expiration of the Survival Period, then
Landlord's representations and warranties contained in this certificate shall
thereafter be void and of no force or effect.

  

 

Dated: __________ ___, 20____

 

EXHIBIT "H"

 

 
-3-

--------------------------------------------------------------------------------

 

  

EXHIBIT "I"

 

LEASEBACK AGREEMENT

 

 

LEASE

 

BY AND BETWEEN

 

___________________,

a _____________________[ENTITY TO BE INCLUDED UPON CLOSING],

 

AS LANDLORD,

 

AND

 

COHU, INC.,

a Delaware corporation,

 

AS TENANT

 

12367 Crosthwaite Circle

 

SUITE 100 [200]

 

[DRAFTING NOTE: ALTERNATIVE PROVISIONS FOR SHORT-TERM LEASE ARE NOTED THROUGHOUT
WITH BRACKETS. SEPARATE SHORT-TERM LEASE WILL BE PREPARED WHEN LONG-TERM LEASE
HAS BEEN FINALIZED]

 

EXHIBIT "I" 

 

 
 

--------------------------------------------------------------------------------

 

 

LEASE

 

This Lease ("Lease") is made and entered into as of the ______ day of _________,
2015, by and between _________________________________, a ________________
("Landlord"), and COHU, INC., a Delaware corporation ("Tenant").

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite No. 100 [200], as designated on the plan attached
hereto and incorporated herein as Exhibit "A" ("Premises"), of the project
("Project") whose address is 12367 Crosthwaite Circle, Poway, California 92064,
for the Term and upon the terms and conditions hereinafter set forth, and
Landlord and Tenant hereby agree as follows:

 

ARTICLE 1
BASIC LEASE PROVISIONS

 

A.

Term:

Ten (10) years [Approximately ______ (__) months].

       

Commencement Date:

______________, 2015 [ESCROW HOLDER TO FILL IN CLOSING DATE]

       

Expiration Date:

The date immediately preceding the tenth (10th) anniversary of the Commencement
Date; provided, however, that if the Commencement Date is a date other than the
first (1st) day of a month, the Expiration Date shall be the last day of the
month which is one hundred twenty (120) months after the month in which the
Commencement Date falls, unless extended or earlier terminated pursuant to this
Lease. [The later of (i) the last day of the month which is twelve (12) months
after the Commencement Date, or (ii) July 31, 2016]

     

B.

Square Footage of Premises:

Approximately 146,635 [Approximately 192,629] rentable square feet. The square
footage of the Premises includes Tenant's prorata share of the shared electrical
room and any other shared utility room in the Project (collectively, the "Shared
Space").

 

EXHIBIT "I"

 

 
-2-

--------------------------------------------------------------------------------

 

 

C.

Basic Rental:

 

 

 

Months

Monthly
Basic Rental

Approximate
Monthly Basic Rental
Per Rentable Square Foot

 

1-12*

$131,971.50

$.900

 

13-24

$135,930.64

$.927

 

25-36

$140,008.55

$.955

 

37-48

$144,208.80

$.983

 

49-60

$148,535.06

$1.013

 

61-72

$152,991.11

$1.043

 

73-84

$157,580.84

$1.075

 

85-96

$162,308.26

$1.107

 

97-108

$167,177.50

$1.140

 

109-120

$172,192.82

$1.174

 

*Plus any partial month at the beginning of the Term. [subject to adjustment
based upon Shared Space allocation] [FOR SHORT TERM LEASE, BASIC RENTAL SHALL BE
$50,000.00 PER MONTH]

 

D.

Tenant's Proportionate Share:

43.22 [56.78]%, based upon a total of 339,264 rentable square feet in the
Project. [subject to adjustment based upon Shared Space allocations]

     

E.

Security Deposit:

A security deposit of $131,971.50 [$50,000.00] shall be due and payable by
Tenant to Landlord upon the Commencement Date.

     

F.

Permitted Use:

Research and development, warehouse, manufacturing and general office use.

     

G.

Broker:

CBRE, Inc. (representing Tenant only).

     

H.

Parking:

Tenant shall be entitled to use three (3) parking spaces for each 1,000 rentable
square feet contained in the Premises, which equals four hundred forty (440)
[five hundred seventy-eight (578)] spaces, upon the terms and conditions
provided in Article 23 hereof. [NOT APPLICABLE TO SHORT-TERM LEASE: Tenant shall
have the exclusive right to use those parking spaces depicted on Exhibit "D"
attached hereto and made a part hereof and Tenant's remaining parking spaces
shall be for unreserved parking.]

 

EXHIBIT "I"

 

 
-3-

--------------------------------------------------------------------------------

 

 

ARTICLE 2
TERM/PREMISES

 

The Term of this Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions. Landlord and Tenant
hereby stipulate that the Premises contains the number of square feet specified
in Article 1.B. of the Basic Lease Provisions, subject to adjustment based upon
the final determination of the square footage of the Shared Space. Landlord
shall deliver to Tenant a Commencement Letter in a form substantially similar to
that attached hereto as Exhibit "B", which Tenant shall edit (if necessary),
execute and return to Landlord within thirty (30) days of receipt thereof.

 

ARTICLE 3
RENTAL

 

(a)     Basic Rental. Tenant agrees to pay to Landlord during the Term hereof,
at Landlord's office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the monthly sums as
set forth in Article 1.C. of the Basic Lease Provisions, payable in advance on
the first (1st) day of each calendar month, without demand, setoff or deduction
(except as expressly provided in this Lease) in lawful money of the United
States, and in the event this Lease commences or the date of expiration of this
Lease occurs other than on the first (1st) day or last day of a calendar month,
the rent for such month shall be prorated based upon the actual number of days
in such month. If the Commencement Date is not the first day of a month, Basic
Rental for the partial month commencing as of the Commencement Date shall be
prorated based upon the actual number of days in such month and shall be due and
payable upon the Commencement Date.

 

(b)     Direct Costs. Tenant shall pay an additional sum for each calendar year
during the Term equal to the product of the percentage set forth in Article 1.D.
of the Basic Lease Provisions multiplied by the amount of "Direct Costs." In the
event this Lease shall terminate on any date other than the last day of a
calendar year, the additional sum payable hereunder by Tenant during the
calendar year in which this Lease terminates shall be prorated on the basis of
the relationship which the number of days which have elapsed from the
commencement of said calendar year to and including said date on which this
Lease terminates bears to three hundred sixty five (365). Any and all amounts
due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall
be deemed "Additional Rent" and Landlord shall be entitled to exercise the same
rights and remedies upon default in these payments as Landlord is entitled to
exercise with respect to defaults in monthly Basic Rental payments.

 

(c)     Definitions. As used herein the term "Direct Costs" shall mean the sum
of the following:

 

(i)     "Tax Costs", which shall mean any and all real estate taxes and other
similar charges on real property or improvements, assessments, water and sewer
charges, and all other charges assessed, reassessed or levied upon the Project
and appurtenances thereto and the parking or other facilities thereof, or the
real property thereunder (collectively the "Real Property") which are assessed,
reassessed or levied by the United States, the State of California or any local
government authority or agency or any political subdivision thereof, and shall
include Landlord's reasonable legal fees, costs and disbursements incurred in
connection with proceedings for reduction of Tax Costs or any part thereof. Any
taxes or assessments that may be paid over more than a one-year period shall be
included in Tax Costs as if such payments were made in the maximum number of
installments permitted by applicable law and only the portion thereof
attributable to a given year shall be in included in Tax Costs for that year.
Notwithstanding anything to the contrary contained in this Section 3(c)(i),
there shall be excluded from Tax Costs (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent applicable
to Landlord's general or net income, (ii) any items included as Operating Costs,
and (iii) any items paid by Tenant under Article 6 of this Lease. In no event
shall Tenant be permitted to contest Tax Costs for the Project; provided that if
Landlord and Tenant mutually agree in good faith that a tax contest is
warranted, Landlord shall contest the Tax Costs for the Project.

 

EXHIBIT "I"

 

 
-4-

--------------------------------------------------------------------------------

 

 

(ii)     "Operating Costs", which shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, operation and repair of the Project
including the Common Areas of the Project as defined below. Operating Costs
shall include but not be limited to, personal property taxes on property used in
the maintenance and operation of the Project; fees, costs, expenses or dues
payable pursuant to the terms of any covenants, conditions or restrictions or
owners' association pertaining to the Project; capital expenditures incurred to
effect economies of operation of the Project where the economies reasonably
expected to be achieved each year are in excess of the reasonably expected
annual amortized cost of such expenditure and capital expenditures required by
Laws not in effect as of the Commencement Date; provided, however, that capital
expenditures included in Operating Costs shall be amortized over their useful
life as determined in accordance with generally accepted accounting principles;
charges for electricity, gas, water and other utilities furnished to the common
areas of the Project and any taxes thereon; all charges for fire and extended
coverage, liability and all other insurance in connection with the Project
carried by Landlord; the cost of all building and cleaning supplies and
materials; all charges for service contracts and other services with independent
contractors for repair, maintenance and operation of the Project; a property
management fee in the amount of two percent (2%) of Basic Rental per year and
license, permit and inspection fees relating to the operation, maintenance and
repair of Project. As used herein, the term "Common Area" is defined for all
purposes of this Lease as that part of the Project intended for the common use
of all tenants and their employees and other invitees, including among other
facilities (as such may be applicable to the Project), the Shared Space, the
parking areas, private streets and alleys, landscaping, curbs, sidewalks,
lighting facilities and the like, as they may exist from time to time. In
addition, although the roof of the building in the Project is not literally part
of the Common Area, it will be deemed to be so included solely for purposes of
(A) Landlord's ability to prescribe rules and regulations regarding same
(subject to Section 30(p) below), and (B) Tenant's obligations to pay Operating
Costs with respect thereto (subject to the express exclusions below). Landlord
reserves the right subject to the provisions of Article 12 below regarding the
cooling tower, to change from time to time the dimensions, size and location of
the Common Area, as well as the dimensions, identities, locations, number, size
and types of signs or other improvements in the Project, including, without
limitation, driveways, entrances, parking spaces, parking areas, loading areas,
ingress, egress, direction of traffic, walkways and landscape areas; provided,
however, that no such changes will materially and adversely impair Tenant's
parking rights pursuant to Article 23 hereof, the access to the Premises or the
area immediately adjacent to Tenant's primary entry. In no event shall Tenant be
permitted to erect any structures, fencing or other improvements in the Common
Area.

 

EXHIBIT "I"

 

 
-5-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything above to the contrary, Operating Costs shall not
include (1) the cost of providing any service directly to and paid directly by
any tenant (outside of such tenant's Direct Cost payments) such as where a
Tenant directly contracts for electric power or other utilities with the local
public services company; (2) the cost of any items for which Landlord is
reimbursed by insurance proceeds, condemnation awards, a tenant of the Project
(outside of such tenant's Direct Cost payments), or otherwise to the extent so
reimbursed; (3) any real estate brokerage commissions or other costs incurred in
procuring tenants, or any fee in lieu of commission; (4) amortization of
principal and interest on mortgages or ground lease payments (if any); (5) costs
of items considered capital repairs, replacements, improvements and equipment
under generally accepted accounting principles consistently applied except as
expressly included in Operating Costs pursuant to the definition above;
(6) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Project or any law, code,
regulation, ordinance or the like; (7) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord;
(8) bad debt expenses and interest, principal, points and fees on debts;
(9) marketing costs, including those costs described in (3) above, attorneys'
fees in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Project, including attorneys' fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Project; (10) costs, including permit, license
and inspection costs, incurred with respect to the installation of other
tenants' or occupants' improvements made for tenants or other occupants in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants in the Project;
(11) any costs expressly excluded from Operating Costs elsewhere in this Lease;
(12) costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Project) to the extent Landlord
receives reimbursement from insurance proceeds or from a third party (except
that any commercially reasonable deductible amount under any insurance policy
shall be included within Operating Costs up to a maximum of $100,000.00 per
casualty [provided that such maximum shall not be applied to any earthquake
deductible so long as any earthquake deductible is amortized over the useful
life of the repair and in no event shall Tenant's Proportionate Share thereof
exceed $75,000.00 per year]); (13) rentals and other related expenses for
leasing an HVAC system, elevators, or other items (except when needed in
connection with normal repairs and maintenance of the Project) which if
purchased, rather than rented, would constitute a capital improvement not
included in Operating Costs pursuant to this Lease; (14) depreciation,
amortization and interest payments, except as specifically included in Operating
Costs pursuant to the terms of this Lease and except on materials, tools,
supplies and vendor-type equipment purchased by Landlord to enable Landlord to
supply services Landlord might otherwise contract for with a third party, where
such depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party's services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life; (15) expenses in
connection with services or other benefits which are not offered to Tenant or
for which Tenant is charged for directly but which are provided to another
tenant or occupant of the Project, without charge; (16) costs (including in
connection therewith all attorneys' fees and costs of settlement, judgments
and/or payments in lieu thereof) arising from claims, disputes or potential
disputes in connection with potential or actual claims litigation or
arbitrations pertaining to Landlord and/or the Project; (17) costs associated
with the operation of the business of the partnership, corporation or limited
liability company which constitutes Landlord as the same are distinguished from
the costs of operation of the Project; (18) costs incurred to remove, remedy,
contain, or treat any Hazardous Material; (19) any salaries or benefits for
property management personnel (except that for personnel that provide
maintenance and repair services to the Project, such salaries and benefits may
be included in Operating Costs, provided that such costs for any individual who
provides services to any other building or project shall be prorated based upon
time devoted to this Project); (20) costs and expenses otherwise includable in
Operating Costs to the extent the same arise from the negligence or tortious
acts of Landlord or any of Landlord's agents, employees or contractors; or
(21) any overhead and/or profit increment paid to Landlord or to subsidiaries or
affiliates or Landlord for services in the Project to the extent the same exceed
the amount which would generally be expected to be the cost of such services
rendered by comparably qualified unaffiliated third parties.

 

EXHIBIT "I"

 

 
-6-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein, the aggregate
Controllable Operating Costs, as that term is defined below, shall not increase
more than four percent (4%) in any calendar year over the maximum amount of
Controllable Operating Costs chargeable for the immediately preceding calendar
year, calculated on a cumulative basis. "Controllable Operating Costs" shall
mean all Direct Costs except Tax Costs, utility charges, insurance costs, trash
collection costs, costs of services provided under a union contract, payments
under CC&R's or to an owners' association, capital expenditures that are
permitted herein, and costs associated with repairs due to casualty.

 

(d)     Determination of Payment.

 

(i)     Landlord shall give Tenant a yearly expense estimate statement (the
"Estimate Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Costs for the then-current
calendar year shall be and Tenant's Proportionate Share thereof. Tenant shall
pay, within thirty (30) days after receipt of the Estimate Statement, a fraction
of the Estimate for the then-current calendar year (reduced by any amounts paid
pursuant to the last sentence of this Section 3(d)(i)). Such fraction shall have
as its numerator the number of months which have elapsed in such current
calendar year to the month of such payment, both months inclusive, and shall
have twelve (12) as its denominator. Until a new Estimate Statement is
furnished, Tenant shall pay monthly, with the Monthly Basic Rental installments,
an amount equal to one-twelfth (1/12th) of the total Estimated Direct Costs set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

 

(ii)     In addition, Landlord shall give to Tenant within one hundred twenty
(120) days following the end of each calendar year, a statement (the
"Statement") which shall state the Direct Costs incurred or accrued for such
preceding calendar year. Upon receipt of the Statement for each calendar year
during the Term, if amounts paid by Tenant on an estimated basis pursuant to
Section 3(d)(i) above are less than Tenant's Proportionate Share of the actual
Direct Costs for such year as specified on the Statement, Tenant shall pay,
within thirty (30) days thereafter, the full amount of Direct Costs for such
calendar year, less the amounts paid during such calendar year on an estimated
basis pursuant to Section 3(d)(i) above. If, however, the Statement indicates
that amounts paid by Tenant on an estimated basis pursuant to Section 3(d)(i)
above are greater than Tenant's Proportionate Share of the actual Direct Costs
for such year as specified on the Statement, such overpayment shall be refunded
to Tenant within thirty (30) days after the Statement. The failure of Landlord
to timely furnish the Statement for any calendar year shall not prejudice
Landlord from enforcing its rights under this Article 3, for a period of twelve
(12) months after the expiration of such one hundred twenty (120) day period,
except where the failure to timely furnish the Statement as to any particular
item includable in the Statement is beyond Landlord's reasonable control (e.g.
tax assessments that are late in arriving from the assessor), in which case such
twelve (12) month limit shall not be applicable. Even though the Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant's Proportionate Share of the Direct Costs for the calendar year
in which this Lease terminates, Tenant shall pay to Landlord an amount as
calculated pursuant to the provisions of this Section 3(d).

 

EXHIBIT "I"

 

 
-7-

--------------------------------------------------------------------------------

 

 

(e)     Use of Common Area. Tenant and its employees and invitees, and when duly
authorized pursuant to the provisions of this Lease, its subtenants and
licensees, shall have the nonexclusive right to use the Common Area (expressly
excluding the roof of the building in the Project other than for Tenant to
comply with its repair and maintenance obligations under Article 9 below and
except as provided in Section 30(p) below [but otherwise subject to the
provisions thereof]) as constituted from time to time, such use to be in common
with Landlord, other tenants in the Project and other persons permitted by
Landlord to use the same, and subject to such reasonable rules and regulations
governing use as Landlord may from time to time prescribe. For example, and
without limiting the generality of Landlord's ability to establish rules and
regulations governing all aspects of the Common Area, Tenant agrees as follows:

 

(i)     Tenant shall not take any action which would unreasonably interfere with
the rights of other persons to use the Common Area.

 

(ii)     Landlord may temporarily close any part of the Common Area for such
periods of time as may be necessary to make repairs or alterations or during
construction or to prevent the public from obtaining prescriptive rights,
provided that access to the Premises remains reasonably available and Landlord
uses reasonable efforts to minimize any disruption to Tenant's use and enjoyment
of the Premises and the parking to which it is entitled hereunder.

 

(iii)     With regard to the roof of the building in the Project, any use of the
roof whatsoever is hereby exclusively reserved to Landlord for any and all
purposes and in all respects in its reasonable discretion other than for Tenant
to comply with its repair and maintenance obligations under Article 9 below and
except as provided in Section 30(p) below (but otherwise subject to the
provisions thereof). Landlord shall otherwise have the exclusive rights to use,
possess, lease, alter, construct on, or otherwise manage the roof in its
reasonable discretion. In performing Tenant's obligations pursuant to Article 9
and Section 30(p), Tenant shall take no action and Tenant will comply with all
Landlord requirements in connection therewith that would invalidate any roof
warranty.

 

EXHIBIT "I"

 

 
-8-

--------------------------------------------------------------------------------

 

 

(f)     Maintenance of Common Area. Subject to Tenant's reimbursement
obligations set forth in this Article 3, Landlord shall be responsible for the
operation, management and maintenance of the Common Area, the manner of
maintenance and the expenditures therefore to be generally in keeping with
similar properties within the same geographical area as the Project. Without
limiting the generality of the immediately preceding sentence, Tenant
acknowledges that LANDLORD MAKES NO REPRESENTATION, COVENANT OR WARRANTY
REGARDING WHETHER OR NOT LANDLORD WILL PROVIDE SECURITY SERVICES, OR IF SO, WHAT
FORM OF SECURITY SERVICES WILL BE PROVIDED. [NOT APPLICABLE TO SHORT-TERM LEASE
However, notwithstanding anything to the contrary contained herein, Tenant may
maintain a security system for the Premises, at Tenant's sole cost, which may
include, without limitation, security personnel at a security desk at the
entrance to the Premises; provided that Landlord reserves the right to have
Tenant, at Tenant's cost, upon the expiration or early termination of this
Lease, to remove any security system which does not exist as of the date hereof
and to repair any damage caused thereby].

 

ARTICLE 4
SECURITY DEPOSIT

 

Tenant has deposited or concurrently herewith is depositing with Landlord the
sum set forth in Article 1.E. of the Basic Lease Provisions as security for the
full and faithful performance of every provision of this Lease to be performed
by Tenant. If Tenant breaches any provision of this Lease, including but not
limited to the payment of rent, Landlord may use all or any part of this
Security Deposit for the payment of any rent or any other sums in default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default. If any portion of said deposit is so used or
applied, Tenant shall, within ten (10) days after written demand therefor,
deposit funds with Landlord in an amount sufficient to restore the Security
Deposit to its full amount. Tenant agrees that Landlord shall not be required to
keep the Security Deposit in trust, segregate it or keep it separate from
Landlord's general funds, but Landlord may commingle the Security Deposit with
its general funds and Tenant shall not be entitled to interest on such Security
Deposit. Subject to this Article 4, within thirty (30) days after Tenant (i) has
surrendered the Premises to Landlord (which, Landlord and Tenant agree, includes
turning over to Landlord's representative all keys to the Premises), and
(ii) has provided Landlord with a forwarding address, Landlord shall return to
Tenant the portion of the Security Deposit remaining after deducting all
damages, charges and other amounts permitted by the terms of this Lease and
applicable law. Tenant acknowledges and agrees that if Tenant has breached this
Lease before or during Tenant's surrendering the Premises to Landlord, then
Landlord shall be entitled to deduct from the Security Deposit being returned to
Tenant (if any) all damages and losses that Landlord has suffered as a result of
such breach of this Lease by Tenant under Article 20 below. Tenant hereby waives
the provisions of Section 1950.7 of the California Civil Code and agrees that
the provisions of this Article 4 shall govern the treatment of Tenant's Security
Deposit in all respects for this Lease.

 

If Landlord transfers its interest in the Premises during the Term of this
Lease, Landlord may assign the Security Deposit to the transferee and upon such
transfer and the transferee's written acknowledgement of responsibility for the
Security Deposit (which acknowledgement will be deemed to have been effected if
the transferee assumes the obligations of the Landlord under this Lease (i.e.,
even without a specific mention of the Security Deposit), Landlord shall
thereafter have no further liability for the return of the Security Deposit.

 

EXHIBIT "I"

 

 
-9-

--------------------------------------------------------------------------------

 

 

ARTICLE 5
HOLDING OVER

 

Tenant is not permitted to hold over possession of the Premises after the
expiration or earlier termination of the Term without the express prior written
consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion. Should Tenant, without Landlord's written consent, hold
over after expiration or earlier termination of this Lease, Tenant shall become
a tenant at sufferance upon each and all of the terms herein provided as may be
applicable to such a tenancy and any such holding over shall not constitute an
extension of this Lease. During such holding over, Tenant shall pay in advance,
Basic Rental at a rate equal to one hundred twenty-five percent (125%) of the
rate in effect for the last month of the Term of this Lease for the first ninety
(90) days of such holdover, and one hundred fifty percent (150%) of the rate in
effect for the last month of the Term thereafter. Any such payments shall be in
addition to, and not in lieu of, all other payments required to be made by
Tenant hereunder including but not limited to Tenant's Proportionate Share of
Direct Costs. Nothing contained in this Article 5 shall be construed as consent
by Landlord to any holding over of the Premises by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease upon the expiration or earlier
termination of the Term. In no event shall Tenant be responsible for any
consequential damages incurred by Landlord due to a holdover by Tenant. [FOR
SHORT TERM LEASE: 200% HOLDOVER RATE STARTING DAY 1]

 

ARTICLE 6
OTHER TAXES

 

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. Tenant shall assume and pay to Landlord at the
time Basic Rental next becomes due (or if assessed after the expiration of the
Term, then within ten (10) days), any excise, sales, use, rent, occupancy,
garage, parking, gross receipts or other taxes (other than net income taxes)
which may be assessed against or levied upon Landlord on account of the letting
of the Premises or the payment of Basic Rental or any other sums due or payable
hereunder, and which Landlord may be required to pay or collect under any law
now in effect or hereafter enacted. In addition to Tenant's obligation pursuant
to the immediately preceding sentence, Tenant shall pay directly to the party or
entity entitled thereto all business license fees, gross receipts taxes and
similar taxes and impositions which may from time to time be assessed against or
levied upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of "Tax
Costs."

 

EXHIBIT "I"

 

 
-10-

--------------------------------------------------------------------------------

 

 

ARTICLE 7
PERMITTED USE/COMPLIANCE WITH LAWS

 

(a)     Permitted Use. Tenant shall use and occupy the Premises only for the use
set forth in Article 1.F. of the Basic Lease Provisions and shall not use or
occupy the Premises or permit the same to be used or occupied for any other
purpose without the prior written consent of Landlord.

 

(b)     Compliance with Laws. Tenant shall, at its sole cost and expense,
promptly comply with all laws, statutes, ordinances, governmental regulations or
requirements (collectively, "Laws") now in force or which may hereafter be in
force relating to or affecting (i) the condition, use or occupancy of the
Premises (excluding structural changes not related to Tenant's particular use of
the Premises), and (ii) Alterations installed or constructed in the Premises by
or on behalf of Tenant. Landlord shall be responsible for compliance with all
Laws with respect to the Common Areas of the Project and the Real Property and
all other portions of the Project other than those which are the responsibility
of Tenant pursuant to the immediately preceding sentence. In addition to the
foregoing, Tenant shall procure at its sole expense any permits and licenses
required for the transaction of business in the Premises. At Landlord's request,
Tenant shall deliver to Landlord copies of all necessary permits and licenses.

 

(c)     Certain Prohibited Uses. Tenant shall not conduct or give notice of any
fire, auction (public or private), "going-out-of-business," "lost-our-lease,"
"moving," bankruptcy or similar sale at or on the Premises. Tenant shall not
permit any objectionable noises, odors, vibrations, dust, gas, exhaust or smoke
to emanate from the Premises (or from any facility or equipment servicing the
Premises); nor except as provided in Section 30(p) below (but subject to the
provisions set forth therein) place or permit any radio or television antenna,
satellite dish, loudspeaker or amplifier on the roof or exterior walls or
outside the Premises or where the same can be seen or heard from outside the
Premises; nor place any antenna, equipment, awning or other projection on the
exterior of the Premises or any building; nor take any other action which would
constitute a nuisance or would unreasonably interfere with, disturb or endanger
Landlord or other tenants of the Project, or unreasonably interfere with their
use of their respective premises; nor permit any unlawful practice to be carried
on or committed on the Premises; nor do or permit anything which would void
Tenant's or Landlord's insurance. If Tenant causes any increase in the cost of
insurance on the Premises or the Project, then Tenant shall pay to Landlord the
amount of such increase as Additional Rent.

 

(d)     Care of Premises by Tenant. Tenant shall take good care of the Premises
and shall operate in the Premises in a safe, careful and proper manner; shall
not commit or suffer waste in or about the Premises, nor to any facility or
equipment for which Tenant is responsible; and shall keep the Premises free of
insects, rodents, vermin and other pests. As indicated in Section 3(f) above,
Tenant hereby acknowledges that security is Tenant's responsibility and that
Tenant is not relying on any representation or warranty by Landlord in this
regard. Tenant shall not overload the floors in the Premises, nor deface or
injure the Premises. Tenant shall store all trash and garbage within the
Premises, or in a trash dumpster or similar container and Landlord shall arrange
for trash pick-up for the Project as part of Operating Costs. Outside storage,
including, without limitation, storage of containers, trailers, trucks and other
vehicles, is prohibited without Landlord's prior written consent, which may be
withheld in Landlord's sole and absolute discretion.

 

EXHIBIT "I"

 

 
-11-

--------------------------------------------------------------------------------

 

 

(e)     Tenant Financial Statements. In connection with a proposed sale or
refinance of the Project and not more than one (1) time in any calendar year,
Tenant shall, within ten (10) business days after a request from Landlord,
deliver to Landlord such financial statements as are reasonably requested by
Landlord that have been previously prepared by Tenant to verify the net worth of
Tenant. However, the immediately preceding sentence shall not apply if, at such
time, Tenant is publicly traded. Tenant further agrees to cooperate with any
reasonable request by Landlord for Tenant's written permission or other
cooperation in connection with Landlord's obtaining, at Landlord's sole cost, a
credit report or similar information regarding Tenant from third-party sources.

 

(f)     Confidentiality; Marketing Materials. Landlord shall use good faith
efforts to keep confidential all non-public financial statements supplied by
Tenant; however, if Landlord notifies such parties of the requirement to keep
such information confidential, Landlord has the right to reveal such information
to mortgagees, prospective purchasers and prospective mortgagees (and their
respective agents) and to Landlord's managers, officers, personnel, affiliates,
partners, directors, advisors, accountants, attorneys, members, and consultants,
and as may be required by Law, including, without limitation, securities
regulations, or by legal process; and, provided further, that Landlord and
Landlord's affiliates have the right to include, disclose, or otherwise
publicize Tenant's name as one of Landlord's or Landlord's affiliates' tenants
in any of Landlord's marketing materials, press releases, presentations, or
other disclosures. The following materials and information are not considered
"non-public financial statements" for purposes of this Lease and will not be
subject to the restrictions set for in the preceding sentence: (i) information
which is or becomes generally available to the public other than as a result of
a wrongful disclosure by Landlord; (ii) information which reasonably can be
demonstrated to be known to Landlord prior to its disclosure by Tenant
hereunder; (iii) information which becomes available to Landlord on a
non-confidential basis from sources other than Tenant; and (iv) information
which Landlord may be compelled to disclose by court order or applicable law.

 

ARTICLE 8
CONDITION OF PREMISES

 

(a)     Existing Condition. Landlord and Tenant acknowledge that Tenant has,
prior to the Commencement Date, owned the Project and occupied the Premises.
Tenant hereby agrees that except as provided in this Lease (including, without
limitation, the following provisions of this Article 8 and Section 11(a),
below), the Premises shall be taken "as is", "with all faults", and "without any
representations or warranties", and Landlord makes no warranty of any kind,
express or implied, with respect to the Premises and the Real Property (without
limitation, Landlord makes no warranty as to the habitability, fitness or
suitability of the Premises for a particular purpose, nor as to compliance with
any laws, rules or regulations, nor as to the absence of any toxic or otherwise
Hazardous Materials).

 

EXHIBIT "I"

 

 
-12-

--------------------------------------------------------------------------------

 

 

(b)     Landlord's Work. Landlord shall, at Landlord's sole cost, cause the
following work to be performed: (a) within one (1) year after the Commencement
Date, install RainShield RS-2P-3W roofing system (or its equivalent) with twenty
(20) year guarantee including installation of new curb mount, steel frame,
single dome skylights and smoke vents in accordance with the June 8, 2015
proposal from Highland Commercial Roofing (or an equivalent or better proposal
from a different vendor, as mutually agreed by Landlord and Tenant), (b) install
a demising wall(s) separating the Premises from the remainder of the Project
utilizing specifications and materials reasonably determined by Landlord (the
"Demising Work"), which Demising Work shall include the separation of the
electric service as described in Section 11(a) below. In order to separate the
electric service, Landlord and Tenant contemplate that the existing 120/208 gear
currently serving the Project will be upgraded to 277/480 and then be dedicated
to serve the space which is the subject of the Short Term Lease (defined below).
The 120/208 load currently connected to the existing 120/208 gear will be
disconnected and re-connected (through a new step-down transformer) to the
existing 277/480 gear currently serving the Project. A 1.5MW generator will be
supplied to maintain the Tenant's 120/208 service during the changeover if
change over cannot be scheduled during a period which would not unreasonably
interfere with Tenant's business. The existing 277/480 gear will then be
dedicated to serve the Premises [TO BE MODIFIED FOR SHORT TERM LEASE.] The
Demising Work shall be completed prior to the date which is the earlier of the
date that is one (1) year after Tenant has surrendered the Short Term Lease
space to Landlord in the condition required in the Short Term Lease, or the date
any new tenant commences occupancy of space in the remainder of the Project, (c)
repaint the exterior of the Project utilizing specifications and materials
reasonably determined by Landlord and reasonably approved by Tenant, with such
work to be completed prior to the date which is two (2) years after the
Commencement Date, (d) slurry coat, repair and reseal the parking lot of the
Project pursuant to a parking, striping and truck loading plan reasonably
determined by Landlord, with such work to be completed on or before the date
which is two (2) years after the Commencement Date, and (e) upgrade the
landscaping at the Project pursuant to a plan reasonably determined by Landlord
within one (1) year after the Commencement Date [NOT APPLICABLE TO SHORT TERM
LEASE]. Tenant agrees that Landlord shall be provided with access to the
Premises to complete such Demising Work in accordance with, and subject to,
Article 12 below, and shall reasonably cooperate with Landlord so as to allow
Landlord to timely complete all of the foregoing work. Except as otherwise
expressly provided in this Lease, Landlord agrees that any costs to relocate
electrical conduits required by the Demising Work shall be borne by Landlord and
any shutdown of the electrical system to the Premises required by the Demising
Work shall be performed pursuant to a schedule mutually acceptable to Landlord
and Tenant.

 

(c)     Tenant Improvements. The existing leasehold improvements in the Premises
as of the date of this Lease may be collectively referred to herein as the
"Tenant Improvements." Notwithstanding the existing Tenant Improvements,
promptly following the Commencement Date, Tenant shall have the obligation, at
Tenant's sole cost, to relocate and raise any portion of its compressed air
supply lines to be located not lower than 24' 6" above the floor. [SHORT TERM
LEASE ONLY]

 

ARTICLE 9
REPAIRS AND ALTERATIONS

 

(a)     Landlord's Obligations. Landlord shall, as part of Operating Costs to
the extent permitted under Article 3 above, maintain the structural portions of
the Project in good condition and repair, including the foundation,
floor/ceiling slabs, roof, roof membrane, curtain walls, exterior glass,
columns, beams, shafts, stairs, stairwells, elevator cabs and common areas, and
shall also maintain and repair the basic mechanical, electrical, life safety,
plumbing, sprinkler systems and heating, ventilating and air-conditioning
systems serving the Project (the "Project Systems"), although Tenant shall be
responsible, at Tenant's sole cost, for repair and maintenance of any such
systems that exclusively service the Premises. Should any of the Project Systems
(including, without limitation, any such systems that exclusively serve the
Premises such as the heating ventilation and air-conditioning system that
exclusively services the Premises ("HVAC System")) require replacement, Landlord
shall be responsible for such replacement, which replacement cost shall be
passed through to Tenant as Additional Rent so long as such amount is amortized
over the useful life of the replaced system in accordance with the following
procedure ("Agreed Amortization Procedure"): a monthly straight-line basis
commencing as of the date such replacement is placed into service, over the
useful life of the replaced system (which useful life is deemed to be ten (10)
years for replacement of any HVAC System units). [NOT APPLICABLE TO SHORT TERM
LEASE: Notwithstanding the foregoing, in the event an R-22 HVAC System unit that
exclusively services the Premises fails and cannot be repaired at a cost less
than forty percent (40%) of the replacement cost, the unit shall be replaced and
the "Initial Aggregate Cost" (defined below) of the replacement of such unit(s)
shall be paid for by Tenant as Additional Rent and the remainder of such
replacement costs shall be passed through to Tenant as Additional Rent pursuant
to the Agreed Amortization Procedure, but with such amortization commencing as
of the first day of the next calendar year. The term "Initial Aggregate Cost"
shall mean Fifty Thousand Dollars ($50,000.00) in the aggregate for the period
which constitutes the first three (3) years of the Term, Forty Thousand Dollars
($40,000.00) in the aggregate for the fourth (4th) year of the Term, Thirty
Thousand Dollars ($30,000.00) in the aggregate for the fifth (5th) year of the
Term, Twenty Thousand Dollars ($20,000.00) in the aggregate for the sixth (6th)
year of the Term, Ten Thousand Dollars ($10,000.00) in the aggregate for the
seventh (7th) year of the Term, and Zero Dollars ($0) thereafter.  Such
amortization payments for any of the first seven (7) years shall commence only
after Tenant's payment of the Initial Aggregate Cost for such year. By way of
example only, and not as limitation upon the foregoing, if in the fifth (5th)
year of the Term, five (5) R-22 HVAC System units must be replaced and if the
total aggregate cost of such replacements is $40,000.00 for such year, then the
Initial Aggregate Amount for such replacements for such year would be
$30,000.00, which amount will be payable by Tenant as Additional Rent within
thirty (30) days after Tenant's receipt of paid invoices from Landlord and the
remaining $10,000.00 of such replacement costs shall be amortized pursuant to
the Agreed Amortization Procedure, with such amortization to begin on the first
day of the sixth (6th) year of the Term.] In no event shall Tenant be
responsible for the cost of repair, maintenance or replacement of any heating,
ventilation or air-conditioning system that does not service the Premises.
Except as expressly provided in Section 9(b) below, Tenant waives the right to
make repairs at Landlord's expense under any applicable Laws.

 

EXHIBIT "I"

 

 
-13-

--------------------------------------------------------------------------------

 

 

(b)     Tenant's Right to Make Repairs.

 

(i)     Notwithstanding any provision set forth in this Lease to the contrary,
if Tenant provides written notice to Landlord of an event or circumstance which
requires the action of Landlord with respect to repair and/or maintenance under
Section 9(a) above (hereinafter, a "Required Action"), and Landlord fails to
commence such action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in no event later than
thirty (30) days after Landlord's receipt of such notice (or sooner in case of
emergency, as set forth below in subsection (iii)), then if such repair is in
the interior, non-structural portion of the Premises, or if Landlord's failure
with respect to such repair and maintenance obligations otherwise materially and
adversely affects Tenant's normal business operations, Tenant may proceed to
take the required action following the delivery of an additional ten
(10) business days notice to Landlord specifying in bold-faced capital letters
that: "LANDLORD'S FAILURE TO PERFORM AN OBLIGATION WITHIN (10) BUSINESS DAYS OF
RECEIVING THIS NOTICE MAY RESULT IN TENANT EXERCISING SELF-HELP", and if such
action was required under the terms of the Lease to be taken by Landlord and was
not taken by Landlord within such additional ten (10) business day period, then
Tenant shall be permitted to perform such repair at Landlord's cost. In the
event Tenant takes such action, and such work will affect the Project Systems or
the structural integrity of the Project, Tenant shall use only those contractors
used by Landlord in the Project for work on such Project Systems or structure
unless such contractors are unwilling or unable to perform, or timely perform,
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in comparable
buildings.

 

EXHIBIT "I"

 

 
-14-

--------------------------------------------------------------------------------

 

 

(ii)     If Landlord fails to pay to Tenant the actual documented cost of such
cure within twenty (20) days following Landlord's receipt of Tenant's demand
therefor, including a statement setting forth the amount due, and, if available,
executed mechanics' lien releases from the party or parties performing such
repairs complying with the appropriate provisions of California Civil Code
Sections 8136 and 8138, then Tenant may provide to Landlord a second written
demand therefor ("Second Demand") which contains the following phrase on page 1
of the notice in all capital letters and boldface type (or it shall not be
deemed validly delivered to Landlord) "YOUR FAILURE TO REIMBURSE TENANT AS
REQUIRED HEREIN WITHIN TEN (10) DAYS SHALL ENTITLE THE UNDERSIGNED TO EXERCISE
CERTAIN OFFSET RIGHTS AS SET FORTH IN THE LEASE WITHOUT FURTHER NOTICE."  If
Landlord fails to pay to Tenant the amount due to Tenant within ten (10) days
following Landlord's receipt of the Second Demand, then Tenant may offset from
the next installments of rent and other charges coming due under this Lease the
full amount owed by Landlord to Tenant together with interest at the Interest
Rate from the date of payment until the date of offset, provided, however, that
(i) the amount of offset during any month shall not exceed the greater of
(A) ten percent (10%) of the total Basic Rent payable by Tenant to Landlord for
such month, or (B) the amount necessary to fully amortize Tenant’s cost of cure
from the date of completion of such cure to the earlier to occur of (x) the date
which is twenty four (24) months after such date of completion, or (y) the
expiration date of the Term (without regard to any unexercised renewal options);
and (ii) Landlord is not then contesting same (or having contested same, a
judgment, decision or ruling in such action, mediation or arbitration has been
rendered in favor of Tenant).  Tenant shall obtain and deliver to Landlord
waivers of liens from all contractors, subcontractors and materialmen providing
work or materials with respect to any such repairs performed by or on behalf of
Tenant.

 

(iii)     Notwithstanding the foregoing, if there exists an emergency that is
not addressed by Article 16 below such that the Premises or a material portion
thereof are rendered untenantable or if Tenant is unable to conduct business
from a material portion of the Premises as a result of such emergency and if
Tenant gives Landlord written notice (the "Emergency Notice") of Tenant's
intention to take action with respect thereto (the "Necessary Action") and the
Necessary Action is also a Required Action, Tenant may take the Necessary Action
if Landlord does not commence the Necessary Action prior to the end of the
business day which is two (2) business days following the day of Landlord's
receipt of the Emergency Notice (the "Emergency Cure Period") and thereafter use
its commercially reasonably efforts and due diligence to complete the Necessary
Action as soon as reasonably practicable. If Tenant takes any Necessary Action
hereunder, Tenant shall use only those contractors used by Landlord in the
Project for such work unless such contractors are unwilling or unable to perform
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in comparable
buildings.

 

EXHIBIT "I"

 

 
-15-

--------------------------------------------------------------------------------

 

 

(c)     Tenant's Obligations. Except as expressly provided as Landlord's
obligation in this Article 9, Tenant shall keep all portions of the Premises in
good condition and repair, excluding only those portions that are Landlord's
express obligation to maintain as provided above. Tenant's obligations include,
without limitation, maintenance and repair of the compressed air system and
nitrogen tank located in or solely benefitting the Premises (regardless of
whether such systems are located entirely in the Premises), lighting within the
Premises, any HVAC System that exclusively services the Premises (as described
in Section 9(a) above), plumbing systems within the Premises, exhaust systems
within the Premises and the electrical system within the Premises. In addition,
Tenant's responsibility shall also include, with respect to the Premises, all
repairs in ducts, conduits, pipes and wiring. Tenant shall give Landlord prompt
written notice of any leaks or water damage that becomes known to Tenant. If any
repairs required to be made by Tenant hereunder are not commenced within ten
(10) days after written notice delivered to Tenant by Landlord (or less than ten
(10) days, in the case of an emergency situation which by its nature requires an
immediate response or a response within fewer than ten (10) days), or if Tenant
timely commences such repairs but fails to diligently prosecute such repairs to
completion, Landlord may, upon notice to Tenant and at Landlord's option, make
such repairs without liability to Tenant for any loss or damage which may result
by reason of such repairs. In such event, Tenant shall reimburse Landlord's
costs therefor as Additional Rent within thirty (30) days of Landlord's written
demand. Tenant shall have access to the roof of the Project and other areas of
the Project required in order for Tenant to repair and maintain any systems that
exclusively service the Premises (as required by Section 9(a) above) and to
otherwise comply with Tenant's repair and maintenance obligations under this
Lease. All damage or injury to the Premises or the Project resulting from the
act or negligence of Tenant, its employees, agents or visitors, guests, invitees
or licensees or by the use of the Premises, shall be promptly repaired by Tenant
at its sole cost and expense (except to the extent covered by insurance).

 

(d)     Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, "Alterations")
without Landlord's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; provided, however, (i) Landlord hereby
consents to those Alterations listed on Exhibit "E" attached hereto and made a
part hereof (so long as such Alterations are otherwise completed in accordance
with the requirements set forth in this Lease), and (ii) Landlord's prior
written consent shall not be required for Tenant's interior painting, and for
any non-structural installation of fixtures, equipment, interior floors and
floor coverings in the Premises, all of which may otherwise be completed in
accordance with this Lease. Any Alterations approved by Landlord must be
performed in accordance with the terms hereof, using only contractors reasonably
approved by Landlord in writing and upon the reasonable approval by Landlord in
writing of plans and specifications pertaining to the Alterations in question,
to be prepared and submitted by Tenant at its sole cost and expense. Landlord
shall grant or deny consent to a proposed Alteration within ten (10) business
days after Landlord's receipt of plans and specifications therefor. If Landlord
fails to so respond in writing to Tenant within said ten (10) business day
period, Tenant may send a second written notice ("Alteration Notice") to
Landlord indicating that such Alteration Notice is being delivered by Tenant
pursuant to this Section 9(d). Landlord's failure to withhold its consent by
written notice to Tenant within five (5) business days after Landlord's receipt
of a properly delivered Alteration Notice shall be deemed to constitute
Landlord's consent to such Alteration. Tenant shall at its sole cost and expense
obtain all necessary approvals and permits pertaining to any Alterations
approved by Landlord. Tenant shall cause all Alterations to be performed in a
good and workmanlike manner, in conformance with all applicable Laws and
pursuant to a valid building permit. Landlord shall not be entitled to a
construction management fee or review fee in connection with any Alterations.
Notwithstanding anything to the contrary contained herein, Tenant may also make
minor alterations to the Premises (the "Minor Alterations"), without Landlord's
consent, provided that the cost of any such Minor Alteration does not exceed
$75,000 in any one instance and more than $200,000 in the aggregate during the
Term; and provided further that such Minor Alteration does not (i) require any
structural modifications to the Premises, (ii) require any changes to, nor
adversely affect, the Project Systems, and (iii) affect the exterior appearance
of the Project. Notwithstanding the rights accorded to Tenant pursuant to the
immediately preceding sentences, Tenant acknowledges and agrees that Landlord's
permission for Tenant to commence construction or Landlord's monitoring of such
work shall in no way constitute any representation or warranty by Landlord as to
the adequacy or sufficiency of such plans and specifications, the improvements
to which they relate, the capabilities of such contractors or the compliance of
any such work with any applicable Laws; instead, any such permission or
monitoring shall merely be the consent of Landlord as required hereunder.

 

EXHIBIT "I"

 

 
-16-

--------------------------------------------------------------------------------

 

 

(e)     Insurance. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant or Tenant's contractor carries
insurance for workers' compensation, "Builder's All Risk" insurance in an amount
approved by Landlord covering the construction of such Alterations, and such
other insurance as Landlord may reasonably require, it being understood that all
such Alterations shall be insured by Tenant pursuant to Article 14 of this Lease
immediately upon completion thereof.

 

(f)     Costs and Fees; Removal. If permitted Alterations are made, they shall
be made at Tenant's sole cost and expense and shall be and become the property
of Landlord, except that Landlord may, by written notice to Tenant given at the
time of Landlord's consent to an Alteration (or if Landlord's consent is not
required, then Landlord's notice shall be provided within thirty (30) days after
Landlord receives written notice of the Alteration), require Tenant at Tenant's
expense to remove such Alteration from the Premises upon expiration or earlier
termination of this Lease, and to repair any damage to the Premises and the
Project caused by such removal.

 

(g)     Quality of Construction Work by Tenant. All construction work done by
Tenant within the Premises shall be performed in a good and workmanlike manner,
lien-free and in compliance with all Laws, and in such manner as to reasonably
minimize interference with other construction in progress and with the
transaction of business in the Project. Without limiting the generality of the
foregoing, Landlord shall have the right to require that such work be performed
in accordance with non-discriminatory rules and regulations which Landlord may
from time to time reasonably prescribe by prior written notice to Tenant.

 

EXHIBIT "I"

 

 
-17-

--------------------------------------------------------------------------------

 

 

(h)     Renovation by Landlord. In the event that Landlord elects to renovate
all or any portion of the Project, including, without limitation, performing the
Demising Work, subject to Article 12 below, Tenant will reasonably cooperate
with such renovations, including Tenant's tolerating temporary and reasonable
inconveniences (which will be minimized by Landlord to the extent practicable
and may include, without limitation, the temporary removal of Tenant's signs) in
order to facilitate such renovations, as they may relate to the exterior of the
Premises.

 

ARTICLE 10
LIENS

 

Tenant shall keep the Premises and the Project free from any mechanics' liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys' fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days' written notice of
the proposed commencement of such work (to afford Landlord an opportunity to
post appropriate notices of non-responsibility). In the event that there shall
be recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall not be removed by bond or otherwise or discharged within ten (10) days of
filing, upon notice to Tenant and the expiration of a fifteen (15) day cure
period, Landlord shall have the right but not the obligation to pay and
discharge said lien without regard to whether such lien shall be lawful or
correct (in which case Tenant shall reimburse Landlord for any such payment made
by Landlord within ten (10) days following written demand). Upon completion of
the work, Tenant shall deliver to Landlord final lien waivers from all
contractors and suppliers. Landlord may post at the Premises such notices of
non-responsibility as may be provided for under applicable Law. Tenant shall
provide Landlord with as-built plans and specifications for all Alterations done
by Tenant.

 

ARTICLE 11
PROJECT SERVICES

 

(a)     Utilities and Services. [NOT APPLICABLE TO SHORT TERM LEASE: Landlord
and Tenant acknowledge that, concurrently with their execution and delivery of
this Lease, Landlord and Tenant are entering into a Lease for the remainder of
the Project consisting of approximately 192,629 rentable square feet (the "Short
Term Lease"). Tenant acknowledges and agrees that the shared electrical room for
the Project requires expansion, and Tenant agrees that it will cooperate with
Landlord to have such expansion occur into Tenant's storage room. Upon the
completion of the expansion, the added space shall be included in the Shared
Space. Landlord and Tenant further acknowledge and agree that the telephone room
shall be located solely in Tenant's Premises and may be used exclusively by
Tenant and not any other occupant. In accordance with the timeframes set forth
in Section 8(b) above, Landlord shall, at Landlord's sole cost, (i) separate the
Project Systems (excluding fire system branch lines, fire life safety systems
and common HVAC elements) serving the Premises from the remainder of the
Project, and (ii) have separate meters or submeters installed for each of the
following utilities: electricity, water and natural gas. Notwithstanding the
foregoing or anything to the contrary herein, Landlord shall have the right, as
determined in Landlord's sole discretion and at Landlord's sole cost, to either
(A) separate the Project's condensed water loop and dedicate the existing
cooling towers in the Project to service the Premises exclusively, or
(B) maintain the condensed water loop and cooling tower as a Common Area in
accordance with the terms of this Lease, in which event, Landlord shall install,
at Landlord's sole cost, a new Siemens Talon Controls Building Management System
(or comparable system) (the "BMS System") with controllers at each water source
heat pump. Tenant shall cooperate with Landlord and Landlord's contractor to
allow the timely completion of the foregoing work. If Landlord elects to
maintain the condensed water loop and cooling towers as Common Area, Landlord
shall utilize the BMS System to monitor and record the water heat source pump
fan and compressor operation times to establish the costs attributable to each
party utilizing same. Any utility costs attributable to Tenant as determined by
Landlord's review of the BMS System shall be paid by Tenant to Landlord as
Additional Rent within fifteen (15) days of Landlord's demand. Tenant shall have
the right to connect additional equipment to the BMS System at Tenant's sole
cost, so long as such additional equipment is reasonably approved by Landlord,
complies with all applicable laws, does not overload the BMS System and
otherwise complies with all of the requirements set forth in this Lease. Any
meters and sub-meters shall be installed for each such utility in order to
measure amounts supplied to the Premises, other space in the Project and the
Common Areas (and the costs measured from such meters and sub-meters shall be
solely paid by the parties utilizing such systems as further described in this
Section 11(a) below). After such separate meters are installed,] Tenant shall
contract directly with the applicable utility company for utilities separately
metered to the Premises, Tenant shall have no responsibility for utilities
provided to other space in the Project and utilities provided to the Common
Areas of the Project shall be included in Operating Costs. Landlord shall bill
Tenant for Tenant's usage (as determined by Landlord's review of the sub-meter
readings) for any utilities that are sub-metered, and Tenant shall reimburse
Landlord for such actual costs (without mark-up from Landlord) as Additional
Rent within fifteen (15) days of demand. Until such separate meters and
submeters are installed, Tenant shall pay Tenant's Proportionate Share of the
cost of such utilities on a monthly basis. Landlord shall provide, as an
Operating Cost of the Project, trash removal services and janitorial service to
the Common Areas (but not to the Premises). Tenant shall be responsible, at
Tenant's sole cost, for janitorial services to the Premises. Landlord shall not
be liable for, and except as provided in Section 11(b) below, there shall be no
rent abatement as a result of, any stoppage, reduction or interruption of any
such services caused by governmental rules, regulations or ordinances, riot,
strike, labor disputes, breakdowns, accidents or necessary repairs.

 

EXHIBIT "I"

 

 
-18-

--------------------------------------------------------------------------------

 

 

(a)     Abatement Event. An "Abatement Event" shall be defined as an event
caused by Landlord's negligence or willful misconduct that prevents Tenant from
using the Premises or any portion thereof, as a result of any failure to provide
essential services (i.e., utilities under Section 11(a) above) or access to the
Premises, where (i) Tenant does not actually use the Premises or such portion
thereof in the manner in which it was used prior to the Abatement Event, and
(ii) such event is not caused by the negligence or willful misconduct of Tenant,
its agents, employees or contractors. Tenant shall give Landlord notice
("Abatement Notice") of any such Abatement Event, and if such Abatement Event
continues beyond the "Eligibility Period" (as that term is defined below), then,
as Tenant's sole and exclusive remedy at law and in equity (other than in the
case of Landlord's default, in which case Section 19(b) below shall apply) the
Basic Rental and Tenant's Proportionate Share of Direct Costs shall be abated
entirely or reduced, as the case may be, after expiration of the Eligibility
Period for such time that Tenant continues to be so prevented from using, and
does not use, the Premises or a portion thereof, in the proportion that the
rentable area of the portion of the Premises that Tenant is prevented from
using, and does not use, bears to the total rentable area of the Premises;
provided, however, in the event that Tenant is prevented from using, and does
not use, a portion of the Premises for a period of time in excess of the
Eligibility Period and the remaining portion of the Premises is not sufficient
to allow Tenant to effectively conduct its business therein, and if Tenant does
not conduct its business from such remaining portion, then for such time after
expiration of the Eligibility Period during which Tenant is so prevented from
effectively conducting its business therein, the Basic Rental and Tenant's
Proportionate Share of Direct Costs for the entire Premises shall be abated
entirely for such time as Tenant continues to be so prevented from using, and
does not use, the Premises. If, however, Tenant reoccupies any portion of the
Premises during such period, the Basic Rental and Tenant's Proportionate Share
of Direct Costs allocable to such reoccupied portion, based on the proportion
that the rentable area of such reoccupied portion of the Premises bears to the
total rentable area of the Premises, shall be payable by Tenant from the date
Tenant reoccupies such portion of the Premises. The term "Eligibility Period"
shall mean a period of five (5) consecutive business days after Landlord's
receipt of any Abatement Notice(s). If a fire or other casualty results in
Tenant's inability to use the Premises or a portion thereof, the terms and
conditions of Article 16 below shall apply rather than this Section 11(b).

 

EXHIBIT "I"

 

 
-19-

--------------------------------------------------------------------------------

 

 

ARTICLE 12
ENTRY RIGHTS OF LANDLORD

 

Landlord and its agents shall have the right to enter the Premises at all
reasonable times upon one (1) business day’s prior notice (except that no notice
shall be required in the case of an emergency) for the purpose of examining or
inspecting the same, serving or posting and keeping posted thereon notices as
provided by law, or which Landlord deems necessary for the protection of
Landlord or the Project, showing the same to prospective tenants (but as to
prospective tenants, only during the last nine (9) months of the Term or the
Option Terms, if applicable, or at any time in which Tenant is in default under
this Lease after expiration of applicable cure periods), lenders or purchasers
of the Project, in the case of an emergency, and for making such alterations,
repairs, improvements or additions to the Premises or to the Project as may be
required under this Lease, all without being deemed guilty of or liable for any
breach of any covenant of quiet enjoyment or eviction of Tenant (provided
Landlord uses reasonable efforts to present any disruption to Tenant's business
operations) and without abatement of rent. For each of the foregoing purposes,
Tenant shall provide Landlord with a key or other device in order to provide
entry to the Premises (excluding Tenant's vaults and safes), and Landlord may
open said doors to the Premises in an emergency in order to obtain entry to the
Premises. Landlord shall provide Tenant with an opportunity to have a
representative of Tenant escort Landlord in connection with any such entry
(except any such entry in the case of an emergency). Furthermore, except as
expressly provided in this Lease, Landlord shall not be entitled to make
alterations, additions or improvements to the Premises or to the exterior façade
surrounding the Premises without Tenant's consent.

 

EXHIBIT "I"

 

 
-20-

--------------------------------------------------------------------------------

 

 

ARTICLE 13
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

 

(a)     Indemnity. Tenant shall indemnify, defend and hold Landlord and its
members, officers, directors, employees and contractors (collectively, "Landlord
Parties") harmless from any and all claims arising from Tenant's breach of this
Lease and/or Tenant's use of the Premises or the Project or from the conduct of
its business or from any activity, work or thing which may be permitted or
suffered by Tenant in the Premises and shall further indemnify, defend and hold
Landlord and the Landlord Parties harmless from and against any and all loss,
cost, expense, damages or claims arising from the negligence or willful
misconduct of Tenant or any of its agents, contractors or employees and from any
and all costs, attorneys' fees and costs, expenses and liabilities incurred in
the defense of any claim or any action or proceeding brought thereon, including
negotiations in connection therewith. However, notwithstanding the foregoing,
Tenant shall not be required to indemnify and/or hold Landlord or the Landlord
Parties harmless from any loss, cost, liability, damage or expense, including,
but not limited to, penalties, fines, attorneys' fees or costs (collectively,
"Claims"), to any person, property or entity to the extent resulting from the
negligence or willful misconduct of Landlord or its agents, contractors, or
employees. Landlord hereby indemnifies Tenant and holds Tenant harmless from any
Claims to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors or employees and/or for Landlord's breach of
the Lease, and not covered by insurance required to be carried under this Lease
by Tenant or actually carried by Tenant. Further, Tenant's agreement to
indemnify Landlord and Landlord's agreement to indemnify Tenant pursuant to this
Section 13(a) is not intended to and shall not relieve any insurance carrier of
its obligations under policies required to be carried by Landlord or Tenant
pursuant to this Lease, to the extent such policies cover the matters subject to
such indemnification obligations.

 

(b)     Exemption of Landlord from Liability. Landlord and the Landlord Parties
shall not be liable for injury to Tenant's business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities or as a result of Landlord's negligence),
or, except in connection with damage or injury resulting from the negligence or
willful misconduct of Landlord or the Landlord Parties (provided that in such
case Landlord's liability shall be limited to amounts not covered by insurance
carried by Tenant or required to be carried by Tenant pursuant to this Lease),
for damage that may be sustained by the person, goods, wares, merchandise or
property of Tenant, its employees, invitees, customers, agents, or contractors.

 

ARTICLE 14
INSURANCE

 

(a)     Tenant's Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance (which
may include umbrella insurance) insuring both Landlord and Tenant against all
claims, demands or actions for bodily injury, property damage, personal and
advertising injury, and medical payments arising out of or in connection with
Tenant's use or occupancy of the Premises, or by the condition of the Premises,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate (and
no offset for occurrences on property other than the Premises), including
products liability coverage if applicable, owners and contractors protective
coverage (when Tenant performs Alterations), blanket contractual coverage, and
personal injury coverage; (ii) a policy of standard fire, extended coverage and
special extended coverage insurance (all risks), including a vandalism and
malicious mischief endorsement, sprinkler leakage coverage where sprinklers are
provided in an amount equal to the full replacement value new without deduction
for depreciation of all (A) Tenant Improvements and Alterations, and (B) trade
fixtures, furniture, equipment and other personal property installed by or at
the expense of Tenant; and (iii) Worker's Compensation and Employers liability
coverage as required by Law. Tenant shall carry and maintain during the entire
Term (including any Option Terms, if applicable), at Tenant's sole cost and
expense, increased amounts of the insurance required to be carried by Tenant
pursuant to this Article 14 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant's
operations therein, as may be reasonably required by Landlord, but Landlord
shall only be entitled to require such increased amounts and/or other coverages
if they are then generally required by owners of comparable buildings in the San
Diego County, California area.

 

EXHIBIT "I"

 

 
-21-

--------------------------------------------------------------------------------

 

 

(b)     Form of Policies. The aforementioned minimum limits of policies and
Tenant's procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder. The Commercial General Liability Insurance policy
shall name Landlord, Landlord's property manager, if any, Landlord's lender(s)
and such other persons or firms as Landlord specifies in writing to Tenant from
time to time, as additional insureds. All such insurance policies carried by
Tenant shall be with companies having a rating of not less than A-VII in Best's
Insurance Guide. Tenant shall furnish to Landlord certificates of coverage.
Tenant shall, prior to the expiration of such policies, furnish Landlord with
renewals or binders. Tenant agrees that if Tenant does not take out and maintain
such insurance or furnish Landlord with renewals or binders in a timely manner,
upon notice to Tenant and expiration of a reasonable cure period, Landlord may
(but shall not be required to) procure said insurance on Tenant's behalf and
charge Tenant the cost thereof, which amount shall be payable by Tenant upon
demand with interest (at the Interest Rate set forth in Section 20(e) below)
from the date such sums are expended. Tenant shall have the right to provide
such insurance coverage pursuant to blanket or umbrella policies obtained by
Tenant, provided such blanket or umbrella policies afford coverage to the
Premises and to Tenant as required by this Lease.

 

(c)     Landlord's Insurance. Landlord shall, as a cost to be included in
Operating Costs, procure and maintain at all times during the Term of this
Lease, a policy or policies of insurance covering loss or damage to the Project
in the amount of the full replacement cost without deduction for depreciation
thereof, providing protection against all perils included within the
classification of fire and extended coverage, vandalism coverage and malicious
mischief, sprinkler leakage, water damage, and special extended coverage on the
building. Additionally, Landlord may carry: (i) Bodily Injury and Property
Damage Liability Insurance and/or Excess Liability Coverage Insurance; and
(ii) Earthquake and/or Flood Damage Insurance; and (iii) Rental Income
Insurance; and (iv) any other forms of insurance Landlord may deem appropriate
or any lender may require. The costs of all insurance carried by Landlord shall
be included in Operating Costs.

 

EXHIBIT "I"

 

 
-22-

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii) and
the first sentence of Section 14(c), to waive any rights of subrogation that
such companies may have against the other party. Tenant hereby waives any right
that Tenant may have against Landlord and Landlord hereby waives any right that
Landlord may have against Tenant as a result of any loss or damage to the extent
such loss or damage is insurable under such policies and such waiver shall also
apply to deductible and self-insured retention amounts.

 

ARTICLE 15
ASSIGNMENT AND SUBLETTING

 

Except as expressly provided in this Article 15, Tenant shall have no power to,
either voluntarily, involuntarily, by operation of law or otherwise, sell,
assign, mortgage, pledge, transfer or hypothecate this Lease, or sublet the
Premises or any part thereof, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Landlord shall grant or deny
consent to a proposed Transfer by written notice to Tenant within ten (10)
business days after Landlord's receipt of an executed duplicate original of the
proposed Transfer document together with financial information reasonably
requested by Landlord. If Landlord fails to so respond in writing to Tenant
within said ten (10) business day period, Tenant may send a second written
notice ("Deemed Response Notice") to Landlord with such information and
indicating that such Deemed Response Notice is being delivered pursuant to
Article 15 of this Lease. Landlord's failure to withhold its consent by written
notice to Tenant within five (5) business days after Landlord's receipt of a
properly delivered Deemed Response Notice shall be deemed to constitute
Landlord's consent to such Transfer. Tenant may transfer its interest pursuant
to this Lease only upon the following express conditions, which conditions are
agreed by Landlord and Tenant to be reasonable:

 

(a)     That the proposed Transferee (as hereafter defined) shall be subject to
the prior written consent of Landlord, which consent will not be unreasonably
withheld.

 

(b)     That Tenant shall pay to Landlord Landlord's reasonable attorneys' fees
and costs incurred in connection with the proposed Transfer, not to exceed a
total of $1,500.00 per proposed Transfer.

 

(c)     That the proposed Transferee shall execute an agreement pursuant to
which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred.

 

EXHIBIT "I"

 

 
-23-

--------------------------------------------------------------------------------

 

 

(d)     That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord's consent thereto. It shall
be a condition to Landlord's consent to any subleasing, assignment or other
transfer of part or all of Tenant's interest in the Premises ("Transfer") that
(i) [NOT APPLICABLE TO SHORT TERM LEASE: upon Landlord's consent to any
Transfer, Tenant shall pay and continue to pay Landlord fifty percent (50%) of
any "Transfer Premium" (defined below), received by Tenant from the Transferee;]
(ii) any sublessee of part or all of Tenant's interest in the Premises shall
agree that in the event Landlord gives such sublessee notice that Tenant is in
default under this Lease, such sublessee shall thereafter make all sublease or
other payments directly to Landlord, which will be received by Landlord without
any liability whether to honor the sublease or otherwise (except to credit such
payments against sums due under this Lease), and any sublessee shall agree to
attorn to Landlord or its successors and assigns at their request should this
Lease be terminated for any reason, except that in no event shall Landlord or
its successors or assigns be obligated to accept such attornment; (iii) Landlord
may require that Tenant not then be in default hereunder after expiration of any
applicable cure period; and (iv) Tenant or the proposed subtenant or assignee
(collectively, "Transferee") shall agree to pay Landlord, upon demand, as
Additional Rent, a sum equal to the additional costs, if any, incurred by
Landlord for maintenance and repair as a result of any change in the nature of
occupancy caused by such subletting or assignment. [NOT APPLICABLE TO SHORT TERM
LEASE: "Transfer Premium" shall mean all rent, Additional Rent or other
consideration payable by a Transferee in connection with a Transfer in excess of
the Basic Rental and Direct Costs payable by Tenant under this Lease during the
term of the Transfer and if such Transfer is for less than all of the Premises,
the Transfer Premium shall be calculated on a rentable square foot basis. In any
event, the Transfer Premium shall be calculated after deducting the reasonable
expenses incurred by Tenant for (1) any changes, alterations and improvements to
the Premises paid for by Tenant in connection with the Transfer, (2) any other
out-of-pocket monetary concessions provided by Tenant to the Transferee, and
(3) any brokerage commissions and attorneys' fees paid for by Tenant in
connection with the Transfer.] In no event shall the consent by Landlord to any
Transfer be construed as relieving Tenant or any Transferee from obtaining the
express written consent of Landlord to any further Transfer, or as releasing
Tenant from any liability or obligation hereunder whether or not then accrued
and Tenant shall continue to be fully liable therefor. No collection or
acceptance of rent by Landlord from any person other than Tenant shall be deemed
a waiver of any provision of this Article 15 or the acceptance of any Transferee
hereunder, or a release of Tenant (or of any Transferee of Tenant).

 

The term "Affiliate" shall mean (i) any entity that is controlled by, controls
or is under common control with, Tenant or (ii) any entity that merges with, is
acquired by, or acquires Tenant through the purchase of stock or assets so long
as the resulting entity has the same or greater net worth than that of Tenant as
of the date of the Transfer. Notwithstanding anything to the contrary contained
in this Article 15, an assignment or subletting of all or a portion of the
Premises to an Affiliate of Tenant, shall not be deemed a Transfer under this
Article 15 (and shall not require Landlord's consent nor result in an obligation
to share Transfer Premium), provided that Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease or such
Affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease. An assignee of
Tenant's entire interest in this Lease pursuant to the immediately preceding
sentence may be referred to herein as an "Affiliated Assignee." "Control," as
used in this Article 15, shall mean the ownership, directly or indirectly, of
greater than fifty percent (50%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of greater than
fifty percent (50%) of the voting interest in, an entity.

 

EXHIBIT "I"

 

 
-24-

--------------------------------------------------------------------------------

 

 

[FOR SHORT-TERM LEASE ONLY: Landlord and Tenant acknowledge that the following
leases currently apply to portions of the Premises (collectively, the "Existing
Leases"): (i) a lease dated as of March 29, 2013 and amended by Amendment No. 1
dated as of March 29, 2014 and Amendment No. 2 dated as of March 31, 2015 to
Alex Machining Corporation for approximately 3,116 square feet (as so amended,
the "Alex Machining Lease"); (ii) a lease dated as of June 3, 2014 to Sirius
Acquisition, LLC for approximately 31,476 square feet (the "Sirius Lease"); and
(iii) a lease dated as of June 10, 2015 to Broadcast Microwave Services, Inc.
for approximately 27,200 square feet (the "Broadcast Microwave Services Lease").
The tenants under this Existing Leases may be collectively referred to herein as
the "Existing Tenants". Landlord and Tenant acknowledge that upon the
Commencement Date, due to Landlord's purchase of the Project from Tenant, and
Landlord and Tenant entering into this Lease, the Existing Leases shall
automatically become subleases and Tenant shall take any and all actions
required to document the same. Notwithstanding anything to the contrary
contained herein, Landlord hereby consents to the Existing Leases. Landlord and
Tenant acknowledge that the Lease Expiration Date of the Sirius Lease is June 6,
2017 and that pursuant to Section 2.3 of the Sirius Lease, Tenant and Sirius
Acquisition, LLC each have the right to terminate the Sirius Lease in its
entirety upon twelve (12) month prior written notice, which termination will be
effective as of the last day of the twelfth (12th) month following the receipt
by the other party of such termination notice. Tenant agrees to deliver such
termination notice to Sirius Acquisition, LLC upon the Commencement Date
(through the escrow established for Landlord's purchase of the Project or
otherwise).]

 

Notwithstanding anything contained herein to the contrary and without limiting
the generality of the foregoing provisions of this Article 15, Tenant shall not:
(a) sublet all or part of the Premises or assign this Lease on any basis such
that the rental or other amounts to be paid by the subtenant or assignee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of the subtenant or assignee; (b) sublet all or part
of the Premises or assign this Lease to any person or entity in which, under
Section 856(d)(2)(B) of the Internal Revenue Code (the "Code"), the Company
(defined in Section 30(s) below) or any affiliate of the Company owns, directly
or indirectly (by applying constructive ownership rules set forth in Section
856(d) (5) of the Code), a ten percent (10%) or greater interest (it being
agreed that Tenant may request Landlord to confirm that an assignee or sublessee
will not violate such provision); or (c) sublet all or part of the Premises or
assign this Lease in any other manner or otherwise derive any income which could
cause any portion of the amounts received by Landlord pursuant hereto or any
sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or which could cause any other income received by
Landlord to fail to qualify as income described in Section 856(c) (2) of the
Code (provided that any Transfer Premium paid shall not constitute a violation
of this provision and Tenant may request Landlord to confirm that there is no
violation of this provision). The requirements of this Article 15 shall likewise
apply to any further subleasing by any subtenant. All references herein to
Section 856 of the Code (or any subsection thereof) also shall refer to any
amendments thereof or successor provisions thereto.



 EXHIBIT "I"

 

 
-25-

--------------------------------------------------------------------------------

 

 

ARTICLE 16
DAMAGE OR DESTRUCTION

 

Tenant shall give immediate written notice to Landlord upon Tenant's knowledge
of any damage caused to the Premises by fire or other casualty. If the Project
is damaged by fire or other insured casualty and the insurance proceeds have
been made available therefor by the holder or holders of any mortgages or deeds
of trust covering the Project (as further addressed in Article 17 below) and
Landlord does not elect to terminate this Lease as hereinafter provided, the
damage shall be repaired by Landlord provided such repairs can, as reflected in
the Damage Repair Estimate (as defined below), be completed within two hundred
seventy (270) days after the necessity for repairs as a result of such damage
becomes known to Landlord and until such repairs are completed Basic Rental and
Additional Rent shall be abated in proportion to the part of the Premises which
is unusable by Tenant in the conduct of its business (but there shall be no
abatement of rent by reason of any portion of the Premises being unusable for a
period equal to one (1) day or less). Within sixty (60) days after the date
Landlord learns of the necessity for repairs as a result of damage, Landlord
shall notify Tenant (the "Damage Repair Estimate") of Landlord's reasonable
estimate of the period of time in which the repairs will be completed, based
upon an estimate from a contractor experienced in comparable repairs. Upon the
occurrence of any damage to the Premises, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Section 14(a)(ii)(A) above. If repairs cannot, as reflected in the Damage Repair
Estimate, be completed within two hundred seventy (270) days after the necessity
for repairs as a result of such damage becomes known to Landlord without the
payment of overtime or other premiums, Landlord may, at its option, either
(i) make such repairs in a reasonable time and in such event this Lease shall
continue in effect and the Basic Rental and Additional Rent shall be abated, if
at all, in the manner provided in this Article 16, or (ii) elect not to effect
such repairs and instead terminate this Lease, by notifying Tenant in writing of
such termination within sixty (60) days after Landlord learns of the necessity
for repairs as a result of damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises. However, if the Damage
Repair Estimate indicates that repairs cannot be completed within two hundred
seventy (270) days after being commenced, Tenant may elect, not later than
thirty (30) days after Tenant's receipt of the Damage Repair Estimate, to
terminate this Lease by written notice to Landlord effective as of the date
specified in Tenant's notice. In addition, Landlord may elect to terminate this
Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is material and is not
fully covered, except for deductible amounts, by Landlord's insurance policies,
unless Tenant agrees to fund the insurance shortfall. Finally, if the Premises
or the Project is damaged to any substantial extent during the last twelve (12)
months of the Term, then notwithstanding anything contained in this Article 16
to the contrary, Landlord and Tenant shall each have the option to terminate
this Lease by giving written notice to the other party of the exercise of such
option within sixty (60) days after such party learns of the necessity for
repairs as the result of such damage; provided, however, that Tenant may nullify
any such termination by Landlord if Tenant properly exercises an available
extension Option under Article 31 below (but otherwise subject to the provisions
set forth above). Except as provided in this Article 16, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant's business or property arising from such damage or
destruction or the making of any repairs, alterations or improvements in or to
any portion of the Project or the Premises or in or to fixtures, appurtenances
and equipment therein. Tenant understands that Landlord will not carry insurance
of any kind on Tenant's furniture, furnishings, trade fixtures or equipment, and
that Landlord shall not be obligated to repair any damage thereto or replace the
same. With respect to any damage which Landlord is obligated to repair or elects
to repair, Tenant, as a material inducement to Landlord entering into this
Lease, irrevocably waives and releases its rights under the provisions of
Sections 1932 and 1933 of the California Civil Code, except as expressly
provided in this Article 16 above.

 

 EXHIBIT "I"

 

 
-26-

--------------------------------------------------------------------------------

 

 

ARTICLE 17
SUBORDINATION

 

This Lease is subject and subordinate to all mortgages and deeds of trust which
affect the Real Property, including all renewals, modifications, consolidations,
replacements and extensions thereof. Tenant agrees that any mortgagee or ground
lessor shall have no duty, liability or obligation to perform any of the
obligations of Landlord under this Lease and shall have the right at any time to
subordinate its mortgage, deed of trust, ground lease or other lien to this
Lease; provided, however, notwithstanding that this Lease may be (or may become)
superior to a mortgage, deed of trust, ground lease or other lien, the mortgagee
shall not be liable for prepaid rentals, security deposits (unless delivered to
such mortgagee, deed of trust beneficiary or ground lessor) and claims accruing
during Landlord's ownership (unless the circumstances giving rise to such claims
continue after such entity succeeds to Landlord's interest); and further
provided that the provisions of a mortgage, deed of trust, ground lease or other
lien relative to the rights of the mortgagee with respect to proceeds arising
from an eminent domain taking (including a voluntary conveyance by Landlord) and
provisions relative to proceeds arising from insurance payable by reason of
damage to or destruction of the Premises shall be prior and superior to any
contrary provisions contained in this Lease with respect to the payment or usage
thereof (but if such proceeds are not allocated for repairs as otherwise
provided in this Lease, and Landlord does not otherwise fund the cost of such
repairs, Tenant may terminate this Lease). Landlord is hereby irrevocably vested
with full power and authority to subordinate this Lease to any mortgage, deed of
trust, ground lease or other lien hereafter placed upon the Premises; provided,
however, that (i) within ten (10) business days' written request of Landlord to
Tenant, Tenant agrees to promptly execute, acknowledge and deliver any and all
commercially reasonable documents or instruments which Landlord or such holder
or holders deem necessary or desirable for purposes thereof; and (ii) a
condition precedent to such subordination shall be that Landlord obtains from
the lender or other party in question a commercially reasonable non-disturbance
agreement in favor of Tenant. Subject to the foregoing, (a) Landlord shall have
the right to cause this Lease to be and become and remain subject and
subordinate to any and all mortgages or deeds of trust which may hereafter be
executed covering the Premises, the Project or the property or any renewals,
modifications, consolidations, replacements or extensions thereof, for the full
amount of all advances made or to be made thereunder and without regard to the
time or character of such advances, together with interest thereon and subject
to all the terms and provisions thereof and (b) Tenant agrees, within ten (10)
business days after Landlord's written request therefor, to execute, acknowledge
and deliver upon request any and all commercially reasonable documents or
instruments requested by Landlord or necessary or proper to assure the
subordination of this Lease to any such mortgages, deed of trust, or leasehold
estates. Tenant agrees that in the event any proceedings are brought for the
foreclosure of any mortgage or deed of trust or any deed in lieu thereof, to
attorn to the purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof as so requested to do so by such purchaser and to
recognize such purchaser as the lessor under this Lease; Tenant shall, within
ten (10) business days after request execute such further instruments or
assurances as such purchaser may reasonably deem necessary to evidence or
confirm such attornment. Tenant agrees to provide copies of any notices of
Landlord's default under this Lease to any mortgagee or deed of trust
beneficiary whose address has been provided to Tenant. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale. Concurrently with their execution and
delivery this Lease, Landlord, Tenant and any lender under a mortgage or deed of
trust which may affect the Real Property as of the Commencement Date shall
execute and deliver a subordination, non-disturbance and attornment agreement as
a condition to the subordination of this Lease to any such mortgage or deed of
trust.

 

 EXHIBIT "I"

 

 
-27-

--------------------------------------------------------------------------------

 

 

ARTICLE 18
EMINENT DOMAIN

 

If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date possession is taken by the condemning authority. No
award for any partial or entire taking shall be apportioned, and Tenant hereby
assigns to Landlord any award which may be made in such taking or condemnation,
together with any and all rights of Tenant now or hereafter arising in or to the
same or any part thereof; provided, however, that nothing contained herein shall
be deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant's business or for Tenant's moving costs (as long as such separate award
does not reduce the amount of the award that would otherwise be awarded to
Landlord). In the event of a partial taking described in this Article 18, or a
sale, transfer or conveyance in lieu thereof, which does not result in a
termination of this Lease, the rent shall be apportioned according to the ratio
that the part of the Premises remaining useable by Tenant bears to the total
area of the Premises. Tenant hereby waives any and all rights it might otherwise
have pursuant to Section 1265.130 of the California Code of Civil Procedure.

 

ARTICLE 19
DEFAULT

 

(a)     Tenant's Default. Each of the following acts or omissions of Tenant
shall constitute an "Event of Default":

 

(i)     Failure or refusal to pay Basic Rental, Additional Rent or any other
amount to be paid by Tenant to Landlord hereunder within five (5) days after
notice that the same is due or payable hereunder;

 

(ii)     Except as set forth in items (i) above and (iii) and (iv) below,
failure to perform or observe any other covenant or condition of this Lease to
be performed or observed within thirty (30) days following written notice to
Tenant of such failure; provided, however, if the nature of such default is such
that the same cannot be reasonably cured within a thirty (30) day period, Tenant
shall not be deemed to be in default if Tenant diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure said
default for a period not to exceed ninety (90) days. Such thirty (30) day notice
shall be in lieu of, and not in addition to, any required under Section 1161 of
the California Code of Civil Procedure or any similar or successor law;

 

 EXHIBIT "I"

 

 
-28-

--------------------------------------------------------------------------------

 

 

(iii)     The taking in execution or by similar process or law (other than by
eminent domain) of the estate hereby created; or

 

(iv)     The filing by Tenant or any guarantor hereunder in any court pursuant
to any statute of a petition in bankruptcy or insolvency or for reorganization
or arrangement for the appointment of a receiver of all or a portion of Tenant's
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty (30)
days after commencement of such proceeding or the appointment of such trustee or
receiver; or the making by Tenant or any guarantor hereunder of an assignment
for the benefit of creditors. Tenant hereby stipulates to the lifting of the
automatic stay in effect and relief from such stay for Landlord in the event
Tenant files a petition under the United States Bankruptcy laws, for the purpose
of Landlord pursuing its rights and remedies against Tenant and/or a guarantor
of this Lease.

 

(b)     Landlord's Default. In the event Landlord should default in any of its
obligations hereunder, Tenant shall give Landlord written notice specifying such
default and Landlord shall thereupon have thirty (30) days (plus an additional
reasonable period as may be required in the exercise by Landlord of due
diligence) in which to cure any such default provided that if the default is not
reasonably capable of being cured in thirty (30) days, Landlord shall be deemed
to be in compliance with this Lease if Landlord commences to cure the default
within such thirty (30) day period and diligently and continuously prosecutes
such cure to completion for a period not to exceed ninety (90) days; provided
however, if Landlord's default is of a nature which if not cured immediately,
poses an imminent risk of harm to persons or property and/or will have an
immediate, material, adverse effect on the conduct of Tenant's business
operations at the Premises, Tenant shall have the right to cure such default
immediately, with only such prior notice (if any) to Landlord as is reasonable
under the circumstances. Furthermore, upon any such default by Landlord under
this Lease, Tenant may, except as otherwise specifically provided in this Lease
to the contrary, exercise any of its rights provided at law or in equity;
provided that in no event may Tenant terminate the Lease without first obtaining
a judgment.

 

ARTICLE 20
REMEDIES

 

(a)     Upon the occurrence of an Event of Default under this Lease as provided
in Article 19 hereof, Landlord may exercise all of its remedies as may be
permitted by law, including but not limited to the remedy provided by
Section 1951.4 of the California Civil Code and any successor statute or similar
Law, and including without limitation, terminating this Lease, reentering the
Premises and removing all persons and property therefrom, which property may be
stored by Landlord at a warehouse or elsewhere at the risk, expense and for the
account of Tenant. If Landlord elects to terminate this Lease, Landlord shall be
entitled to recover from Tenant the aggregate of all amounts permitted by law,
including but not limited to (i) the worth at the time of award of the amount of
any unpaid rent which had been earned at the time of such termination; plus
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and (v) at Landlord's election, such other amounts in addition
to or in lieu of the foregoing as may be permitted from time to time by
applicable law. The term "rent" as used in this Section 20(a) shall be deemed to
be and to mean all sums of every nature required to be paid by Tenant pursuant
to the terms of this Lease, whether to Landlord or to others. As used in
items (i) and (ii), above, the "worth at the time of award" shall be computed by
allowing interest at the rate set forth in item (e), below, but in no case
greater than the maximum amount of such interest permitted by law. As used in
item (iii), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). Tenant hereby waives for
Tenant and all those claiming under Tenant all right now or hereafter existing
including, without limitation, any rights under California Code of Civil
Procedure Sections 1174 and 1179 and Civil Code Section 1950.7 to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.

 

EXHIBIT "I"

 

 
-29-

--------------------------------------------------------------------------------

 

 

(b)     Nothing in this Article 20 shall be deemed to affect Landlord's right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

 

(c)     Notwithstanding anything to the contrary set forth herein, Landlord's
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord's initiative to protect Landlord's interest under this
Lease shall not terminate Tenant's right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord's rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee's breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

 

EXHIBIT "I"

 

 
-30-

--------------------------------------------------------------------------------

 

 

(d)     All rights, powers and remedies of Landlord hereunder and under any
other agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord's right to exercise any other right or
remedy.

 

(e)     Any amount due from one (1) party to another hereunder which is not paid
when due shall bear interest at the rate ("Interest Rate") equal to the lower of
ten percent (10%) per annum or the maximum lawful rate of interest from the due
date until paid, unless otherwise specifically provided herein, but the payment
of such interest shall not excuse or cure any default by Tenant under this
Lease. In addition to such interest, if Basic Rental is not paid on or before
the fifth (5th) day of the calendar month for which the same is due, a late
charge equal to three percent (3%) of the amount overdue shall be immediately
due and owing, which late charge Tenant hereby agrees is a reasonable estimate
of the damages Landlord shall suffer as a result of Tenant's late payment. Such
charges for interest and late payments are separate and cumulative and are in
addition to and shall not diminish or represent a substitute for any or all of
Landlord's rights or remedies under any other provision of this Lease.
Notwithstanding the foregoing, Tenant shall be entitled to notice and the
expiration of a five (5) day cure period prior to an imposition of any late
charge or interest charge under this Section 20(e) one (1) time per calendar
year; after such written notice has been provided to Tenant in a calendar year,
Tenant shall not be entitled to any further notice prior to imposition of a late
charge or interest under this Section 20(e) in such calendar year.

 

(f)     Notwithstanding anything to the contrary set forth in this Lease,
Landlord shall be in default in the performance of any obligation required to be
performed by Landlord pursuant to this Lease if Landlord fails to perform such
obligation within thirty (30) days after the receipt of notice from Tenant
specifying in detail Landlord's failure to perform; provided, however, if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.

 

(g)     When this Lease requires service of a notice, that notice shall replace
rather than supplement any equivalent or similar statutory notice, including any
notice required by California Code of Civil Procedure Section 1161 or any
similar or successor statute. When a statute requires service of a notice in a
particular manner, service of that notice (or a similar notice required by this
Lease) in the manner required by this Article 20 shall replace and satisfy the
statutory service-of-notice procedures, including those required by California
Code of Civil Procedure Section 1162 or any similar or successor statute.

 

ARTICLE 21
TRANSFER OF LANDLORD'S INTEREST

 

In the event of any transfer or termination of Landlord's interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee. Tenant agrees to attorn to
the transferee upon any such transfer and to recognize such transferee as the
lessor under this Lease and Tenant shall, within five (5) days after request,
execute such further commercially reasonable instruments or assurances as such
transferee may reasonably deem necessary to evidence or confirm such attornment.

 

EXHIBIT "I"

 

 
-31-

--------------------------------------------------------------------------------

 

 

ARTICLE 22
BROKER

 

In connection with this Lease, Landlord and Tenant warrant and represent that
they have had dealings only with the firm set forth in Article 1.G. of the Basic
Lease Provisions and that they know of no other person or entity who is or might
be entitled to a commission, finder's fee or other like payment in connection
herewith. Each party does hereby indemnify and agree to hold the other and their
agents, members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that the other may incur should such warranty and
representation prove incorrect, inaccurate or false.

 

ARTICLE 23
PARKING

 

Tenant shall be entitled to use, commencing on the Commencement Date, the number
of parking spaces set forth in Article 1.H. of the Basic Lease Provisions. Those
parking spaces designated on Exhibit "D" shall be for the exclusive use of
Tenant and may be designated by Tenant as reserved for Tenant and the remaining
parking spaces shall be available on an unreserved basis [THE FOLLOWING TO BE
SUBSTITUTED FOR SHORT-TERM LEASE: Broadcast Microwave Services, Inc. shall be
entitled to retain the four (4) reserved parking spaces to which it is entitled
under its Existing Lease and the remaining parking spaces shall be available on
an unreserved basis]. Tenant shall not be required to pay to Landlord any fee
for parking spaces during the initial Term or any applicable Option Term. Tenant
shall abide by all reasonable and non-discriminatory rules and regulations which
are prescribed from time to time for the orderly operation and use of the
parking areas of the Project and Tenant shall cooperate in seeing that Tenant's
employees and visitors also comply with such rules and regulations. Subject to
Tenant's parking rights hereunder, Landlord specifically reserves the right to
change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of rent under this Lease, from time to time, temporarily close-off or
restrict access to areas of the Project parking facility for purposes of
permitting or facilitating any such construction, alteration or improvements.
Landlord may delegate its responsibilities hereunder to a parking operator or a
lessee of the parking facility in which case such parking operator or lessee
shall have all the rights of control attributed hereby to the Landlord. In the
event that parking capacity problems arise for the Project, Landlord shall
implement such parking programs as reasonably determined by Landlord to
alleviate such capacity problem, which programs may include, without limitation,
valet programs, security programs and parking decals (collectively, the "Parking
Programs"). The cost of such Parking Programs shall be included in Operating
Costs; provided that if a parking problem is caused solely by Tenant or any
other tenants of the Project as determined by Landlord in its commercially
reasonable discretion, then the cost of the particular Parking Program shall be
borne solely by the party or parties causing the problem.

 

EXHIBIT "I"

 

 
-32-

--------------------------------------------------------------------------------

 

 

ARTICLE 24
WAIVER

 

No waiver by Landlord or Tenant of any provision of this Lease shall be deemed
to be a waiver of any other provision hereof or of any subsequent breach of the
same or any other provision. No provision of this Lease may be waived by
Landlord or Tenant, except by an instrument in writing executed by the waiving
party. Landlord's consent to or approval of any act by Tenant requiring
Landlord's consent or approval shall not be deemed to render unnecessary the
obtaining of Landlord's consent to or approval of any subsequent act of Tenant,
whether or not similar to the act so consented to or approved. No act or thing
done by Landlord or Landlord's agents during the Term of this Lease shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord. The
subsequent acceptance of rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rent. Any payment by Tenant or receipt by Landlord of
an amount less than the total amount then due hereunder shall be deemed to be in
partial payment only thereof and not a waiver of the balance due or an accord
and satisfaction, notwithstanding any statement or endorsement to the contrary
on any check or any other instrument delivered concurrently therewith or in
reference thereto. Accordingly, Landlord may accept any such amount and
negotiate any such check without prejudice to Landlord's right to recover all
balances due and owing and to pursue its other rights against Tenant under this
Lease, regardless of whether Landlord makes any notation on such instrument of
payment or otherwise notifies Tenant that such acceptance or negotiation is
without prejudice to Landlord's rights.

 

ARTICLE 25
ESTOPPEL CERTIFICATE

 

Tenant shall, at any time and from time to time, upon not less than fifteen (15)
days' prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying the following information, (but not
limited to the following information in the event further information regarding
this Lease is requested by Landlord): (i) that this Lease is unmodified and in
full force and effect (or, if modified, stating the nature of such modification
and certifying that this Lease, as modified, is in full force and effect);
(ii) the dates to which the rental and other charges are paid in advance, if
any; (iii) the amount of Tenant's security deposit, if any; and
(iv) acknowledging that there are not, to Tenant's knowledge, any uncured
defaults on the part of Landlord hereunder, and no events or conditions then in
existence which, with the passage of time or notice or both, would constitute a
default on the part of Landlord hereunder, or specifying such defaults, events
or conditions, if any are claimed. It is expressly understood and agreed that
any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Real Property.

 

EXHIBIT "I"

 

 
-33-

--------------------------------------------------------------------------------

 

 

ARTICLE 26
LIABILITY OF LANDLORD

 

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the sum of (a) the rents, issues and profits of the Project (which shall be
deemed to include the net proceeds of any sale of the Project by Landlord,
provided that any claim is made by Tenant within one (1) year following the date
of any such sale, as well as any insurance or condemnation proceeds not applied
to the restoration of the Project and subject to the prior rights of any
mortgagee or ground or underlying lessor of Landlord), plus (b) the interest of
Landlord in and to the Project. No other property or assets of Landlord or any
Landlord Party shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant's remedies under or with respect to
this Lease, Landlord's obligations to Tenant, whether contractual, statutory or
otherwise, the relationship of Landlord and Tenant hereunder, or Tenant's use or
occupancy of the Premises.

 

ARTICLE 27
INABILITY TO PERFORM

 

This Lease and the obligations of both parties hereunder shall not be affected
or impaired because a party obligated to perform is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of any prevention, delay or stoppage due to strikes, lockouts,
acts of God, terrorism, evacuation or any other cause previously, or at such
time, beyond the reasonable control or anticipation of such party (collectively,
a "Force Majeure") and such party's obligations under this Lease shall be
forgiven and suspended by any such Force Majeure; provided, however, that this
Article 27 is not intended to, and shall not, extend the time period for the
payment of any monetary amounts due (including, without limitation, rent
payments from Tenant) from either party to the other under this Lease nor
relieve either party from their monetary obligations to the other under this
Lease.

 

ARTICLE 28
HAZARDOUS WASTE

 

(a)     Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(b) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees or contractors, except for products that are
incidental to Tenant's use of the Premises and general office supplies typically
used in the ordinary course of business (e.g., copier toner, glue, ink, and
cleaning solvents), which shall be in commercially reasonable amounts and in
accordance with all applicable Environmental Laws. Tenant indemnifies Landlord
and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to indemnify, defend
and hold Landlord and the Landlord Parties harmless from and against any and all
Claims as a result of the release of Hazardous Materials by Tenant or Tenant's
agents, employees, contractors and subcontractors. Such obligations shall
survive the expiration or termination of this Lease.

 

EXHIBIT "I"

 

 
-34-

--------------------------------------------------------------------------------

 

 

(b)     As used herein, the term "Hazardous Material" means any hazardous or
toxic substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term "Hazardous Material" includes, without limitation, any material or
substance which is (i) defined as "Hazardous Waste," "Extremely Hazardous
Waste," or "Restricted Hazardous Waste" under Sections 25115, 25117 or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
"Hazardous Substance" under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a "Hazardous Material," "Hazardous Substance," or
"Hazardous Waste" under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a "Hazardous Substance" under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as Hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a "Hazardous Substance" pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (ix) defined as a
"Hazardous Waste" pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a "Hazardous Substance" pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42 U.S.C. § 9601).

 

(c)     As used herein, the term "Environmental Laws" means any applicable
federal, state or local law, ordinance, or regulation relating to any Hazardous
Material affecting the Project, including, without limitation, the laws,
ordinances, and regulations referred to in Section 28(b) above.

 

(d)     Landlord shall, at no cost to Tenant (and not as an Operating Cost),
remove or remediate any Hazardous Material in the Project to the extent required
under applicable Environmental Laws, except where such removal or remediation is
Tenant's responsibility pursuant to Section 28(a) above and except that the cost
of any abatement, clean-up or remediation of Hazardous Materials which exist at
the Project as of the date of this Lease and required by Environmental Laws may
be passed through to Tenant as an Operating Cost.

 

ARTICLE 29
SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 

(a)     The voluntary or other surrender of this Lease by Tenant to Landlord, or
a mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.

 

EXHIBIT "I"

 

 
-35-

--------------------------------------------------------------------------------

 

 

(b)     Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in the same condition as on the Commencement Date,
reasonable wear and tear and repairs which are Landlord's obligation excepted,
and shall, without expense to Landlord, remove or cause to be removed from the
Premises all debris and rubbish, all furniture, equipment, business and trade
fixtures, free-standing cabinet work, moveable partitioning, and other articles
of personal property in the Premises. Tenant shall be responsible for the cost
to repair all damage to the Premises resulting from the removal of any of such
items from the Premises.

 

(c)     Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease, as provided in
this Lease, shall be considered abandoned and Landlord may remove any or all of
such items and dispose of the same in any manner or store the same in a public
warehouse or elsewhere for the account and at the expense and risk of Tenant,
and if Tenant shall fail to pay the cost of storing any such property after it
has been stored for a period of thirty (30) days or more, Landlord may sell any
or all of such property at public or private sale, in such manner and at such
times and places as Landlord, in its sole discretion, may deem proper, without
notice to or demand upon Tenant, for the payment of all or any part of such
charges or the removal of any such property, and shall apply the proceeds of
such sale as follows: first, to the cost and expense of such sale, including
reasonable attorneys' fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.

 

(d)     Tenant Improvements and Alterations attached to or built into the
Premises prior to or during the Term shall be and remain part of the Premises
and shall not be removed by Tenant at the end of the Term unless otherwise
expressly provided in Section 9(f) above. However, notwithstanding the
foregoing, (i) Tenant shall be required to remove any specialized chillers,
chilled water lines, compressors and liquid nitrogen tanks in accordance with
all applicable Laws upon the expiration or earlier termination of this Lease,
and (ii) Tenant may, but shall not be obligated to, remove the items listed on
Exhibit "C" attached hereto and made a part hereof, in which case Tenant shall
repair any damage to the Premises resulting from such removal.

 

ARTICLE 30
MISCELLANEOUS

 

(a)     SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS ATTACHED HERETO CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO TENANT'S
OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR AGREEMENT OR
UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR ANY PURPOSE.
NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN INTEREST. THE
PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR TO ITS MUTUAL
EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE ANY PARTICULAR
MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR IMPLICATION
INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES INTENDED THEREBY
TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED LANGUAGE.

 

EXHIBIT "I"

 

 
-36-

--------------------------------------------------------------------------------

 

 

(b)     Attorneys' Fees; Waiver of Jury Trial.

 

(i)     In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys' fees and
costs in such suit and such attorneys' fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment.

 

(ii)     TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF
THIS LEASE, FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR
ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.

 

(c)     Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease.

 

(d)     Headings. The article headings contained in this Lease are for
convenience only and do not in any way limit or amplify any term or provision
hereof. The terms "Landlord" and "Tenant" as used herein shall include the
plural as well as the singular, and the neuter shall include the masculine and
feminine genders.

 

(e)     Rules and Regulations. Tenant shall observe the reasonable and
non-discriminatory rules and regulations ("Rules and Regulations") which
Landlord may from time to time reasonably adopt by notice to Tenant for the
safety, care and cleanliness of the Project, the facilities thereof, or the
preservation of good order therein. Any such Rules and Regulations shall be
consistent with the terms of this Lease and in the event of any inconsistency
between this Lease and the Rules and Regulations, this Lease shall prevail.

 

(f)     Quiet Possession. Upon Tenant's paying the Basic Rental, Additional Rent
and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant's part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term hereof, subject to all of the provisions of this Lease.

 

(g)     Rent. All payments required to be made hereunder to Landlord shall be
deemed to be rent, whether or not described as such.

 

EXHIBIT "I"

 

 
-37-

--------------------------------------------------------------------------------

 

 

(h)     Successors and Assigns. Subject to the provisions of Article 15 hereof,
all of the covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

(i)     Notices. Any notice required or permitted to be given hereunder shall be
in writing and may be given by personal service evidenced by a signed receipt
(or refusal to accept delivery) or sent by registered or certified mail, return
receipt requested, or via overnight courier, and shall be effective upon proof
of delivery (or refusal to accept delivery), addressed to Tenant at the
Premises, Attn: Chief Financial Officer, or to Landlord at
________________________ [TO BE PROVIDED BY LANDLORD]. Either party may by
notice to the other specify a different address for notice purposes.

 

(j)     Survival of Obligations. Any obligations of Landlord or Tenant occurring
prior to the expiration or earlier termination of this Lease shall survive such
expiration or earlier termination.

 

(k)     Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California. No conflicts of law rules
of any state or country (including, without limitation, California conflicts of
law rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California. All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the State of California, with venue in the
County in which the Project is located. Each of the parties hereto hereby
consents to personal jurisdiction by the courts of the State of California in
connection with any such controversy, claim, action or cause of action, and each
of the parties hereto consents to service of process by any means authorized by
California law and consent to the enforcement of any judgment so obtained in the
courts of the State of California on the same terms and conditions as if such
controversy, claim, action or cause of action had been originally heard and
adjudicated to a final judgment in such courts. Each of the parties hereto
further acknowledges that the laws and courts of California were freely and
voluntarily chosen to govern this Lease and to adjudicate any claims or disputes
hereunder.

 

(l)     Office of Foreign Assets Control. Each party certifies to the other that
(i) they are not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control, and (ii) they shall
not assign their interest in this Lease or, in the case of Tenant, sublease to
any such person or entity or anyone acting on behalf of any such person or
entity.

 

(m)     California Certified Access Specialist Inspection. Landlord hereby
informs Tenant that the Project has not undergone inspection by a Certified
Access Specialist (as defined in the California Code of Regulations).

 

(n)     Exterior Equipment. Throughout the Term of this Lease (as may be
extended), Tenant shall be entitled to maintain any existing backup generators
serving the Premises and, subject to Landlord's prior approval of all plans and
specifications, which approval shall not be unreasonably withheld, Landlord
shall permit Tenant to install and maintain, at Tenant's sole cost and expense,
a new backup generator at a location reasonably approved by Landlord
(collectively, "Backup Generators"). Such Backup Generators shall be used by
Tenant during (i) testing and regular maintenance, and (ii) any period of
electrical power outage in the Project. Tenant shall ensure that the Backup
Generators do not result in Hazardous Materials contamination (and Section 28(a)
will apply to Tenant's use of Backup Generators) and Tenant shall be responsible
for ensuring that the Backup Generators do not unreasonably interfere with the
use of the Project by other tenants. Furthermore, throughout the Term of this
Lease (as may be extended), Tenant shall be entitled to maintain and Landlord
shall not disturb any existing air compressors, air tanks, and pipes for chilled
water, vacuum and liquid nitrogen inside and outside of the Premises (together
with the Backup Generators, collectively, "Exterior Equipment"); provided that
Tenant, at Tenant's cost, shall maintain all such equipment in good condition
and repair and in compliance with all applicable Laws. Upon expiration or
earlier termination of this Lease, except as expressly provided in Section 29(d)
above, the Exterior Equipment shall not be removed by Tenant and shall be left
in place.

 

EXHIBIT "I"

 

 
-38-

--------------------------------------------------------------------------------

 

 

(o)     Landlord Lien Waiver/Equipment Financing. Landlord acknowledges that
some of Tenant's furniture, trade fixtures, equipment and other personal
property (collectively "Tenant's Property") installed and used by Tenant on the
Premises may be financed by a third-party lender or lessor (collectively, an
"Equipment Lienor"), and Landlord hereby agrees to recognize the rights of any
such Equipment Lienor to remove Tenant's Property from the Premises during the
Lease Term (or any Option Term, if applicable), subject to the Lienor
Requirements below. Landlord agrees that all of Tenant's Property installed or
to be installed on the Premises shall be and remain personal property and not
real property. Landlord waives the right of distraint and agrees that it does
not have and shall not assert any right, lien or claim in or to the financed or
leased Tenant's Property, and agrees that, subject to the Lienor Requirements,
any Equipment Lienor may remove and dispose of such financed or leased Tenant's
Property, without reference to, and free and clear of, any demand of Landlord.
Upon Tenant's request, Landlord shall promptly execute and deliver to Tenant a
form of Landlord's waiver reasonably acceptable to Landlord in favor of any
Equipment Lienor; provided, however, that any such document must provide the
following (collectively, the "Lienor Requirements"): (i) such lender shall not
have the right to place a lien on, nor remove, any Tenant Improvements, any
Alterations, any item which is a part of Landlord's realty or any other item
which has been permanently affixed to the Premises or the Project, (ii) any such
Equipment Lienor must agree to repair any damage to the Premises and the Project
resulting from such removal and to indemnify, defend and hold Landlord harmless
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from such Equipment Lienor's exercise of its rights under such
lien and/or removal of any such items from the Premises, and (iii) no such
Equipment Lienor shall be entitled to dispose of, sell or auction any such item
at the Premises or the Project.

 

(p)     Communication Equipment. Subject to Tenant's compliance with all Laws,
Tenant and Tenant's contractors (which shall first be reasonably approved by
Landlord) shall have the right and access to install, repair, replace, remove,
operate and maintain satellite dishes or other similar devices, such as antennae
(collectively, "Communication Equipment") and all cable, wiring, conduits and
related equipment, for the purpose of receiving and sending radio, television,
computer, telephone or other communication signals, at location(s) on the roof
of the Project designated by Tenant and reasonably approved by Landlord;
provided that (1) Tenant maintains all such equipment in good condition and
repair and in a manner that will not unreasonable interfere with other tenants'
operations in the Project, and (2) Tenant takes no action that will invalidate
any roof warranties. If penetration of the roof cannot be avoided, Tenant shall
retain Landlord's designated roofing contractor to make any necessary
penetrations and associated repairs to the roof in order to preserve Landlord's
roof warranty. Tenant's installation and operation of the Communication
Equipment shall be governed by the following terms and conditions:

 

EXHIBIT "I"

 

 
-39-

--------------------------------------------------------------------------------

 

 

(i)     All plans and specifications for the Communication Equipment shall be
subject to Landlord's reasonable approval.

 

(ii)     All costs of installation, operation and maintenance of the
Communication Equipment and any necessary related equipment (including, without
limitation, costs of obtaining any necessary permits and connections to the
Project's electrical system) shall be borne by Tenant.

 

(iii)     Tenant shall use the Communication Equipment so as not to cause any
interference to other tenants in the Project, and not to damage the Project or
interfere with the normal operation of the Project and shall use the
Communication Equipment solely for its use in the Premises.

 

(iv)     Tenant shall (A) promptly pay any tax, license or permit fees charged
pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Communication Equipment, and (B) pay for all necessary
repairs, replacements to or maintenance of the Communication Equipment.

 

(v)     The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant's sole cost and expense upon the expiration or sooner termination of this
Lease, and shall repair the Project upon such removal to the extent required by
such work of removal.

 

(q)     Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.

 

(r)     Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

 

(s)     REIT Compliance. Tenant acknowledges that it has been informed that
Atlantic CT REIT, Inc., a Delaware corporation (the "Company"), an affiliate of
Landlord, elects to be taxed as a real estate investment trust (a "REIT") under
the Code. Therefore, notwithstanding anything to the contrary in this Lease,
Tenant shall not take any action, or permit any status to exist at the Premises,
which (i) Tenant has been notified would adversely affect the Company's status
as a REIT, and (ii) is not permitted under this Lease. Tenant hereby agrees to
modifications of this Lease required to retain or clarify the Company's status
as a REIT, provided such modifications: (a) are reasonable, (b) do not adversely
affect Tenant's use of the Premises as herein permitted, and (c) do not increase
the Basic Rental, Additional Rent or other sums to be paid by Tenant. Landlord
may submit to Tenant an amendment to this Lease incorporating such required
modifications, and Tenant shall execute, acknowledge and deliver such amendment
to Landlord within thirty (30) days after Tenant's receipt thereof.

 

EXHIBIT "I"

 

 
-40-

--------------------------------------------------------------------------------

 

 

(t)     No Recording. Neither this Lease nor any memorandum thereof shall be
recorded by or on behalf of Tenant in any real property records or other public
records without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.

 

ARTICLE 31
OPTION TO EXTEND

 

(a)     Option Right. Provided that Tenant is not then in material default under
this Lease after expiration of any applicable cure period, Landlord hereby
grants the Tenant named in this Lease (the "Original Tenant") or any Affiliated
Assignee two (2) options ("Options") to extend the Term (or first Option Term,
as applicable) for the entire Premises for a period of five (5) years each
("Option Terms"), which Options shall be exercisable only by written notice
delivered by Tenant to Landlord as set forth below. The rights contained in this
Article 31 shall be personal to the Original Tenant and any Affiliated Assignee
and may only be exercised by the Original Tenant or any Affiliated Assignee (and
not any other transferee) if the Premises is not subject to a sublease to other
than Affiliate of greater than twenty percent (20%) of the Premises as of the
date of Tenant's Acceptance (as defined in Section 31(c) below).

 

(b)     Option Rent. The rent payable by Tenant during the Option Term ("Option
Rent") shall be equal to the "Market Rent" (defined below). "Market Rent" shall
mean the applicable Monthly Basic Rental at which tenants, as of the
commencement of the Option Term, are entering into leases for non-sublease space
which is comparable in size, location and quality to the Premises in new and
renewal transactions, for a term comparable to the Option Term, which comparable
space is located in buildings comparable to the Project in Poway, California,
taking into consideration any applicable concessions including, without
limitation, free rent, improvements and improvement allowances, and also taking
into consideration the value of the existing improvements in the Premises as
compared to the value of the existing improvements in such comparable space.

 

(c)     Exercise of Options. The Options shall be exercised by Tenant by
delivering written notice ("Tenant's Acceptance") to Landlord not more than
twelve (12) months nor less than nine (9) months prior to the expiration of the
Term (or first Option Term, as applicable). Within fifteen (15) business days of
Landlord's receipt of Tenant's written notice, Landlord shall deliver notice
("Option Rent Notice") to Tenant setting forth Landlord's determination of the
Option Rent. Tenant may, at its option, within fifteen (15) business days of
receiving Landlord's Option Rent Notice, object to Landlord's determination of
the Option Rent contained in the Option Rent Notice by written notice
("Objection Notice") to Landlord. Tenant's failure to deliver the Tenant's
Obligation Notice on or before the date specified above shall be deemed to
constitute Tenant's approval of the terms set forth in the Option Rent Notice.
If Tenant timely and properly exercises its Option, the Term (or first Option
Term, as applicable) shall be extended for the Option Term upon all of the terms
and conditions set forth in this Lease, except that the rent for the Option Term
shall be as indicated in the Option Rent Notice unless Tenant objects to the
Option Rent contained in the Option Rent Notice within the timeframe set forth
above, in which case the parties shall follow the procedure and the Option Rent
shall be determined, as set forth in Section 31(d) below.

 

EXHIBIT "I"

 

 
-41-

--------------------------------------------------------------------------------

 

 

(d)     Determination of Market Rent. If Tenant timely objects to the Market
Rent as provided above, Landlord and Tenant shall attempt to agree upon the
Market Rent using their best good-faith efforts. If Landlord and Tenant fail to
reach agreement within thirty (30) days following Tenant's Acceptance ("Outside
Agreement Date"), then Tenant shall make a separate determination of the Market
Rent which shall be submitted to Landlord, and Tenant's determination of Market
Rent and Landlord's determination of Market Rent as set forth in the Option Rent
Notice shall be submitted to arbitration in accordance with the following
items (i) through (vii):

 

(i)     Landlord and Tenant shall each appoint, within ten (10) days of the
Outside Agreement Date, one arbitrator who shall by profession be a current real
estate broker or appraiser of comparable commercial properties in the immediate
vicinity of the Project, and who has been active in such field over the last ten
(10) years. The determination of the arbitrators shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Market Rent is the closest to
the actual Market Rent as determined by the arbitrators, taking into account the
requirements of item (b), above (i.e., the arbitrators may only select
Landlord's or Tenant's determination of Market Rent and shall not be entitled to
make a compromise determination).

 

(ii)     The two (2) arbitrators so appointed shall within five (5) business
days of the date of the appointment of the last appointed arbitrator agree upon
and appoint a third arbitrator who shall be qualified under the same criteria
set forth hereinabove for qualification of the initial two (2) arbitrators.

 

(iii)     The three (3) arbitrators shall within fifteen (15) days of the
appointment of the third arbitrator reach a decision based on the concurrence of
no less than two (2) of such arbitrators as to whether the parties shall use
Landlord's or Tenant's submitted Market Rent, and shall notify Landlord and
Tenant thereof.

 

(iv)     The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

(v)     If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator's decision shall be binding upon Landlord and Tenant.

 

(vi)     If the two (2) arbitrators fail to agree upon and appoint a third (3rd)
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be forthwith submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instruction set forth
in this item (d).

 

(vii)     The cost of arbitration shall be paid by Landlord and Tenant equally.

 

[ARTICLE 31 NOT APPLICABLE TO SHORT-TERM LEASE]

 

EXHIBIT "I"

 

 
-42-

--------------------------------------------------------------------------------

 

 

ARTICLE 32
RIGHT OF FIRST OFFER

 

Subject to the following terms and conditions, and provided that Tenant is not
then in material default under this Lease after expiration of applicable cure
periods, Landlord hereby grants to Tenant a continuing right of first offer with
respect to the remainder of the Project ("First Offer Space"). Notwithstanding
the foregoing, such first offer right of Tenant shall become effective only
after the date which is three (3) years from the Commencement Date; it being
agreed that Landlord shall be free to market the remainder of the Project for
the first three (3) years following the Commencement Date without having to
offer any space to Tenant as provided in this Article 32. Tenant's right of
first offer shall be on the terms and conditions set forth in this Article 32.

 

(a)     Procedure for Offer. If, after the first three (3) years following the
Commencement Date, any space is available in the Project that Landlord desires
to lease to a third party, Landlord shall notify Tenant (the "First Offer
Notice") from time to time. The First Offer Notice shall describe the space so
offered to Tenant and shall set forth Landlord's proposed material economic
terms and conditions applicable to Tenant's lease of such space (collectively,
the "Economic Terms"), including the proposed rent payable for the First Offer
Space; provided, however, that the term of Tenant's lease of the First Offer
Space shall be for the greater of (i) five (5) years, or (ii) a period which is
co-terminous with the Term of Tenant's lease of the Premises. Notwithstanding
the foregoing, Landlord's obligation to deliver the First Offer Notice shall not
apply during the last twelve (12) months of the Term or first Option Term unless
Tenant has timely delivered Tenant's Acceptance to Landlord pursuant to Section
31(c) above.

 

(b)     Procedure for Acceptance. If Tenant wishes to exercise Tenant's right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver notice ("Exercise Notice") to Landlord of Tenant's
exercise of its right of first offer with respect to the entire space described
in the First Offer Notice, and the Economic Terms shall be as set forth in the
First Offer Notice unless Tenant objects thereto in the Exercise Notice (which
objection shall include Tenant's proposed Economic Terms). If Tenant objects in
Tenant's Exercise Notice to Landlord's determination of the Economic Terms and
provides Tenant's proposed Economic Terms therein, then Landlord and Tenant
shall negotiate, in good faith, to agree upon such Economic Terms. If Tenant
does not exercise its right of first offer within the aforementioned ten (10)
business day period, or if Tenant does exercise its right of first offer by
timely delivery of the Exercise Notice but objects to Landlord's determination
of Economic Terms (and Landlord and Tenant are unable to agree upon such
Economic Terms within ten (10) business days after Tenant's delivery of the
Exercise Notice), then Landlord shall be free to lease the space described in
the First Offer Notice to anyone to whom Landlord desires; provided, however,
that if Landlord intends to enter into a lease upon Economic Terms which are
more than five percent (5%) more favorable to a third (3rd) party tenant than
those Economic Terms proposed by Landlord in the First Offer Notice (blending
all concessions on a straight-line basis over the applicable lease terms),
Landlord shall first deliver written notice to Tenant ("Second Chance Notice")
providing Tenant with the opportunity to lease the First Offer Space on such
more favorable Economic Terms. Tenant's failure to elect to lease the First
Offer Space upon such more favorable Economic Terms by written notice to
Landlord within five (5) business days after Tenant's receipt of such Second
Chance Notice from Landlord shall be deemed to constitute Tenant's election not
to lease such space upon such more favorable Economic Terms, in which case
Landlord shall be entitled to lease such space to any third (3rd) party on terms
no more favorable to the third (3rd) party than those set forth in the Second
Chance Notice. If Landlord does lease such First Offer Space to a third (3rd)
party tenant pursuant to the terms and conditions of this Section 32(b) above,
Tenant shall have no further right to lease such First Offer Space until the
expiration or earlier termination of such third (3rd) party lease including any
renewal or extension of such third (3rd) party lease pursuant to an extension or
renewal option specified therein. Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its right of first offer, if at
all, with respect to all of the space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof.

 

EXHIBIT "I"

 

 
-43-

--------------------------------------------------------------------------------

 

 

(c)     Lease of First Offer Space. If Tenant timely and properly exercises
Tenant's right to lease the First Offer Space as set forth herein, Landlord and
Tenant shall execute an amendment to this Lease adding such First Offer Space to
the Premises upon the same non-economic terms and conditions as applicable to
the Premises, and the Economic Terms and conditions as provided in this Article
32.

 

(d)     Limitation. The rights contained in this Article 32 shall be personal to
the Original Tenant and any Affiliated Assignee and may only be exercised by the
Original Tenant or any Affiliated Assignee (and not any other transferee) if the
Premises is not subject to a sublease to other than an Affiliate of greater than
twenty percent (20%) of the Premises as of the date of Tenant's receipt of the
First Offer Notice.

 

[ARTICLE 32 NOT APPLICABLE TO SHORT-TERM LEASE]

 

ARTICLE 33
SIGNAGE

 

Tenant shall be entitled to retain the existing monument sign located closest to
the Premises throughout the Term of this Lease. In addition, Tenant shall be
entitled to install, at its sole cost and expense, signage on the exterior of
the Project ("Signage"). The graphics, materials, size, color, design,
lettering, lighting (if any), specifications and exact location of the Signage
(collectively, the "Signage Specifications") shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld.
In addition, the Signage and all Signage Specifications therefor shall be
subject to Tenant's receipt of all required governmental permits and approvals
and all covenants, conditions and restrictions effecting the Project. The cost
of installation of Signage and all costs of design and construction of such
Signage and the cost of maintenance and repair of the Signage shall be the sole
responsibility of Tenant. Upon the expiration or earlier termination of this
Lease, Tenant shall, at its sole cost and expense, cause the Signage to be
removed from the Project and to repair any damage to the Project resulting from
such removal. [ALTERNATIVE CLAUSE APPLICABLE TO SHORT-TERM LEASE: Throughout the
term of this Lease, the Existing Tenants shall be entitled to retain the signs
installed pursuant to their Existing Lease and to otherwise install signs to
which they are entitled under their Existing Lease, subject to the applicable
terms of their Existing Lease.]

 

EXHIBIT "I"

 

 
-44-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits referenced therein, as
of the date first above written.

 

"LANDLORD"

 

 

 

a

 

 

 

 

 

 

 

By:

/s/ 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

"TENANT" COHU, INC.,  

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

Print Name:

 

 

 

Title:

 

 

          By:       Print Name:       Title:    

 

EXHIBIT "I" 

 

 
-45-

--------------------------------------------------------------------------------

 

 

EXHIBIT "A" TO EXHIBIT "I"

 

PREMISES

 

EXHIBIT "A" TO 

 EXHIBIT "I"

 

 
-1-

--------------------------------------------------------------------------------

 

  

EXHIBIT "B" TO EXHIBIT "I"

 

NOTICE OF TERM DATES
AND TENANT'S PROPORTIONATE SHARE

 

 

TO: 

 

DATE:

 

 

 

 

 

 

 

 

 

 

RE:

Lease dated ________________, 20__, between ________________________________
______________________________ ("Landlord"), and _________________________
______________________________ ("Tenant"), concerning Suite ________, located at
__________________________________________.

 

Ladies and Gentlemen:

 

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

 

1.     That the Premises have been accepted herewith by Tenant.

 

2.     That the Tenant has taken possession of the Premises and acknowledges
that under the provisions of the Lease the Term of said Lease shall commence as
of ____________ for a Term of ________________________ ending on
________________________.

 

3.     That in accordance with the Lease, Basic Rental commenced to accrue on
________________________.

 

4.     If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.

 

5.     Rent is due and payable in advance on the first day of each and every
month during the Term of said Lease. Your rent checks should be made payable to
________________________ at ________________________________________________.

 

6.     The exact number of rentable square feet within the Premises is
__________ square feet (which includes Tenant's share of the Shared Space).

 


 

EXHIBIT ONLY
***DO NOT SIGN***

 

EXHIBIT "B" TO

EXHIBIT "I"

 

 
-1-

--------------------------------------------------------------------------------

 

 

7.     Tenant's Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises (and Tenant's share of the Shared
Space) is _______%.

 

AGREED AND ACCEPTED:

 

TENANT:

 

  ,       a            

 

 

 

 

 

   

 

 

 

 

By:

 

 

 

 

 

Its:  

 

 

 

 

 

 

EXHIBIT ONLY
***DO NOT SIGN***

 

EXHIBIT "B" TO

EXHIBIT "I"

 

 
-2-

--------------------------------------------------------------------------------

 

  

EXHIBIT "C" TO EXHIBIT "I"

 

REMOVABLE ITEMS

 

[FOR LONG TERM LEASE]

 

[FOR SHORT TERM LEASE]

  

[ex10-1img002.jpg]


 [FOR SHORT TERM LEASE]

 

[shortterm.jpg]



EXHIBIT "C" TO

EXHIBIT "I"

 

 
-1-

--------------------------------------------------------------------------------

 

    

EXHIBIT "D" TO EXHIBIT "I"

 

EXCLUSIVE PARKING AREA [N/A TO SHORT-TERM LEASE]

[ex10-1img003.gif]

 

EXHIBIT "D" TO

EXHIBIT "I"

 

 
-1-

--------------------------------------------------------------------------------

 

 

 

 

[ex10-1img004.gif]

 

EXHIBIT "D" TO

EXHIBIT "I" 

 

 
-2-

--------------------------------------------------------------------------------

 

   

EXHIBIT "E" TO EXHIBIT "I"

 

PRE-APPROVED ALTERATIONS

 

[ex10-1img005.jpg]

  

EXHIBIT "E" TO

EXHIBIT "I" 

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "J"

 

LIST OF INCLUDED PERSONAL PROPERTY

 

All (i) fixtures, (ii) building systems, and (iii) equipment and other tangible
personal property that, as of the Effective Date or at any time prior to
Closing, is affixed to the Real Property.

 

EXHIBIT "J"

 

 
-1-

--------------------------------------------------------------------------------

 

 

EXHIBIT "K"

 

DUE DILIGENCE ITEMS

 

[ex10-1img006.jpg]

 

EXHIBIT "K"  

 

 
-1-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img007.jpg]

 

 

 EXHIBIT "K"

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img008.jpg]

 

 

 EXHIBIT "K"

 

 
-3-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img009.jpg]

 

 EXHIBIT "K"

 

 
-4-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img010.jpg]

 

 EXHIBIT "K"

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img011.jpg]

 

 EXHIBIT "K"

 

 
-6-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img012.jpg]

 

 EXHIBIT "K"

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img013.jpg]

 

 EXHIBIT "K"

 

 
-8-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img014.jpg]

 

 EXHIBIT "K"

 

 
-9-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img015.jpg]

 

 EXHIBIT "K"

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img016.jpg]

 

 

EXHIBIT "K"

 

 
-11-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img017.jpg]

 

EXHIBIT "K" 

 

 
-12-

--------------------------------------------------------------------------------

 

 

 

[ex10-1img018.jpg]

 

 EXHIBIT "K"

 

 
-13-

--------------------------------------------------------------------------------

 

 

 








 

 
-14-

--------------------------------------------------------------------------------

 

  

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

BETWEEN

 

COHU, INC.,
a Delaware corporation,

 

AS SELLER

 

and

 
ACTH II LLC,
a Delaware limited liability company,

 

AS BUYER

 

 

 


--------------------------------------------------------------------------------

 

  

1.

Purchase and Sale 3        

2.

Purchase Price 4

 

2.1 Purchase Price 4

 

2.2 Independent Contract Consideration 5        

3.

Escrow and Title 5

 

3.1 Opening of Escrow 5

 

3.2 Close of Escrow/Closing 5

 

3.3 Title Insurance 6        

4.

Contingencies 6

 

4.1 Buyer's Review 6

 

4.2 Title Report and Additional Title Matters 8

 

4.3 Buyer's Conditions Precedent to Closing 10

 

4.4 Failure of Conditions Precedent to Buyer's Obligations 11

 

4.5 Conditions Precedent to Seller's Obligations 12        

5.

Deliveries to Escrow Holder 12

 

5.1 Seller's Deliveries 12

 

5.2 Buyer's Deliveries 13        

6.

Deliveries Upon Close of Escrow 14

 

6.1 Tax Filings 14

 

6.2 Prorations 14

 

6.3 Recording 14

 

6.4 Buyer Funds 14

 

6.5 Documents to Seller 14

 

6.6 Documents to Buyer 14

 

6.7 Title Policy 14

 

6.8 Seller Funds 15        

7.

Costs and Expenses 15        

8.

Prorations 15

 

8.1 Taxes and Assessments 15

 

8.2 Excise, Transfer and Sales Taxes 15

 

8.3 Operating Expenses 15

 

8.4 Base Rent 16        

9.

Covenants of Seller 16

 

9.1 Contracts 16

 

9.2 Leases 16

 

9.3 Operation in the Ordinary Course 16        

10.

AS-IS Sale and Purchase 17

 

10.1 Buyer's Acknowledgment 17

 

 

 
-ii-

--------------------------------------------------------------------------------

 

  

11.

Seller's Representations and Warranties 20

 

11.1 Representations and Warranties 20

 

11.2 Subsequent Changes 22

 

11.3 Seller's Knowledge 23

 

11.4 Survival 23        

12.

Buyer's Representations and Warranties 23

 

12.1 Formation 23

 

12.2 No Conflicts 23

 

12.3 Funds 23

 

12.4 OFAC 24

 

12.5 Survival 24         

13.

Casualty and Condemnation 24

 

13.1 Material Casualty 24

 

13.2 Non-Material Casualty 24

 

13.3 Material Condemnation 25

 

13.4 Non-Material Condemnation 25

 

13.5 Materiality Standard 25

 

13.6 Notice of Casualty and Condemnation 25

 

13.7 Uninsured Casualty 25        

14.

Notices 26        

15.

Broker Commissions 26        

16.

Default 27

 

16.1 Default by Seller 27

 

16.2 Default by Buyer 27

 

16.3 Indemnities 28

 

16.4 Limited Liability 28

 

16.5 Notice and Opportunity to Cure 29        

17.

Assignment 29        

18.

Miscellaneous 29

 

18.1 Governing Law 29

 

18.2 Partial Invalidity 30

 

18.3 Waivers 30

 

18.4 Successors and Assigns 30

 

18.5 Professional Fees 30

 

18.6 Entire Agreement 30

 

18.7 Time of Essence/Business Days 30

 

18.8 Construction 31        

19.

Exchange 31        

20.

Confidentiality 31           20.1 Counterparts 32   20.2 Electronic Signatures
32

 

 

 
-iii-

--------------------------------------------------------------------------------

 

   

EXHIBITS

     

Exhibit "A"

Legal Description    

Exhibit "B"

Grant Deed    

Exhibit "C"

Assignment of Contracts    

Exhibit "D"

Form of Buyer's Approval Notice    

Exhibit "E"

Bill of Sale    

Exhibit "F"

General Assignment    

Exhibit "G"

Form of Tenant Estoppel Certificate    

Exhibit "H"

Form of Seller's Lease Certificate    

Exhibit "I"

Leaseback Agreement    

Exhibit "J"

List of Included Personal Property    

Exhibit "K"

Due Diligence Items

 

 

 
-iv-

--------------------------------------------------------------------------------

 

 

INDEX

 

Page(s)    

Agreement

1

AMC Lease

4

Approvals

Exhibit F

Bill of Sale

13

Broker

1

Building

1

Buyer

1

Buyer Parties

7

Buyer's Approval Notice

8

Buyer's Closing Conditions

11

Buyer's Notice Address

1

Buyer's Representatives

31

CAP Amount

28

City

1

Claims

18

Close of Escrow

5

Closing

5

Closing Date

2

Confidential Information

31

Contingency Date

2

control

29

Cooperating Party

31

County

1

Deed

12

Deposit

2

Due Diligence Investigations

3

Due Diligence Items

6

Effective Date

1

Energy Disclosure Information

20

Energy Disclosure Requirements

20

Environmental Laws

17

Escrow Holder

2

Escrow Instructions

5

Estoppel Certificate

10

Estoppel Certificates

10

Excluded Claims

19

Excluded Information

6

Floor Amount

29

General Assignment

13

Governmental Regulations

17

Hazardous Substances

17

Improvements

3

Independent Contract Consideration

5

Intangible Personal Property

3

 

 

 
-i-

--------------------------------------------------------------------------------

 

 

 

Page(s)    

Intrusive Tests

7

Land

2

Leases

3

Major Tenants

10

Monetary Liens

9

Natural Hazard Expert

19

New Exception

9

New Leases

16

Non-Repair Notice

24

Notice

Exhibit D

OFAC

 22

Official Records

5

Opening of Escrow

5

Other Documents

28

Other Intangible Property

Exhibit F

Permitted Exceptions

6

Personal Property

3

Property

3

Property Approval Period

7

PTR

8

Purchase Agreement

Exhibit F

Purchase Price

2

Real Property

3

Requesting Party

31

Seller

1

Seller Parties

8

Seller's Broker

 26

Seller's Lease Certificate

11

Seller's Representative

2

Seller's Response

9

SNDAs

11

Survey

8

Survival Period

23

Tax Certificates

13

Tenant

4

Tenant Insurance Certificates

13

Tenants

4

Third-Party Reports

8

Title Company

2

Title Notice

8

Title Notice Date

8

Title Policy

6

Transaction Costs

27

Warranties and Guaranties

Exhibit F

 

-ii-